Exhibit 10.41(a)

EXECUTION COPY

AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC,

as Issuer

AVIS BUDGET CAR RENTAL, LLC,

as Administrator

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent

CERTAIN CP CONDUIT PURCHASERS,

CERTAIN FUNDING AGENTS,

CERTAIN APA BANKS

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee and Series 2009-3 Agent

 

 

SERIES 2009-3 SUPPLEMENT

dated as of November 5, 2009

to

SECOND AMENDED AND RESTATED BASE INDENTURE

dated as of June 3, 2004

 

 



--------------------------------------------------------------------------------

SERIES 2009-3 SUPPLEMENT, dated as of November 5, 2009 (this “Supplement”),
among AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited
liability company established under the laws of Delaware (“ABRCF”), AVIS BUDGET
CAR RENTAL, LLC, a limited liability company established under the laws of
Delaware (“ABCR”), as administrator (the “Administrator”), DEUTSCHE BANK AG, NEW
YORK BRANCH (“DBNY”), in its capacity as administrative agent for the CP Conduit
Purchasers, the APA Banks and the Funding Agents (the “Administrative Agent”),
the several commercial paper conduits listed on Schedule I and their respective
permitted successors and assigns (the “CP Conduit Purchasers”; each,
individually, a “CP Conduit Purchaser”), the several banks set forth opposite
the name of each CP Conduit Purchaser on Schedule I and the other banks parties
hereto pursuant to Section 11.1 (each an “APA Bank” with respect to such CP
Conduit Purchaser), the agent bank set forth opposite the name of each CP
Conduit Purchaser on Schedule I and its permitted successors and assigns (the
“Funding Agent” with respect to such CP Conduit Purchaser) and THE BANK OF NEW
YORK MELLON TRUST COMPANY, N.A. (as successor in interest to The Bank of New
York), a national banking association, as trustee (in such capacity, the
“Trustee”) and as agent for the benefit of the Series 2009-3 Noteholders (in
such capacity, the “Series 2009-3 Agent”), to the Second Amended and Restated
Base Indenture, dated as of June 3, 2004, between ABRCF and the Trustee (as
amended, modified or supplemented from time to time, exclusive of Supplements
creating a new Series of Notes, the “Base Indenture”).

PRELIMINARY STATEMENT

WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that ABRCF and the Trustee may at any time and from time to time enter
into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;

NOW, THEREFORE, the parties hereto agree as follows:

DESIGNATION

There is hereby created a Series of Notes to be issued pursuant to the Base
Indenture and this Supplement and such Series of Notes shall be designated
generally as Variable Funding Rental Car Asset Backed Notes, Series 2009-3.

The proceeds from the sale of the Series 2009-3 Notes shall be deposited in the
Collection Account and shall be paid to ABRCF and used to make Loans under the
Loan Agreements to the extent that the Borrowers have requested Loans thereunder
and Eligible Vehicles are available for acquisition or refinancing thereunder on
the date hereof. Any such portion of proceeds not so used to make Loans shall be
deemed to be Principal Collections.

The Series 2009-3 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture). Accordingly, all references in this Supplement
to “all” Series of Notes (and all references in this Supplement to terms defined
in the Base Indenture that contain references to “all” Series of Notes) shall
refer to all Series of Notes other than Segregated Series of Notes.

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

(a) All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
Article, Section, Subsection, Exhibit or Schedule references herein shall refer
to Articles, Sections, Subsections, Exhibits or Schedules of this Supplement,
except as otherwise provided herein. Unless otherwise stated herein, as the
context otherwise requires or if such term is otherwise defined in the Base
Indenture, each capitalized term used or defined herein shall relate only to the
Series 2009-3 Notes and not to any other Series of Notes issued by ABRCF. In the
event that a term used herein shall be defined both herein and in the Base
Indenture, the definition of such term herein shall govern.

(b) The following words and phrases shall have the following meanings with
respect to the Series 2009-3 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:

“ABCR” is defined in the recitals hereto.

“ABG” means Avis Budget Group, Inc.

“ABRCF” is defined in the recitals hereto.

“Acquiring APA Bank” is defined in Section 11.1(c).

“Acquiring Purchaser Group” is defined in Section 11.1(e).

“Additional CP Conduit Purchaser” is defined in Section 2.6(e).

“Additional Funding Agent” is defined in Section 2.6(e).

“Adjusted LIBO Rate” means, with respect to each day during each Eurodollar
Period, pertaining to a portion of the Purchaser Group Invested Amount with
respect to any Purchaser Group allocated to a Eurodollar Tranche, an interest
rate per annum (rounded upwards, if necessary, to the nearest 1/16th of 1%)
equal to the LIBO Rate for such Eurodollar Period multiplied by the Statutory
Reserve Rate.

“Adjusted Net Book Value” means, as of any date of determination, with respect
to each Adjusted Program Vehicle as of such date, the product of 0.965 and the
Net Book Value of such Adjusted Program Vehicle as of such date.

“Administrative Agent” is defined in the recitals hereto.

“Administrator” is defined in the recitals hereto.

 

2



--------------------------------------------------------------------------------

“Affected Party” means any CP Conduit Purchaser and any Program Support Provider
with respect to such CP Conduit Purchaser.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective day of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“APA Bank” is defined in the recitals hereto.

“APA Bank Funded Amount” means, with respect to any Purchaser Group for any day,
the excess, if any, of the Purchaser Group Invested Amount with respect to such
Purchaser Group over the CP Conduit Funded Amount for such day.

“APA Bank Percentage” means, with respect to any APA Bank, the percentage set
forth opposite the name of such APA Bank on Schedule I.

“Applicable Margin” is defined in the Fee Letter.

“ARAC” means Avis Rent A Car System, LLC.

“Article VII Costs” means any amounts due pursuant to Article VII and any
interest accrued on such amounts pursuant to Section 3.4.

“Asset Purchase Agreement” means, with respect to any CP Conduit Purchaser, the
asset purchase agreement, liquidity agreement or other agreement among such CP
Conduit Purchaser, the Funding Agent with respect to such CP Conduit Purchaser
and the APA Bank with respect to such CP Conduit Purchaser, as amended, modified
or supplemented from time to time.

“Available APA Bank Funding Amount” means, with respect to any Purchaser Group
for any Business Day, the sum of (i) the portion of such Purchaser Group’s
Commitment Percentage of the Series 2009-3 Initial Invested Amount not to be
funded by such Purchaser Group by issuing Commercial Paper if such Business Day
is the Series 2009-3 Closing Date, (ii) the portion of the APA Bank Funded
Amount with respect to such Purchaser Group not allocated to a Eurodollar
Tranche on such Business Day, (iii) the portion of the APA Bank Funded Amount
with respect to such Purchaser Group allocated to any Eurodollar Tranche the
Eurodollar Period in respect of which expires on such Business Day and (iv) the
portion of such Purchaser Group’s Purchaser Group Increase Amount for such
Business Day not to be funded by such Purchaser Group by issuing Commercial
Paper.

“Available CP Funding Amount” means, with respect to any Purchaser Group for any
Business Day, the sum of (i) the portion of such Purchaser Group’s Commitment
Percentage of the Series 2009-3 Initial Invested Amount to be funded by such
Purchaser Group by issuing Commercial Paper if such Business Day is the Series
2009-3 Closing Date, (ii) the portion of the CP Conduit Funded Amount with
respect to such Purchaser Group allocated to any CP Tranche, the CP Rate Period
in respect of which expires on such Business Day and (iii) the portion of such

 

3



--------------------------------------------------------------------------------

Purchaser Group’s Purchaser Group Increase Amount for such Business Day to be
funded by such Purchaser Group by issuing Commercial Paper.

“Bank Accounts” is defined in Section 11.16(f).

“Benefited Purchaser Group” is defined in Section 11.3(a).

“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“BRAC” means Budget Rent A Car System, Inc.

“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York, New York or the city in which the
corporate trust office of the Trustee is located are authorized or obligated by
law or executive order to close.

“Canadian Agent” means the administrative agent under the Canadian Variable
Funding Note Facility, as specified therein, and its successors and assigns
thereunder.

“Canadian Commitment” means, with respect to any APA Bank, the obligation of
such APA Bank to make advances to the Canadian Issuer under the Canadian
Variable Funding Note Facility in an aggregate principal amount outstanding not
to exceed the amount set forth opposite such APA Bank’s name on any schedule or
addendum thereto, as such amount may be modified from time to time in accordance
with the provisions of the Canadian Variable Funding Note Facility.

“Canadian Issuer” means the issuer under the Canadian Variable Funding Note
Facility, as specified therein.

“Canadian Variable Funding Note Facility” means a Series Supplement (as defined
in Exhibit J hereto) to be entered into by, among others, the Canadian Issuer
and the APA Banks, in connection with the issuance by the Canadian Issuer of a
Series (as defined in Exhibit J hereto) of variable funding Notes (as defined in
Exhibit J hereto), pursuant to which the APA Banks will commit to purchase such
variable funding Notes and make advances thereunder to the Canadian Issuer, in
accordance with the terms set forth in the term sheet attached as Exhibit J
hereto, evidenced by and subject to the completion of documentation in form and
substance satisfactory to each of the APA Banks.

“Certificate of Lease Deficit Demand” means a certificate substantially in the
form of Annex A to any Series 2009-3 Letter of Credit.

“Certificate of Termination Date Demand” means a certificate substantially in
the form of Annex D to any Series 2009-3 Letter of Credit.

“Certificate of Termination Demand” means a certificate substantially in the
form of Annex C to any Series 2009-3 Letter of Credit.

 

4



--------------------------------------------------------------------------------

“Certificate of Unpaid Demand Note Demand” means a certificate substantially in
the form of Annex B to any Series 2009-3 Letter of Credit.

“Change in Control” means (a) ABG shall at any time cease to own or control,
directly or indirectly, greater than 50% of the Voting Stock of ABCR, ARAC or
BRAC or (b) either ABRCF or AESOP Leasing is no longer indirectly wholly-owned
by ABCR.

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2009-3 Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case, whether foreign or domestic (each an “Official Body”) charged with the
administration, interpretation or application thereof, or the compliance with
any request or directive of any Official Body (whether or not having the force
of law) made, issued or occurring after the Series 2009-3 Closing Date.

“Claim” is defined in Section 2.8.

“Commercial Paper” means, with respect to any CP Conduit Purchaser, the
promissory notes issued by, or for the benefit of, such CP Conduit Purchaser in
the commercial paper market.

“Commitment” means, with respect to the APA Banks included in any Purchaser
Group, the obligation of such APA Banks to purchase a Series 2009-3 Note on the
Series 2009-3 Closing Date and, thereafter, to maintain and, subject to certain
conditions, increase the Purchaser Group Invested Amount with respect to such
Purchaser Group, in each case, in an amount up to the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group.

“Commitment Amount” means, with respect to the APA Banks included in any
Purchaser Group, an amount equal to 102% of the Maximum Purchaser Group Invested
Amount with respect to such Purchaser Group.

“Commitment Fee” is defined in Section 2.7(e).

“Commitment Fee Rate” is defined in the Fee Letter.

“Commitment Percentage” means, on any date of determination, with respect to any
Purchaser Group, the ratio, expressed as a percentage, which such Purchaser
Group’s Maximum Purchaser Group Invested Amount bears to the Series 2009-3
Maximum Invested Amount on such date.

“Company indemnified person” is defined in Section 2.8.

 

5



--------------------------------------------------------------------------------

“Conduit Assignee” means, with respect to any CP Conduit Purchaser, any
commercial paper conduit administered by the Funding Agent with respect to such
CP Conduit Purchaser and designated by such Funding Agent to accept an
assignment from such CP Conduit Purchaser of the Purchaser Group Invested Amount
or a portion thereof with respect to such CP Conduit Purchaser pursuant to
Section 11.1(b).

“Confirmation Condition” means, with respect to any Bankrupt Manufacturer which
is a debtor in Chapter 11 Proceedings, a condition that shall be satisfied upon
the bankruptcy court having competent jurisdiction over such Chapter 11
Proceedings issuing an order that remains in effect approving (i) the assumption
of such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment
Agreements) by such Bankrupt Manufacturer or the trustee in bankruptcy of such
Bankrupt Manufacturer under Section 365 of the Bankruptcy Code and at the time
of such assumption, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder or (ii) the execution, delivery
and performance by such Bankrupt Manufacturer of a new post-petition
Manufacturer Program (and the related assignment agreements) on the same terms
and covering the same Vehicles as such Bankrupt Manufacturer’s Manufacturer
Program (and the related Assignment Agreements) in effect on the date such
Bankrupt Manufacturer became subject to such Chapter 11 Proceedings and, at the
time of the execution and delivery of such new post-petition Manufacturer
Program, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder; provided that notwithstanding
the foregoing, the Confirmation Condition shall be deemed satisfied until the
90th calendar day following the initial filing in respect of such Chapter 11
Proceedings.

“Consent” is defined in Article V.

“Consent Period Expiration Date” is defined in Article V.

“Consolidated EBITDA” has the meaning set forth in the Credit Agreement.

“Consolidated Leverage Ratio” has the meaning set forth in the Credit Agreement.

“CP Conduit Funded Amount” means, with respect to any Purchaser Group for any
day, the portion of the Purchaser Group Invested Amount with respect to such
Purchaser Group funded by such Purchaser Group through the issuance of
Commercial Paper outstanding on such day.

“CP Conduit Purchaser” is defined in the recitals hereto.

“CP Rate Period” means, with respect to any CP Tranche, a period of days not to
exceed 270 days commencing on a Business Day selected in accordance with
Section 2.7(b); provided that (x) if a CP Rate Period would end on a day that is
not a Business Day, such CP Rate Period shall end on the next succeeding
Business Day and (y) during the Series 2009-3 Amortization Period, each CP Rate
Period shall end on or prior to the next succeeding Distribution Date.

 

6



--------------------------------------------------------------------------------

“CP Tranche” means, with respect to a Match Funding CP Conduit Purchaser, a
portion of the CP Conduit Funded Amount with respect to such Match Funding CP
Conduit Purchaser for which the Monthly Funding Costs with respect to such Match
Funding CP Conduit Purchaser is calculated by reference to a particular Discount
and a particular CP Rate Period.

“Credit Agreement” means the Credit Agreement, dated as of April 19, 2006, among
Avis Budget Holdings, LLC, as Borrower, ABCR, as Borrower, the subsidiary
borrowers referred to therein, the several lenders referred to therein, JPMorgan
Chase Bank, N.A., as Administrative Agent, Deutsche Bank Securities Inc., as
Syndication Agent, each of Bank of America, N.A., Calyon New York Branch and
Citicorp USA, Inc., as Documentation Agents and Wachovia Bank, National
Association, as Co-Documentation Agent, as amended by the First Amendment
thereto dated as of December 23, 2008 but without giving effect to any further
amendment thereto made subsequent to the Effective Date unless such amendment
has been approved in writing by the Requisite Noteholders.

“DBNY” is defined in the recitals hereto.

“Decrease” is defined in Section 2.5(a).

“Demand Note Issuer” means each issuer of a Series 2009-3 Demand Note.

“Demand Note Preference Payment Amount” means, as of any day, (i) the aggregate
amount of all proceeds of demands made on the Series 2009-3 Demand Notes
pursuant to Section 3.5(c)(iii) or 3.5(d)(ii) that were deposited into the
Series 2009-3 Distribution Account and paid to the Series 2009-3 Noteholders
during the one-year period ending on such day; provided, however, that if an
Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to a Demand Note Issuer shall have occurred during such one-year
period, the Demand Note Preference Payment Amount as of such day shall equal the
Demand Note Preference Payment Amount as if it were calculated as of the date of
such occurrence minus (ii) the aggregate amount withdrawn from the Series 2009-3
Reserve Account or the Series 2009-3 Cash Collateral Account and paid to a
Funding Agent pursuant to Section 3.7(e) on account of a Preference Amount.

“Designated Amounts” is defined in Article V.

“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2009-3 Letter of Credit, or any combination thereof, as the
context may require.

“Discount” means, (a) with respect to any Match Funding CP Conduit Purchaser,
the interest or discount component of the Commercial Paper issued by such Match
Funding CP Conduit Purchaser to fund or maintain the CP Conduit Funded Amount
with respect to such Match Funding CP Conduit Purchaser, including an amount
equal to the portion of the face amount of the outstanding Commercial Paper
issued to fund or maintain the CP Conduit Funded Amount with respect to such CP
Conduit Purchaser that corresponds to the portion of the proceeds of such
Commercial Paper that was used to pay the interest or discount component of
maturing Commercial Paper issued to fund or maintain such CP Conduit Funded
Amount, to the

 

7



--------------------------------------------------------------------------------

extent that such CP Conduit Purchaser has not received payments of interest in
respect of such interest component prior to the maturity date of such maturing
Commercial Paper, and including the portion of such interest or discount
component constituting dealer or placement agent commissions and (b) with
respect to any Pooled Funding CP Conduit Purchaser, the amount of interest or
discount to accrue on or in respect of the Commercial Paper issued by such
Pooled Funding CP Conduit Purchaser allocated, in whole or in part, by the
Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund
the purchase or maintenance of the CP Conduit Funded Amount with respect to such
Pooled Funding CP Conduit Purchaser (including, without limitation, any interest
attributable to the commissions of placement agents and dealers in respect of
such Commercial Paper and any costs associated with funding small or odd-lot
amounts, to the extent that such commissions or costs are allocated, in whole or
in part, to such Commercial Paper by such Funding Agent).

“Effective Date” is defined in Section 6.1.

“Eligible Assignee” means a financial institution having short-term debt ratings
of at least “A-1” from Standard & Poor’s and “P-1” from Moody’s.

“Eurodollar Period” means, with respect to any Eurodollar Tranche and any
Purchaser Group:

(a) initially, the period commencing on the Series 2009-3 Closing Date, the
Increase Date or a conversion date, as the case may be, with respect to such
Eurodollar Tranche and ending one month thereafter (or such other period which
is acceptable to the Funding Agent with respect to such Purchaser Group and
which in no event will be less than 7 days); and

(b) thereafter, each period commencing on the last day of the immediately
preceding Eurodollar Period applicable to such Eurodollar Tranche and ending one
month thereafter (or such other period which is acceptable to the Funding Agent
with respect to such Purchaser Group and which in no event will be less than 7
days);

provided that all Eurodollar Periods must end on the next Distribution Date and
all of the foregoing provisions relating to Eurodollar Periods are subject to
the following:

(i) if any Eurodollar Period would otherwise end on a day that is not a Business
Day, such Eurodollar Period shall be extended to the next succeeding Business
Day unless the result of such extension would be to carry such Eurodollar Period
into another calendar month, in which event such Eurodollar Period shall end on
the immediately preceding Business Day; and

(ii) any Eurodollar Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Eurodollar Period) shall end on the last
Business Day of the calendar month at the end of such Eurodollar Period.

 

8



--------------------------------------------------------------------------------

“Eurodollar Tranche” means, with respect to any Purchaser Group, a portion of
the APA Bank Funded Amount with respect to such Purchaser Group allocated to a
particular Eurodollar Period and an Adjusted LIBO Rate determined by reference
thereto.

“Excess Collections” is defined in Section 3.3(e)(i).

“Excluded Taxes” means, with respect to the Administrative Agent, any CP Conduit
Purchaser, any APA Bank, any Funding Agent, any Program Support Provider or any
other recipient of any payment to be made by or on account of any obligation of
ABRCF hereunder, (a) income or franchise taxes imposed on (or measured by) its
net income by the United States of America or by any other Governmental
Authority, in each case, as a result of a present or former connection between
the United States of America or the jurisdiction of such Governmental Authority
imposing such tax, as the case may be, and the Administrative Agent, such CP
Conduit Purchaser, such APA Bank, such Funding Agent, such Program Support
Provider or any other such recipient (except a connection arising solely from
the Administrative Agent’s, such CP Conduit Purchaser’s, such APA Bank’s, such
Program Support Provider’s or such recipient’s having executed, delivered or
performed its obligations hereunder, receiving a payment hereunder or enforcing
the Series 2009-3 Notes) and (b) any branch profits tax imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
ABRCF is located (except any such branch profits or similar tax imposed as a
result of a connection with the United States of America or other jurisdiction
as a result of a connection arising solely from the Administrative Agent’s, such
CP Conduit Purchaser’s, such APA Bank’s, such Program Support Provider’s or such
recipient’s having executed, delivered or performed its obligations hereunder,
receiving a payment hereunder or enforcing the Series 2009-3 Notes).

“Expiry Date” means, with respect to any Purchaser Group, the earlier of (a) the
Scheduled Expiry Date with respect to such Purchaser Group and (b) the date on
which an Amortization Event with respect to the Series 2009-3 Notes shall have
been declared or automatically occurred.

“Extending Purchaser Group” means a Purchaser Group other than a Non-Extending
Purchaser Group.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter dated the date hereof, from ABRCF addressed to the
Administrative Agent and each of the CP Conduit Purchasers, the Funding Agents
and the APA Banks setting forth certain fees payable from time to time to the
Purchaser Groups, as such letter may be amended or replaced from time to time.

 

9



--------------------------------------------------------------------------------

“Finance Guide” means the Black Book Official Finance/Lease Guide.

“Floating Tranche” means, with respect to any Purchaser Group, the portion of
the APA Bank Funded Amount with respect to such Purchaser Group not allocated to
a Eurodollar Tranche.

“Funding Agent” is defined in the recitals hereto.

“Inclusion Date” means, with respect to any Vehicle, the date that is three
months after the earlier of (i) the date such Vehicle became a Redesignated
Vehicle and (ii) if the Manufacturer of such Vehicle is a Bankrupt Manufacturer,
the date upon which the Event of Bankruptcy which caused such Manufacturer to
become a Bankrupt Manufacturer first occurred.

“Increase” is defined in Section 2.3(a).

“Increase Amount” is defined in Section 2.3(a).

“Increase Date” is defined in Section 2.3(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Rate Cap Counterparty” means ABRCF’s counterparty under a
Series 2009-3 Interest Rate Cap.

“Lease Deficit Disbursement” means an amount drawn under a Series 2009-3 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.

“LIBO Rate” means, with respect to each day during each Eurodollar Period
pertaining to a Eurodollar Tranche, the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time in accordance with
its customary practices for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m. (London time) on the second London Banking Day prior to the
commencement of such Eurodollar Period, as the rate for dollar deposits with a
maturity comparable to the Eurodollar Period applicable to such Eurodollar
Tranche.

“LOC Pro Rata Share” means, with respect to any Series 2009-3 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2009-3 Letter of Credit
Provider’s Series 2009-3 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2009-3 Letters of Credit as
of such date; provided that only for purposes of calculating the LOC Pro Rata
Share with respect to any Series 2009-3 Letter of Credit Provider as of any
date, if such Series 2009-3 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2009-3
Letter of Credit made prior to such date, the available amount under such Series
2009-3 Letter of Credit Provider’s Series 2009-3 Letter of Credit as of such
date shall be treated as reduced (for calculation purposes only) by the amount

 

10



--------------------------------------------------------------------------------

of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2009-3 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any demand under
its Series 2009-3 Letter of Credit).

“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.

“Market Value Average” means, as of any day, the percentage equivalent of a
fraction, the numerator of which is the average of the Selected Fleet Market
Value as of the preceding Determination Date and the two Determination Dates
precedent thereto and the denominator of which is the sum of (a) the average of
the aggregate Net Book Value of all Non-Program Vehicles (excluding (i) any
Unaccepted Program Vehicles, (ii) any Excluded Redesignated Vehicles and
(iii) any other Non-Program Vehicles that are subject to a Manufacturer Program
with an Eligible Non-Program Manufacturer with respect to which no Manufacturer
Event of Default has occurred and is continuing) and (b) the average of the
aggregate Adjusted Net Book Value of all Adjusted Program Vehicles, in the case
of each of clause (a) and (b) leased under the AESOP I Operating Lease and the
Finance Lease as of the preceding Determination Date and the two Determination
Dates precedent thereto.

“Match Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
designated as such on Schedule I or that, after the Series 2009-3 Closing Date,
notifies ABRCF and the Administrative Agent in accordance with Section 2.7(d) in
writing that it is funding its CP Conduit Funded Amount with Commercial Paper
issued by it, or for its benefit, in specified CP Tranches selected in
accordance with Sections 2.7(b) and (c) and that, in each case, has not
subsequently notified ABRCF and the Administrative Agent in writing that ABRCF
will no longer be permitted to select CP Tranches in accordance with Sections
2.7(b) and (c) in respect of the CP Conduit Funded Amount with respect to such
CP Conduit Purchaser.

“Maximum Purchaser Group Invested Amount” means, with respect to any Purchaser
Group, the amount set forth opposite the name of the CP Conduit Purchaser
included in such Purchaser Group on Schedule I, as such amount may be increased
or reduced from time to time as provided in Section 2.6. The Maximum Purchaser
Group Invested Amount with respect to each Non-Extending Purchaser Group shall
be reduced to zero on the Scheduled Expiry Date with respect to such Purchaser
Group.

“Monthly Funding Costs” means, with respect to each Series 2009-3 Interest
Period and any Purchaser Group, the sum of:

(a) for each day during such Series 2009-3 Interest Period, (i) with respect to
a Match Funding CP Conduit Purchaser, the aggregate amount of Discount accruing
on all outstanding Commercial Paper issued by, or for the benefit of, such Match
Funding CP Conduit Purchaser to fund the CP Conduit Funded Amount with respect
to such Match Funding CP Conduit Purchaser on such day or (ii) with respect to a
Pooled Funding CP Conduit Purchaser, the

 

11



--------------------------------------------------------------------------------

aggregate amount of Discount accruing on or otherwise in respect of the
Commercial Paper issued by, or for the benefit of, such Pooled Funding CP
Conduit Purchaser allocated, in whole or in part, by the Funding Agent with
respect to such Pooled Funding CP Conduit Purchaser, to fund the purchase or
maintenance of the CP Conduit Funded Amount with respect to such Pooled Funding
CP Conduit Purchaser; plus

(b) for each day during such Series 2009-3 Interest Period, the sum of:

(i) the product of (A) the portion of the APA Bank Funded Amount with respect to
such Purchaser Group allocated to the Floating Tranche with respect to such
Purchaser Group on such day times (B) (x) on each day on which the rating
assigned by Moody’s to the Series 2009-3 Notes is higher than “Ba1”, the
Alternate Base Rate plus the Applicable Margin on such day or (y) on each day on
which the rating assigned by Moody’s to the Series 2009-3 Notes is “Ba1” or
lower, the Adjusted LIBO Rate that would apply if such portion had been
allocated on such day to a Eurodollar Tranche ending on the next Distribution
Date pursuant to Section 2.7(b) (without giving effect to Section 2.7(c)) plus
the Applicable Margin on such day divided by (C) 365 (or 366, as the case may
be) plus

(ii) the product of (A) the portion of the APA Bank Funded Amount with respect
to such Purchaser Group allocated to Eurodollar Tranches with respect to such
Purchaser Group on such day times (B) the weighted average Adjusted LIBO Rate
with respect to such Eurodollar Tranches plus the Applicable Margin on such day
in effect with respect thereto divided by (C) 360; plus

(c) for each day during such Series 2009-3 Interest Period, the product of
(A) the CP Conduit Funded Amount with respect to such Purchaser Group on such
day times (B) the Program Fee Rate on such day divided by (C) 360.

“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2009-3 Principal Allocations with respect to such Related Month.

“Moody’s” means Moody’s Investors Service, Inc.

“Moody’s Excluded Manufacturer Receivable Specified Percentage” means, as of any
date of determination, with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by Moody’s to ABRCF and the Trustee and consented to by the
Requisite Noteholders with respect to such Moody’s Non-Investment Grade
Manufacturer; provided, however, that as of the Effective Date the Moody’s
Excluded Manufacturer Receivable Specified Percentage for each Moody’s
Non-Investment Grade Manufacturer shall be 100%; provided further that the
initial Moody’s

 

12



--------------------------------------------------------------------------------

Excluded Manufacturer Receivable Specified Percentage with respect to any
Manufacturer that becomes a Moody’s Non-Investment Grade Manufacturer after the
Effective Date shall be 100%.

“Moody’s Excluded Receivable Amount” means, as of any date of determination, the
sum of the following amounts with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date: the product of (i) to the extent such amounts are
included in the calculation of AESOP I Operating Lease Loan Agreement Borrowing
Base as of such date, all amounts receivable, as of such date, by AESOP Leasing
or the Intermediary from such Moody’s Non-Investment Grade Manufacturer and
(ii) the Moody’s Excluded Manufacturer Receivable Specified Percentage for such
Moody’s Non-Investment Grade Manufacturer as of such date.

“Moody’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and
(ii) does not have a long-term senior unsecured debt rating of at least “Baa3”
from Moody’s; provided that any Manufacturer whose long-term senior unsecured
debt rating is downgraded from at least “Baa3” to below “Baa3” by Moody’s after
the Effective Date shall not be deemed a Moody’s Non-Investment Grade
Manufacturer until the thirtieth (30th) calendar day following such downgrade.

“Non-Extending Purchaser Group” means any Purchaser Group who shall not have
agreed to an extension of its Scheduled Expiry Date pursuant to Section 2.6(b).

“Optional Termination Date” is defined in Section 2.5(b).

“Optional Termination Notice” is defined in Section 2.5(b).

“Other Taxes” means any and all current or future stamp or documentary taxes or
other excise or property taxes, charges or similar levies arising from any
payment made under this Supplement, the Base Indenture, or any Related Documents
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Supplement, the Base Indenture or any Related Document.

“Outstanding” means, with respect to the Series 2009-3 Notes, the Series 2009-3
Invested Amount shall not have been reduced to zero and all accrued interest and
other amounts owing on the Series 2009-3 Notes and to the Administrative Agent,
the Funding Agents, the CP Conduit Purchasers and the APA Banks hereunder shall
not have been paid in full.

“Participants” is defined in Section 11.1(d).

“Past Due Rent Payment” is defined in Section 3.2(f).

“Permitted Investments” means negotiable instruments or securities maturing on
or before the Distribution Date next occurring after the investment therein,
payable in Dollars, issued by an entity organized under the laws of the United
States of America and represented by instruments in bearer or registered or in
book-entry form which evidence (i) obligations the full and timely payment of
which are to be made by or is fully guaranteed by the United States of America
other than financial contracts whose value depends on the values or indices of
asset values; (ii) demand deposits of, time deposits in, or certificates of
deposit issued by, any

 

13



--------------------------------------------------------------------------------

depositary institution or trust company incorporated under the laws of the
United States of America or any state thereof whose short-term debt is rated
“P-1” by Moody’s and “A-1” or higher by Standard & Poor’s and subject to
supervision and examination by Federal or state banking or depositary
institution authorities; provided, however, that at the earlier of (x) the time
of the investment and (y) the time of the contractual commitment to invest
therein, the certificates of deposit or short-term deposits, if any, or
long-term unsecured debt obligations (other than such obligation whose rating is
based on collateral or on the credit of a Person other than such institution or
trust company) of such depositary institution or trust company shall have a
credit rating from Standard & Poor’s of “A-1+”, in the case of certificates of
deposit or short-term deposits, or a rating from Standard & Poor’s not lower
than “AA”, in the case of long-term unsecured debt obligations; (iii) commercial
paper having, at the earlier of (x) the time of the investment and (y) the time
of the contractual commitment to invest therein, a rating from Standard & Poor’s
of “A-1+” and a rating from Moody’s of “P-1”; (iv) bankers’ acceptances issued
by any depositary institution or trust company described in clause (ii) above;
(v) investments in money market funds (x) rated “AAm” by Standard & Poor’s or
otherwise approved in writing by Standard & Poor’s and (y) rated “Aaa” by
Moody’s or otherwise approved in writing by Moody’s; (vi) Eurodollar time
deposits having a credit rating from Standard & Poor’s of “A-1+” and a credit
rating from Moody’s of at least “A3” or “P-1”; (vii) repurchase agreements
involving any of the Permitted Investments described in clauses (i) and
(vi) above and the certificates of deposit described in clause (ii) above which
are entered into with a depository institution or trust company, having a
commercial paper or short-term certificate of deposit rating of “A-1+” by
Standard & Poor’s and “P-1” by Moody’s or which otherwise is approved as to
collateralization by the Rating Agencies; and (viii) any other instruments or
securities, if the Rating Agencies confirm in writing that the investment in
such instruments or securities will not adversely affect any rating with respect
to the Series 2009-3 Notes and, so long as Standard & Poor’s rates the
Commercial Paper issued by any CP Conduit Purchaser, Standard & Poor’s confirms
in writing that the investment in such instruments or securities will not
adversely affect any rating of the Commercial Paper issued by any CP Conduit
Purchaser whose Commercial Paper is rated by Standard & Poor’s at such time.

“Pooled Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
not a Match Funding CP Conduit Purchaser.

“Preference Amount” means any amount previously distributed to a member or
members of a Purchaser Group on or relating to a Series 2009-3 Note that is
recoverable or that has been recovered as a voidable preference by the trustee
in a bankruptcy proceeding of a Demand Note Issuer pursuant to the Bankruptcy
Code in accordance with a final nonappealable order of a court having competent
jurisdiction.

“Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2009-3 Demand Notes included in the Series 2009-3 Demand Note Payment
Amount as of the Series 2009-3 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer occurs during such
one-year period, (x) the Pre-Preference Period Demand Note Payments as of any
date during the

 

14



--------------------------------------------------------------------------------

period from and including the date of the occurrence of such Event of Bankruptcy
to and including the conclusion or dismissal of the proceedings giving rise to
such Event of Bankruptcy without continuing jurisdiction by the court in such
proceedings shall equal the Pre-Preference Period Demand Note Payments as of the
date of such occurrence and (y) the Pre-Preference Period Demand Note Payments
as of any date after the conclusion or dismissal of such proceedings shall equal
the Series 2009-3 Demand Note Payment Amount as of the date of the conclusion or
dismissal of such proceedings.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Deutsche Bank AG, New York Branch as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Deficit Amount” means, on any date of determination, the excess, if
any, of (i) the Series 2009-3 Invested Amount on such date (after giving effect
to the distribution of the Monthly Total Principal Allocation for the Related
Month if such date is a Distribution Date) over (ii) the Series 2009-3 AESOP I
Operating Lease Loan Agreement Borrowing Base on such date.

“Pro Rata Share” means, with respect to any Purchaser Group, on any date, the
ratio, expressed as a percentage, which the Purchaser Group Invested Amount with
respect to such Purchaser Group bears to the Series 2009-3 Invested Amount on
such date.

“Program Fee Rate” is defined in the Fee Letter.

“Program Support Provider” means, with respect to any CP Conduit Purchaser, the
APA Bank with respect to such CP Conduit Purchaser and any other or additional
Person now or hereafter extending credit, or having a commitment to extend
credit to or for the account of, or to make purchases from, such CP Conduit
Purchaser or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with such CP Conduit
Purchaser’s securitization program.

“Purchase Effective Date” is defined in Section 2.6(d).

“Purchaser Group” means, collectively, a CP Conduit Purchaser and the APA Banks
with respect to such CP Conduit Purchaser.

“Purchaser Group Addition Date” is defined in Section 2.6(e).

“Purchaser Group Increase Amount” means, with respect to any Purchaser Group,
for any Business Day, such Purchaser Group’s Commitment Percentage of the
Increase Amount, if any, on such Business Day.

“Purchaser Group Invested Amount” means, with respect to any Purchaser Group,
(a) when used with respect to the Series 2009-3 Closing Date, such Purchaser
Group’s Commitment Percentage of the Series 2009-3 Initial Invested Amount and
(b) when used with respect to any other date, an amount equal to (i) the
Purchaser Group Invested Amount with respect to such Purchaser Group on the
immediately preceding Business Day plus (ii) the

 

15



--------------------------------------------------------------------------------

Purchaser Group Increase Amount with respect to such Purchaser Group on such
date minus (iii) the amount of principal payments made to such Purchaser Group
pursuant to Section 3.5(f) on such date plus (iv) the amount of principal
payments recovered from such Purchaser Group by a trustee as a preference
payment in a bankruptcy proceeding of a Demand Note Issuer or otherwise.

“Purchaser Group Supplement” is defined in Section 11.1(e).

“Qualified Interest Rate Cap Counterparty” means a counterparty to a Series
2009-3 Interest Rate Cap that is a bank, other financial institution or Person
which has, or has all of its obligations under its Series 2009-3 Interest Rate
Cap guaranteed by a Person that has a short-term senior, unsecured debt,
deposit, claims paying or credit (as the case may be) rating of “P-1”, or if
such bank, financial institution or Person does not have a short-term senior,
unsecured debt rating, a long-term senior, unsecured debt, deposit, claims
paying or credit (as the case may be) rating of at least “A1”, in each case,
from Moody’s.

“Record Date” means, with respect to each Distribution Date, the immediately
preceding Business Day.

“Related Additional APA Banks” is defined in Section 2.6(e).

“Related Purchaser Group” means, with respect to any Funding Agent, the CP
Conduit Purchaser identified next to such Funding Agent on Schedule I and each
APA Bank identified on Schedule I next to such CP Conduit Purchaser.

“Replacement Credit Agreement” means any credit agreement or similar facility
entered into by Avis Budget Holdings, LLC, ABCR and/or any affiliate of either
entity, that refinances or replaces the Credit Agreement without giving effect
to any amendment thereto that is not approved in writing by the Requisite
Noteholders.

“Requisite Noteholders” means Purchaser Groups having Commitment Percentages
aggregating more than 50%.

“Scheduled Expiry Date” means, with respect to any Purchaser Group, October 1,
2011, as such date may be extended in accordance with Section 2.6(b).

“Selected Fleet Market Value” means, with respect to all Adjusted Program
Vehicles and all Non-Program Vehicles (excluding (i) any Unaccepted Program
Vehicles, (ii) any Excluded Redesignated Vehicles and (iii) any other
Non-Program Vehicles that are subject to a Manufacturer Program with an Eligible
Non-Program Manufacturer with respect to which no Manufacturer Event of Default
has occurred and is continuing) as of any date of determination, the sum of the
respective Market Values of each such Adjusted Program Vehicle and each such
Non-Program Vehicle, in each case subject to the AESOP I Operating Lease or the
Finance Lease as of such date. For purposes of computing the Selected Fleet
Market Value, the “Market Value” of an Adjusted Program Vehicle or a Non-Program
Vehicle means the market value of such Vehicle as specified in the most recently
published NADA Guide for the model class and model year of such Vehicle based on
the average equipment and the average mileage of each Vehicle of such model
class and model year then leased under the AESOP I

 

16



--------------------------------------------------------------------------------

Operating Lease and the Finance Lease; provided, that if the NADA Guide is not
being published or the NADA Guide is being published but such Vehicle is not
included therein, the Market Value of such Vehicle shall be based on the market
value specified in the most recently published Finance Guide for the model class
and model year of such Vehicle based on the average equipment and the average
mileage of each Vehicle of such model class and model year then leased under the
AESOP I Operating Lease or the Finance Lease; provided, further, that if the
Finance Guide is being published but such Vehicle is not included therein, the
Market Value of such Vehicle shall mean (x) in the case of an Adjusted Program
Vehicle, the Adjusted Net Book Value of such Adjusted Program Vehicle and (y) in
the case of a Non-Program Vehicle, the Net Book Value of such Non-Program
Vehicle provided, further, that if the Finance Guide is not being published, the
Market Value of such Vehicle shall be based on an independent third-party data
source selected by the Administrator and approved by each Rating Agency that is
rating any Series of Notes at the request of ABRCF based on the average
equipment and average mileage of each Vehicle of such model class and model year
then leased under the AESOP I Operating Lease or the Finance Lease; provided,
further, that if no such third-party data source or methodology shall have been
so approved or any such third-party data source or methodology is not available,
the Market Value of such Vehicle shall be equal to a reasonable estimate of the
wholesale market value of such Vehicle as determined by the Administrator, based
on the Net Book Value of such Vehicle and any other factors deemed relevant by
the Administrator.

“Series 2008-1 Supplement” means, the Amended and Restated Series 2008-1
Supplement, dated as of October 29, 2009, as amended, modified or supplemented
from time to time, among ABRCF, ABCR, as administrator, JPMorgan Chase Bank,
N.A., as administrative agent, the CP Conduit Purchasers, Funding Agents and APA
Banks named therein, and The Bank of New York Mellon Trust Company, N.A., as
trustee and as agent for the benefit of the Series 2008-1 Noteholders, to the
Base Indenture.

“Series 2009-3 Accrued Interest Account” is defined in Section 3.1(b).

“Series 2009-3 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2009-3 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the excess of (i) the
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date over
(ii) the Moody’s Excluded Receivable Amount as of such date.

“Series 2009-3 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2009-3 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denominator of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.

“Series 2009-3 Agent” is defined in the recitals hereto.

“Series 2009-3 Amortization Period” means the period beginning at the earliest
to occur of (a) the close of business on the Business Day immediately preceding
the date on which the Expiry Date with respect to each Purchaser Group shall
have occurred and (b) the close of business on the Optional Termination Date and
ending upon the earliest to occur of (i) the date

 

17



--------------------------------------------------------------------------------

on which the Series 2009-3 Notes are fully paid, (ii) the termination of the
Indenture and (iii) the Series 2009-3 Termination Date.

“Series 2009-3 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2009-3 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).

“Series 2009-3 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2009-3 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).

“Series 2009-3 Cash Collateral Account” is defined in Section 3.8(e).

“Series 2009-3 Cash Collateral Account Collateral” is defined in Section 3.8(a).

“Series 2009-3 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2009-3 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Series
2009-3 Liquidity Amount (after giving effect to any withdrawal from the Series
2009-3 Reserve Account on such Distribution Date) over the Series 2009-3
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2009-3 Enhancement Amount (after giving effect to any withdrawal
from the Series 2009-3 Reserve Account on such Distribution Date) over the
Series 2009-3 Required Enhancement Amount on such Distribution Date; provided,
however, that, on any date after the Series 2009-3 Letter of Credit Termination
Date, the Series 2009-3 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2009-3 Available Cash Collateral Account Amount over
(y) the Series 2009-3 Demand Note Payment Amount minus the Pre-Preference Period
Demand Note Payments as of such date.

“Series 2009-3 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2009-3 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2009-3 Letter of Credit Liquidity Amount as
of such date.

“Series 2009-3 Closing Date” is defined in Section 2.1(a).

“Series 2009-3 Collateral” means the Collateral, each Series 2009-3 Letter of
Credit, each Series 2009-3 Demand Note, the Series 2009-3 Interest Rate Cap
Collateral, the Series 2009-3 Distribution Account Collateral, the Series 2009-3
Cash Collateral Account Collateral and the Series 2009-3 Reserve Account
Collateral.

“Series 2009-3 Collection Account” is defined in Section 3.1(b).

“Series 2009-3 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit D as amended, modified or restated from
time to time.

“Series 2009-3 Demand Note Payment Amount” means, as of the Series 2009-3 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2009-3 Demand Notes pursuant to Section 3.5(c)(iii) or 3.5(d)(ii)
that were deposited into

 

18



--------------------------------------------------------------------------------

the Series 2009-3 Distribution Account and paid to the Series 2009-3 Noteholders
during the one-year period ending on the Series 2009-3 Letter of Credit
Termination Date; provided, however, that if an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to a Demand
Note Issuer shall have occurred during such one-year period, the Series 2009-3
Demand Note Payment Amount as of the Series 2009-3 Letter of Credit Termination
Date shall equal the Series 2009-3 Demand Note Payment Amount as if it were
calculated as of the date of such occurrence.

“Series 2009-3 Deposit Date” is defined in Section 3.2.

“Series 2009-3 Distribution Account” is defined in Section 3.9(a).

“Series 2009-3 Distribution Account Collateral” is defined in Section 3.9(d).

“Series 2009-3 Documents” means each of this Supplement, the Series 2009-3
Notes, the Series 2009-3 Interest Rate Cap, the Fee Letter, the Series 2009-3
Demand Notes, the Series 2009-3 Letter of Credit and any other related documents
executed in connection with an issuance of the Series 2009-3 Notes or activities
related thereto.

“Series 2009-3 Eligible Letter of Credit Provider” means a Person satisfactory
to ABCR and the Demand Note Issuers and having, at the time of the issuance of
the related Series 2009-3 Letter of Credit, a long-term senior unsecured debt,
deposit, claims paying or credit (as the case may be) rating of at least “A”
from Standard & Poor’s and a short-term senior unsecured debt, deposit, claims
paying or credit (as the case may be) rating of at least “A-1” from Standard &
Poor’s and a long-term senior unsecured debt, deposit, claims paying or credit
(as the case may be) rating of at least “A1” from Moody’s and a short-term
senior unsecured debt, deposit, claims paying or credit (as the case may be)
rating of at least “P-1” from Moody’s that is a commercial bank having total
assets in excess of $500,000,000; provided that if a Person is not a Series
2009-3 Letter of Credit Provider (or a letter of credit provider under the
Supplement for any other Series of Notes), then such Person shall not be a
Series 2009-3 Eligible Letter of Credit Provider until ABCR has provided 10
days’ prior notice to the Rating Agencies, Standard & Poor’s and the
Administrative Agent that such a Person has been proposed as a Series 2009-3
Letter of Credit Provider.

“Series 2009-3 Enhancement” means the Series 2009-3 Cash Collateral Account
Collateral, the Series 2009-3 Letters of Credit, the Series 2009-3 Demand Notes,
the Series 2009-3 Overcollateralization Amount and the Series 2009-3 Reserve
Account Amount.

“Series 2009-3 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2009-3 Overcollateralization Amount as of such date,
(ii) the Series 2009-3 Letter of Credit Amount as of such date, (iii) the Series
2009-3 Available Reserve Account Amount as of such date and (iv) the amount of
cash and Permitted Investments on deposit in the Series 2009-3 Collection
Account (not including amounts allocable to the Series 2009-3 Accrued Interest
Account) and the Series 2009-3 Excess Collection Account as of such date.

 

19



--------------------------------------------------------------------------------

“Series 2009-3 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2009-3 Enhancement Amount is less than the Series
2009-3 Required Enhancement Amount as of such date.

“Series 2009-3 Excess Collection Account” is defined in Section 3.1(b).

“Series 2009-3 Expected Final Distribution Date” means the Distribution Date
falling in the second calendar month after the calendar month in which the
Series 2009-3 Revolving Period ends.

“Series 2009-3 Incremental Enhancement Amount” means, as of any date of
determination, the sum of:

(i) the Series 2009-3 Percentage of the greater of (x) the excess, if any, of
the Non-Program Vehicle Amount as of the immediately preceding Business Day over
the Series 2009-3 Maximum Non-Program Vehicle Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the Net Book Value of
all Non-Program Vehicles (other than (i) Unaccepted Program Vehicles and
(ii) Vehicles subject to a Manufacturer Program with a Specified Eligible
Non-Program Manufacturer) leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) the Series 2009-3 Maximum
Non-Program Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;

(ii) the Series 2009-3 Percentage of the greater of (x) the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Mitsubishi and
leased under the Leases as of the immediately preceding Business Day over the
Series 2009-3 Maximum Mitsubishi Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the AESOP I Operating Lease as of
the immediately preceding Business Day over (B) 10% of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;

(iii) the Series 2009-3 Percentage of the greater of (x) the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Isuzu or Subaru,
individually, and leased under the Leases as of the immediately preceding
Business Day over the Series 2009-3 Maximum Individual Isuzu/Subaru Amount as of
the immediately preceding Business Day and (y) the excess, if any, of (A) the
Net Book Value of all Vehicles manufactured by Isuzu or Subaru, individually,
and leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 5% of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;

(iv) the Series 2009-3 Percentage of the greater of (x) the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Hyundai and leased
under the Leases as of the immediately preceding Business Day over the Series
2009-3 Maximum Hyundai Amount as of the immediately preceding Business Day and

 

20



--------------------------------------------------------------------------------

(y) the excess, if any, of (A) the Net Book Value of all Vehicles manufactured
by Hyundai and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 20% of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;

(v) the Series 2009-3 Percentage of the greater of (x) the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Suzuki and leased
under the Leases as of the immediately preceding Business Day over the Series
2009-3 Maximum Suzuki Amount as of the immediately preceding Business Day and
(y) the excess, if any, of (A) the Net Book Value of all Vehicles manufactured
by Suzuki and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 7.5% of the Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day;

(vi) the Series 2009-3 Percentage of the greater of (x) the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Kia and leased
under the Leases as of the immediately preceding Business Day over the Series
2009-3 Maximum Kia Amount as of the immediately preceding Business Day and
(y) the excess, if any, of (A) the Net Book Value of all Vehicles manufactured
by Kia and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 10% of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;

(vii) the Series 2009-3 Percentage of the greater of (x) the excess, if any, of
the Specified States Amount as of the immediately preceding Business Day over
the Series 2009-3 Maximum Specified States Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the Net Book Value of
all Vehicles titled in the States of Ohio, Oklahoma and Nebraska and leased
under the AESOP I Operating Lease as of the immediately preceding Business Day
over (B) 7.5% of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day; and

(viii) the Series 2009-3 Percentage of the greater of (x) the excess, if any, of
the Non-Eligible Manufacturer Amount as of the immediately preceding Business
Day over the Series 2009-3 Maximum Non-Eligible Manufacturer Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the Net
Book Value of all Vehicles manufactured by Manufacturers other than Eligible
Non-Program Manufacturers and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 3% of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day.

“Series 2009-3 Initial Invested Amount” is defined in Section 2.3(a).

“Series 2009-3 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however, that the initial Series 2009-3
Interest Period shall commence on and include the Series 2009-3 Closing Date and
end on and include November 19, 2009.

 

21



--------------------------------------------------------------------------------

“Series 2009-3 Interest Rate Cap” has the meaning specified in Section 3.11(a).

“Series 2009-3 Interest Rate Cap Collateral” has the meaning specified in
Section 3.11(c).

“Series 2009-3 Interest Rate Cap Proceeds” means the amounts received by the
Trustee from an Interest Rate Cap Counterparty from time to time in respect of a
Series 2009-3 Interest Rate Cap (including amounts received from a guarantor or
from collateral).

“Series 2009-3 Invested Amount” means, on any date of determination, the sum of
the Purchaser Group Invested Amounts with respect to each of the Purchaser
Groups on such date.

“Series 2009-3 Invested Percentage” means as of any date of determination:

(a) when used with respect to Principal Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction the numerator of which
shall be equal to the sum of the Series 2009-3 Invested Amount and the Series
2009-3 Overcollateralization Amount, determined during the Series 2009-3
Revolving Period as of the end of the immediately preceding Business Day, or,
during the Series 2009-3 Amortization Period, as of the end of the Series 2009-3
Revolving Period, and the denominator of which shall be the greater as of the
end of the immediately preceding Business Day of (I) the Aggregate Asset Amount
and (II) the sum of the numerators used to determine (i) invested percentages
for allocations with respect to Principal Collections (for all Series of Notes
and all classes of such Series of Notes) and (ii) overcollateralization amounts
for allocations with respect to Principal Collections (for all Series of Notes
that provide for credit enhancement in the form of overcollateralization); and

(b) when used with respect to Interest Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction the numerator of which
shall be the Accrued Amounts with respect to the Series 2009-3 Notes on such
date of determination, and the denominator of which shall be the aggregate
Accrued Amounts with respect to all Series of Notes on such date of
determination.

“Series 2009-3 Lease Interest Payment Deficit” means on any Distribution Date an
amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 3.2(a), (b) or (c) would have been
allocated to the Series 2009-3 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 3.2(a), (b) or (c) have been allocated to the Series 2009-3
Accrued Interest Account (excluding any amounts paid into the Series 2009-3
Accrued Interest Account pursuant to the proviso in Sections 3.2(b)(ii) and
3.2(c)(ii)) from and excluding the preceding Distribution Date to and including
such Distribution Date.

“Series 2009-3 Lease Payment Deficit” means either a Series 2009-3 Lease
Interest Payment Deficit or a Series 2009-3 Lease Principal Payment Deficit.

 

22



--------------------------------------------------------------------------------

“Series 2009-3 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2009-3 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 3.5(c) on
account of such Series 2009-3 Lease Principal Payment Deficit.

“Series 2009-3 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2009-3 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2009-3 Lease Principal Payment
Carryover Deficit for such Distribution Date.

“Series 2009-3 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit E issued by a Series 2009-3 Eligible Letter
of Credit Provider in favor of the Trustee for the benefit of the Series 2009-3
Noteholders.

“Series 2009-3 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2009-3 Letter of Credit on which no draw has been
made pursuant to Section 3.8(c), as specified therein, and (ii) if the Series
2009-3 Cash Collateral Account has been established and funded pursuant to
Section 3.8, the Series 2009-3 Available Cash Collateral Account Amount on such
date and (b) the aggregate outstanding principal amount of the Series 2009-3
Demand Notes on such date.

“Series 2009-3 Letter of Credit Expiration Date” means, with respect to any
Series 2009-3 Letter of Credit, the expiration date set forth in such Series
2009-3 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2009-3 Letter of Credit.

“Series 2009-3 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2009-3 Letter of Credit on which no draw has been made
pursuant to Section 3.8(c), as specified therein, and (b) if the Series 2009-3
Cash Collateral Account has been established and funded pursuant to Section 3.8,
the Series 2009-3 Available Cash Collateral Account Amount on such date.

“Series 2009-3 Letter of Credit Provider” means the issuer of a Series 2009-3
Letter of Credit.

“Series 2009-3 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2009-3 Notes are fully paid and (b) the Series
2009-3 Termination Date.

“Series 2009-3 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (i) of Article IV; provided, however, that any event or
condition of the type specified in clauses (a) through (i) of Article IV shall
not constitute a Series 2009-3 Limited Liquidation Event of Default if the
Trustee shall have received the written consent of each of the Series 2009-3
Noteholders waiving the occurrence of such Series 2009-3 Limited Liquidation
Event of Default.

 

23



--------------------------------------------------------------------------------

“Series 2009-3 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2009-3 Letter of Credit Liquidity Amount on such date and
(b) the Series 2009-3 Available Reserve Account Amount on such date.

“Series 2009-3 Maximum Amount” means any of the Series 2009-3 Maximum
Manufacturer Amounts, the Series 2009-3 Maximum Non-Eligible Manufacturer
Amount, the Series 2009-3 Maximum Non-Program Vehicle Amount or the Series
2009-3 Maximum Specified States Amount.

“Series 2009-3 Maximum Hyundai Amount” means, as of any day, an amount equal to
20% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.

“Series 2009-3 Maximum Individual Isuzu/Subaru Amount” means, as of any day,
with respect to Isuzu or Subaru individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.

“Series 2009-3 Maximum Invested Amount” means, on any date of determination, the
sum of the Maximum Purchaser Group Invested Amounts with respect to each of the
Purchaser Groups on such date. The Series 2009-3 Maximum Invested Amount shall
be reduced by the Maximum Purchaser Group Invested Amount of each Non-Extending
Purchaser Group on the Scheduled Expiry Date with respect to such Purchaser
Group.

“Series 2009-3 Maximum Kia Amount” means, as of any day, an amount equal to 10%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.

“Series 2009-3 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2009-3 Maximum Mitsubishi Amount, the Series 2009-3 Maximum Individual
Isuzu/Subaru Amount, the Series 2009-3 Maximum Hyundai Amount, the Series 2009-3
Maximum Kia Amount or the Series 2009-3 Maximum Suzuki Amount.

“Series 2009-3 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.

“Series 2009-3 Maximum Non-Eligible Manufacturer Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.

“Series 2009-3 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2009-3 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.

“Series 2009-3 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 85% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of Default has occurred, and in each case leased
under the AESOP I Operating Lease or the Finance

 

24



--------------------------------------------------------------------------------

Lease as of such date, and the denominator of which is the aggregate Net Book
Value of all Vehicles leased under the Leases as of such date.

“Series 2009-3 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.

“Series 2009-3 Maximum Suzuki Amount” means, as of any day, an amount equal to
7.5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.

“Series 2009-3 Monthly Interest” means, with respect to any Series 2009-3
Interest Period, an amount equal to the product of (a) the average daily Series
2009-3 Invested Amount during such Series 2009-3 Interest Period, (b) the Series
2009-3 Note Rate for such Series 2009-3 Interest Period and (c) the number of
days in such Series 2009-3 Interest Rate Period divided by 360.

“Series 2009-3 Monthly Lease Principal Payment Deficit” means on any
Distribution Date an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 3.2(a), (b) or
(c) would have been allocated to the Series 2009-3 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 3.2(a), (b) or (c) have been allocated to the Series 2009-3 Collection
Account (without giving effect to any amounts paid into the Series 2009-3
Accrued Interest Account pursuant to the proviso in Sections 3.2(b)(ii) and/or
3.2(c)(ii)) from and excluding the preceding Distribution Date to and including
such Distribution Date.

“Series 2009-3 Moody’s Highest Enhanced Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (a) the numerator
of which is the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease that are either not subject to a Manufacturer Program
(including by reason of rejection in a bankruptcy or repudiation by the
Manufacturer) or not eligible for repurchase under a Manufacturer Program as of
such date and (b) the denominator of which is the aggregate Net Book Value of
all Vehicles leased under the AESOP I Operating Lease as of such date.

“Series 2009-3 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the greater of (a) 56.5% and (b) the sum of (i) 56.5% and
(ii) the highest, for any calendar month within the preceding twelve calendar
months, of the greater of (x) an amount (not less than zero) equal to 100% minus
the Measurement Month Average for the immediately preceding Measurement Month
and (y) an amount (not less than zero) equal to 100% minus the Market Value
Average as of the Determination Date within such calendar month (excluding the
Market Value Average for any Determination Date which has not yet occurred).

“Series 2009-3 Moody’s Intermediate Enhanced Vehicle Percentage” means, as of
any date of determination, 100% minus the sum of (a) the Series 2009-3 Moody’s
Lowest

 

25



--------------------------------------------------------------------------------

Enhanced Vehicle Percentage and (b) the Series 2009-3 Moody’s Highest Enhanced
Vehicle Percentage.

“Series 2009-3 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 56.5%.

“Series 2009-3 Moody’s Lowest Enhanced Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage, (a) the numerator of
which is the sum, without duplication, of (1) the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease that are
manufactured by Eligible Program Manufacturers having long-term senior unsecured
debt ratings of “Baa2” or higher from Moody’s as of such date, (2) so long as
any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “Baa2” or higher from Moody’s and no Manufacturer Event of Default has
occurred and is continuing with respect to such Eligible Non-Program
Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (3) the lesser of (A) the sum of
(x) if as of such date any Eligible Program Manufacturer has a long-term senior
unsecured debt rating of “Baa3” from Moody’s, the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Program Manufacturer as of such date and (y) if as of such
date any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “Baa3” from Moody’s and no Manufacturer Event of Default has occurred
and is continuing with respect to such Eligible Non-Program Manufacturer, the
aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I
Operating Lease manufactured by each such Eligible Non-Program Manufacturer that
are subject to a Manufacturer Program and remain eligible for repurchase
thereunder as of such date and (B) 10% of the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.

“Series 2009-3 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 25.0%.

“Series 2009-3 Moody’s Required Enhancement Percentage” means, as of any date of
determination, the greater of (a) 50.0% and (b) the sum of (i) the product of
(A) the Series 2009-3 Moody’s Lowest Enhancement Rate and (B) the Series 2009-3
Moody’s Lowest Enhanced Vehicle Percentage as of such date, (ii) the product of
(A) the Series 2009-3 Moody’s Intermediate Enhancement Rate as of such date and
(B) the Series 2009-3 Moody’s Intermediate Enhanced Vehicle Percentage as of
such date, and (iii) the product of (A) the Series 2009-3 Moody’s Highest
Enhancement Rate as of such date and (B) the Series 2009-3 Moody’s Highest
Enhanced Vehicle Percentage as of such date.

“Series 2009-3 Note” means any one of the Series 2009-3 Variable Funding Rental
Car Asset Backed Notes, executed by ABRCF authenticated and delivered by or on
behalf of the Trustee, substantially in the form of Exhibit A.

 

26



--------------------------------------------------------------------------------

“Series 2009-3 Note Rate” means for any Series 2009-3 Interest Period, the
interest rate equal to the product of (a) the percentage equivalent of a
fraction, the numerator of which is equal to the sum of the Monthly Funding
Costs with respect to each Purchaser Group for such Series 2009-3 Interest
Period and the denominator of which is equal to the average daily Series 2009-3
Invested Amount during such Series 2009-3 Interest Period and (b) a fraction,
the numerator of which is 360 and the denominator of which is the number of days
in such Series 2009-3 Interest Period; provided, however, that the Series 2009-3
Note Rate will in no event be higher than the maximum rate permitted by
applicable law.

“Series 2009-3 Noteholder” means a Person in whose name a Series 2009-3 Note is
registered in the Note Register.

“Series 2009-3 Overcollateralization Amount” means (i) as of any date on which
no AESOP I Operating Lease Vehicle Deficiency exists, the Series 2009-3 Required
Overcollateralization Amount as of such date and (ii) as of any date on which an
AESOP I Operating Lease Vehicle Deficiency exists, the excess, if any, of
(x) the Series 2009-3 AESOP I Operating Lease Loan Agreement Borrowing Base as
of such date over (y) the Series 2009-3 Invested Amount as of such date.

“Series 2009-3 Past Due Rent Payment” is defined in Section 3.2(f).

“Series 2009-3 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2009-3 Invested
Amount as of such date and the denominator of which is the sum of the Invested
Amount of each Series of Notes outstanding as of such date.

“Series 2009-3 Principal Allocation” is defined in Section 3.2(a)(ii).

“Series 2009-3 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2009-3 Letter of Credit Provider for draws
under its Series 2009-3 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Series 2009-3 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of the Series 2009-3 Required
Overcollateralization Amount and the Series 2009-3 Invested Amount as of such
date.

“Series 2009-3 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of (x) the Series 2009-3 Moody’s
Required Enhancement Percentage as of such date and (y) the Series 2009-3
Invested Amount as of such date and (ii) the Series 2009-3 Incremental
Enhancement Amount as of such date.

“Series 2009-3 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 8.75% of the Series 2009-3 Invested Amount
on such Distribution Date (after giving effect to any payments of principal to
be made on the Series 2009-3 Notes on such Distribution Date).

 

27



--------------------------------------------------------------------------------

“Series 2009-3 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Series 2009-3 Required Enhancement
Amount over the sum of (i) the Series 2009-3 Letter of Credit Amount as of such
date, (ii) the Series 2009-3 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted Investments on deposit in the Series
2009-3 Collection Account (not including amounts allocable to the Series 2009-3
Accrued Interest Account) and the Series 2009-3 Excess Collection Account on
such date.

“Series 2009-3 Required Reserve Account Amount” means, with respect to any
Distribution Date, an amount equal to the sum of (a) the greater of (i) the
excess, if any, of the Series 2009-3 Required Liquidity Amount on such
Distribution Date over the Series 2009-3 Letter of Credit Liquidity Amount on
such Distribution Date (after giving effect to any payments of principal to be
made on the Series 2009-3 Notes on such Distribution Date) and (ii) the excess,
if any, of the Series 2009-3 Required Enhancement Amount over the Series 2009-3
Enhancement Amount (excluding therefrom the Series 2009-3 Available Reserve
Account Amount and calculated after giving effect to any payments of principal
to be made on the Series 2009-3 Notes) on such Distribution Date and (b) the
Demand Note Preference Payment Amount.

“Series 2009-3 Reserve Account” is defined in Section 3.7(a).

“Series 2009-3 Reserve Account Collateral” is defined in Section 3.7(d).

“Series 2009-3 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2009-3 Available Reserve Account Amount
over the Series 2009-3 Required Reserve Account Amount on such Distribution
Date.

“Series 2009-3 Revolving Period” means the period from and including, the Series
2009-3 Closing Date to the commencement of the Series 2009-3 Amortization
Period.

“Series 2009-3 Shortfall” is defined in Section 3.3(f).

“Series 2009-3 Standard & Poor’s Additional Enhancement Amount” means, as of any
date of determination, the excess, if any, of (x) the Series 2009-3 Standard &
Poor’s Enhancement Amount as of such date over (y) the Series 2009-3 Required
Enhancement Amount as of such date; provided, however, that as of any date of
determination following the occurrence and during the continuance of a
Liquidation Event of Default or a Series 2009-3 Limited Liquidation Event of
Default, the “Series 2009-3 Standard & Poor’s Additional Enhancement Amount”
shall equal the Series 2009-3 Standard & Poor’s Additional Enhancement Amount as
of the date immediately preceding the occurrence of such Liquidation Event of
Default or Series 2009-3 Limited Liquidation Event of Default.

“Series 2009-3 Standard & Poor’s Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of (x) the Series 2009-3 Standard &
Poor’s Enhancement Percentage as of such date and (y) the Series 2009-3 Invested
Amount as of such date, (ii) the Series 2009-3 Incremental Enhancement Amount,
as of such date and (iii) the excess, if any of (x) the Standard & Poor’s
Excluded Receivable Amount over (y) the Moody’s Excluded Receivable Amount as of
such date.

 

28



--------------------------------------------------------------------------------

“Series 2009-3 Standard & Poor’s Enhancement Percentage” means, as of any date
of determination, the greater of (a) 50.00% and (b) the sum of (i) 50.00% and
(ii) the highest, for any calendar month within the preceding twelve calendar
months, of the greater of (x) an amount (not less than zero) equal to 100% minus
the Measurement Month Average for the immediately preceding Measurement Month
and (y) an amount (not less than zero) equal to 100% minus the Market Value
Average as of the Determination Date within such calendar month (excluding the
Market Value Average for any Determination Date which has not yet occurred).

“Series 2009-3 Termination Date” means the Distribution Date falling in the
fourteenth calendar month after the calendar month in which the Series 2009-3
Revolving Period ends.

“Series 2009-3 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 3.5(c) or (d) on the Series 2009-3 Letters of Credit, the
aggregate amount drawn by the Trustee on all Series 2009-3 Letters of Credit.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Standard & Poor’s Excluded Manufacturer Receivable Specified Percentage” means,
as of any date of determination, with respect to each Standard & Poor’s
Non-Investment Grade Manufacturer as of such date, the percentage (not to exceed
100%) most recently specified in writing by Standard & Poor’s to ABRCF and the
Trustee with respect to such Standard & Poor’s Non-Investment Grade
Manufacturer; provided, however, that as of the Effective Date the Standard &
Poor’s Excluded Manufacturer Receivable Specified Percentage for each Standard &
Poor’s Non-Investment Grade Manufacturer shall be 100%; provided further that
the initial Standard & Poor’s Excluded Manufacturer Receivable Specified
Percentage with respect to any Manufacturer that becomes a Standard & Poor’s
Non-Investment Grade Manufacturer after the Effective Date shall be 100%.

“Standard & Poor’s Excluded Receivable Amount” means, as of any date of
determination, the sum of the following amounts with respect to each Standard &
Poor’s Non-Investment Grade Manufacturer as of such date: the product of (i) to
the extent such amounts are included in the calculation of the AESOP I Operating
Lease Loan Agreement Borrowing Base as of such date, all amounts receivable, as
of such date, by AESOP Leasing or the Intermediary from such Standard & Poor’s
Non-Investment Grade Manufacturer and (ii) the Standard & Poor’s Excluded
Manufacturer Receivable Specified Percentage for such Standard & Poor’s
Non-Investment Grade Manufacturer as of such date.

“Standard & Poor’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and
(ii) does not have a long-term senior unsecured debt rating of at least “AA-”
from Standard & Poor’s; provided that any Manufacturer whose long-term senior
unsecured debt rating is downgraded from at least “AA-” to below “AA-” by
Standard & Poor’s after the A&R Effective Date shall not be deemed a Standard &
Poor’s Non-Investment Grade Manufacturer until the thirtieth (30th) calendar day
following such downgrade.

 

29



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(rounded up to the nearest 1/100th of 1%) established by the Board with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurodollar
Tranches shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time under such Regulation D or
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in the reserve
percentage.

“Supplement” is defined in the recitals hereto.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date Disbursement” means an amount drawn under a Series 2009-3
Letter of Credit pursuant to a Certificate of Termination Date Demand.

“Termination Disbursement” means an amount drawn under a Series 2009-3 Letter of
Credit pursuant to a Certificate of Termination Demand.

“Transfer Supplement” is defined in Section 11.1(c).

“Transferee” is defined in Section 11.1(f).

“Trustee” is defined in the recitals hereto.

“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2009-3
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.

“Voting Stock” means, with respect to any Person, the common stock or membership
interests of such Person and any other security of, or ownership interest in,
such Person having ordinary voting power to elect a majority of the board of
directors or a majority of the managers (or other Persons serving similar
functions) of such Person.

“Waiver Event” means the occurrence of the delivery of a Waiver Request and the
subsequent waiver of any Series 2009-3 Maximum Amount.

“Waiver Request” is defined in Article V.

ARTICLE II

PURCHASE AND SALE OF SERIES 2009-3 NOTES;

INCREASES AND DECREASES OF SERIES 2009-3 INVESTED AMOUNT

Section 2.1. Purchases of the Series 2009-3 Notes.

 

30



--------------------------------------------------------------------------------

(a) Initial Purchases. Subject to the terms and conditions of this Supplement,
including delivery of notice in accordance with Section 2.3, (i) each CP Conduit
Purchaser may, in its sole discretion, purchase a Series 2009-3 Note in an
amount equal to all or a portion of its Commitment Percentage of the Series
2009-3 Initial Invested Amount on any Business Day during the period from the
Effective Date (the “Series 2009-3 Closing Date”) to and including the Expiry
Date with respect to such CP Conduit Purchaser, and if such CP Conduit Purchaser
shall have notified the Administrative Agent and the Funding Agent with respect
to such CP Conduit Purchaser that it has elected not to fund a Series 2009-3
Note in an amount equal to its Commitment Percentage of the Series 2009-3
Initial Invested Amount on the Series 2009-3 Closing Date, each APA Bank with
respect to such CP Conduit Purchaser shall fund on the Series 2009-3 Closing
Date its APA Bank Percentage of that portion of such Series 2009-3 Note not to
be funded by such CP Conduit Purchaser and (ii) thereafter, (A) if a CP Conduit
Purchaser shall have purchased a Series 2009-3 Note on the Series 2009-3 Closing
Date, such CP Conduit Purchaser may, in its sole discretion, maintain its Series
2009-3 Note, subject to increase or decrease during the period from the Series
2009-3 Closing Date to and including the Expiry Date with respect to such CP
Conduit Purchaser, in accordance with the provisions of this Supplement and
(B) the APA Banks with respect to such CP Conduit Purchaser shall maintain their
respective APA Bank Percentages of the Series 2009-3 Note with respect to such
Purchaser Group, subject to increase or decrease during the period from the
Series 2009-3 Closing Date to and including the Expiry Date with respect to such
CP Conduit Purchaser, in accordance with the provisions of this Supplement.
Payments by each CP Conduit Purchaser and/or the APA Banks with respect to such
CP Conduit Purchaser shall be made in immediately available funds on the Series
2009-3 Closing Date to the Funding Agent with respect to such CP Conduit
Purchaser for remittance to the Trustee for deposit into the Series 2009-3
Collection Account.

(b) Maximum Purchaser Group Invested Amounts. Notwithstanding anything to the
contrary contained in this Supplement, at no time shall a Purchaser Group be
required to make the initial purchase of a Series 2009-3 Note or increase its
Purchaser Group Invested Amount if the Purchaser Group Invested Amount with
respect to such Purchaser Group, after giving effect to such purchase or
increase, would exceed the Maximum Purchaser Group Invested Amount with respect
to such Purchaser Group at such time.

(c) Form of Series 2009-3 Notes. The Series 2009-3 Notes shall be issued in
fully registered form without interest coupons, substantially in the form set
forth in Exhibit A.

Section 2.2. Delivery.

(a) On the Series 2009-3 Closing Date, ABRCF shall sign and shall direct the
Trustee in writing pursuant to Section 2.2 of the Base Indenture to duly
authenticate, and the Trustee, upon receiving such direction, shall so
authenticate a Series 2009-3 Note in the name of the Funding Agent with respect
to each Purchaser Group in an amount equal to the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group and deliver such Series
2009-3 Note to such Funding Agent in accordance with such written directions.

(b) The Administrative Agent shall maintain a record of the actual Purchaser
Group Invested Amount outstanding with respect to each Purchaser Group and the
actual Series 2009-3 Invested Amount outstanding on any date of determination,
which, absent manifest error,

 

31



--------------------------------------------------------------------------------

shall constitute prima facie evidence of the outstanding Purchaser Group
Invested Amounts and outstanding Series 2009-3 Invested Amount from time to
time. Upon a written request from the Trustee, the Administrative Agent shall
provide in writing the identity of the Purchaser Groups, the related Funding
Agents, the Purchaser Group Invested Amount for each Purchaser Group and the
Commitment Percentage with respect to such Purchaser Group to the Trustee.

Section 2.3. Procedure for Initial Issuance and for Increasing the Series 2009-3
Invested Amount.

(a) Subject to Section 2.3(c), (i) on the Series 2009-3 Closing Date, each CP
Conduit Purchaser may agree, in its sole discretion, to purchase, and the APA
Banks with respect to such CP Conduit Purchaser shall agree to purchase, a
Series 2009-3 Note in accordance with Section 2.1 and (ii) on any Business Day
during the period from the Effective Date to and including the Expiry Date with
respect to a CP Conduit Purchaser, such CP Conduit Purchaser may agree, in its
sole discretion, and each APA Bank with respect to such CP Conduit Purchaser
hereby agrees that the Purchaser Group Invested Amount with respect to such
Purchaser Group may be increased by an amount equal to its APA Bank Percentage
of the Commitment Percentage with respect to such Purchaser Group of the
Increase Amount (an “Increase”), upon the request of ABRCF (each date on which
an increase in the Series 2009-3 Invested Amount occurs hereunder being herein
referred to as the “Increase Date” applicable to such Increase); provided,
however, that ABRCF shall have given the Administrative Agent (with a copy to
the Trustee) irrevocable written notice (effective upon receipt), by telecopy
(receipt confirmed), substantially in the form of Exhibit B, of such request no
later than 3:00 p.m. (New York City time) on the second Business Day prior to
the Series 2009-3 Closing Date or such Increase Date, as the case may be. Such
notice shall state (x) the Series 2009-3 Closing Date or the Increase Date, as
the case may be, and (y) the initial invested amount (the “Series 2009-3 Initial
Invested Amount”) or the proposed amount of the increase in the Series 2009-3
Invested Amount (an “Increase Amount”), as the case may be.

(b) If a CP Conduit Purchaser elects not to fund the full amount of its
Commitment Percentage of the Series 2009-3 Initial Invested Amount or a
requested Increase, such CP Conduit Purchaser shall notify the Administrative
Agent and the Funding Agent with respect to such CP Conduit Purchaser, and each
APA Bank with respect to such CP Conduit Purchaser shall fund its APA Bank
Percentage of the portion of the Commitment Percentage with respect to such
Purchaser Group of the Series 2009-3 Initial Invested Amount or such Increase,
as the case may be, not funded by such CP Conduit Purchaser.

(c) No Purchaser Group shall be required to make the initial purchase of a
Series 2009-3 Note on the Series 2009-3 Closing Date or to increase its
Purchaser Group Invested Amount on any Increase Date hereunder unless:

(i) such Purchaser Group’s Commitment Percentage of the Series 2009-3 Initial
Invested Amount or such Increase Amount is equal to (A) $1,000,000 or an
integral multiple of $100,000 in excess thereof or (B) if less, the excess of
the Maximum Purchaser Group Invested Amount with respect to such Purchaser Group
over the Purchaser Group Invested Amount with respect to such Purchaser Group;

 

32



--------------------------------------------------------------------------------

(ii) after giving effect to the Series 2009-3 Initial Invested Amount or such
Increase Amount, the Purchaser Group Invested Amount with respect to such
Purchaser Group would not exceed the Maximum Purchaser Group Invested Amount
with respect to such Purchaser Group;

(iii) after giving effect to the Series 2009-3 Initial Invested Amount or such
Increase Amount, no AESOP I Operating Lease Vehicle Deficiency would occur and
be continuing;

(iv) no Amortization Event or Potential Amortization Event would occur and be
continuing prior to or after giving effect to such Series 2009-3 Initial
Invested Amount or such Increase;

(v) not more than two Increases have occurred in the four Business Days
immediately preceding the date of such Increase;

(vi) all of the representations and warranties made by each of ABRCF, the
Lessees, the Lessors and the Administrator in the Base Indenture, this
Supplement and the Related Documents to which each is a party are true and
correct in all material respects on and as of the Series 2009-3 Closing Date or
such Increase Date, as the case may be, as if made on and as of such date
(except to the extent such representations and warranties are expressly made as
of another date); and

(vii) all conditions precedent to the making of any Loan under the applicable
Loan Agreements would be satisfied.

ABRCF’s acceptance of funds in connection with (x) the initial purchase of
Series 2009-3 Notes on the Series 2009-3 Closing Date and (y) each Increase
occurring on any Increase Date shall constitute a representation and warranty by
ABRCF to the Purchaser Groups as of the Series 2009-3 Closing Date or such
Increase Date (except to the extent such representations and warranties are
expressly made as of another date), as the case may be, that all of the
conditions contained in this Section 2.3(c) have been satisfied.

(d) Upon receipt of any notice required by Section 2.3(a) from ABRCF, the
Administrative Agent shall forward (by telecopy or electronic messaging system)
a copy of such notice to the Funding Agent with respect to each Purchaser Group,
no later than 5:00 p.m. (New York City time) on the day received. After receipt
by any Funding Agent with respect to a Purchaser Group of such notice from the
Administrative Agent, such Funding Agent shall, so long as the conditions set
forth in Sections 2.3(a) and (c) are satisfied, promptly provide telephonic
notice to the related CP Conduit Purchaser and the related APA Banks, of the
Increase Date and of such Purchaser Group’s Commitment Percentage of the
Increase Amount. If such CP Conduit Purchaser elects to fund all or a portion of
its Commitment Percentage of the Increase Amount, such CP Conduit Purchaser
shall pay in immediately available funds its Commitment Percentage (or any
portion thereof) of the amount of such Increase on the related Increase Date to
the Funding Agent with respect to such Purchaser Group for deposit into the
Series 2009-3 Collection Account. If such CP Conduit Purchaser does not fund the
full amount of its Commitment Percentage of the Increase Amount and the related
APA Banks are required

 

33



--------------------------------------------------------------------------------

to fund the portion thereof not funded by the CP Conduit Purchaser, each such
APA Bank shall pay in immediately available funds its APA Bank Percentage of
such portion on the related Increase Date to the Funding Agent with respect to
such Purchaser Group for deposit in the Series 2009-3 Collection Account. Each
Funding Agent shall remit the amounts received by it from its CP Conduit
Purchaser or the related APA Banks pursuant to this Section 2.3(d) to the
Trustee for deposit into the Series 2009-3 Collection Account.

Section 2.4. Sales by CP Conduit Purchasers of Series 2009-3 Notes to APA Banks.
Notwithstanding any limitation to the contrary contained herein, each CP Conduit
Purchaser may, in its own discretion, at any time, sell or assign all or any
portion of its interest in its Series 2009-3 Note to any Conduit Assignee or to
the APA Banks with respect to such CP Conduit Purchaser pursuant to, and subject
to the terms and conditions of, the Asset Purchase Agreement with respect to
such CP Conduit Purchaser.

Section 2.5. Procedure for Decreasing the Series 2009-3 Invested Amount;
Optional Termination.

(a) On any Business Day prior to the occurrence of an Amortization Event, upon
the written request of ABRCF or the Administrator on behalf of ABRCF, the Series
2009-3 Invested Amount may be reduced (a “Decrease”) by the Trustee’s
withdrawing (as set forth in such request) funds on deposit in the Series 2009-3
Excess Collection Account on such Business Day in an amount not to exceed the
amount of such funds on deposit therein on such Business Day (after giving
effect to any application pursuant to clauses (i), (ii) and (iii) of
Section 3.2(e)), depositing such funds into the Series 2009-3 Distribution
Account and distributing such funds to the Administrative Agent on such Business
Day in accordance with Section 3.5(b); provided that ABRCF shall have given the
Administrative Agent (with a copy to the Trustee) irrevocable written notice
(effective upon receipt) of the amount of such Decrease prior to 9:30 a.m.
(New York City time) on the second Business Day prior to such Decrease;
provided, further, that any such Decrease shall be in an amount equal to
$10,000,000 and integral multiples of $1,000,000 in excess thereof (or if such
Decrease will be used to reduce one or more Non-Extending Purchaser Group’s
Purchaser Group Invested Amounts, such Decrease may be in such amount as is
necessary to reduce the Purchaser Group Invested Amounts of all such
Non-Extending Purchaser Groups to zero). Upon each Decrease, the Administrative
Agent shall indicate in its records such Decrease and the Purchaser Group
Invested Amount outstanding with respect to each Purchaser Group after giving
effect to such Decrease. Upon receipt of any notice required by Section 2.5(a)
from ABRCF, the Administrative Agent shall forward (by telecopy or electronic
messaging system) a copy of such notice to the Funding Agent with respect to
each Purchaser Group, no later than 1:00 p.m. (New York City time) on the
Business Day received.

(b) On any Business Day, ABRCF shall have the right to deliver an irrevocable
written notice (an “Optional Termination Notice”) to the Administrative Agent,
the Trustee, the Administrator, Standard & Poor’s and the Rating Agencies in
which ABRCF declares that the Commitments shall terminate on the date (the
“Optional Termination Date”) set forth in such notice (which date, in any event,
shall be a Distribution Date not less than twenty Business Days from the date on
which such notice is delivered). Upon receipt of any Optional Termination Notice
from ABRCF, the Administrative Agent shall promptly notify the Funding Agent
with respect to each Purchaser Group thereof.

 

34



--------------------------------------------------------------------------------

(c) From and after the Optional Termination Date, the Series 2009-3 Amortization
Period shall commence for all purposes under this Supplement, the Base Indenture
and the Related Documents.

(d) If there are Principal Collections on deposit in the Series 2009-3 Excess
Collection Account on any Business Day on which the Purchaser Group Invested
Amount with respect to any Non-Extending Purchaser Group shall not have been
reduced to zero and ABRCF would be permitted under the terms of Section 2.5(a)
to effect a Decrease with such funds, ABRCF shall request such a Decrease in
accordance with Section 2.5(a) on the earliest possible date.

Section 2.6. Increases and Reductions of the Commitments; Extensions of the
Commitments.

(a) (i) ABRCF may from time to time request that any Purchaser Group agree to
increase the amount set forth opposite the name of the CP Conduit Purchaser
included in such Purchaser Group on Schedule I. An increase in such amount shall
be effective hereunder if such Purchaser Group shall have agreed in its sole
discretion to such increase;

(ii) ABRCF may, from time to time, with two (2) Business Day notice to the
Trustee, increase the Series 2009-3 Maximum Invested Amount without the consent
of the Administrative Agent or any of the APA Banks by transferring the Dollar
equivalent (determined using the currency exchange rate in effect as of the
close of business three (3) Business Days prior to such transfer) of all or a
portion of the Canadian Commitments of the APA Banks under the Canadian Variable
Funding Note Facility on a pro rata basis to the Commitments of such APA Banks,
subject to the terms and conditions of the Canadian Variable Funding Note
Facility; and

(iii) Schedule I shall be deemed to be amended to reflect any increase in the
Maximum Purchaser Group Invested Amount of any Purchaser Group upon notice by
ABRCF to the Administrative Agent and the Trustee of (x) the consent of such
Purchaser Group in the case of an increase pursuant to clause (i) above and
(y) the satisfaction of the conditions precedent to such transfer under the
Canadian Variable Funding Note Facility in the case of an increase pursuant to
clause (ii) above.

(b) If ABRCF desires to extend the Scheduled Expiry Date with respect to the
Purchaser Groups, ABRCF shall notify the Administrative Agent at least 60 days
prior to such Scheduled Expiry Date of its desire to extend the Scheduled Expiry
Date with respect to the Purchaser Groups, whereupon the Administrative Agent
shall notify the Funding Agent with respect to each Purchaser Group of ABRCF’s
desire to so extend the Scheduled Expiry Date. Each Funding Agent, on behalf of
its Purchaser Group, shall notify the Administrative Agent and ABRCF in writing
of whether such Purchaser Group agrees to an extension of the Scheduled Expiry
Date with respect to such Purchaser Group; provided that failure by a Funding
Agent to respond to such request shall not be construed as a consent by such
Purchaser Group to such extension. The decision to extend or not extend shall be
made by each Purchaser Group in its sole discretion. In the event that any
Purchaser Group desires to extend its Scheduled Expiry

 

35



--------------------------------------------------------------------------------

Date for an amount that is less than its Maximum Purchaser Group Invested Amount
prior to ABRCF’s request for an extension, ABRCF, in its sole discretion, may
accept such extension; provided, however, that such Purchaser Group (x) shall be
deemed to be a Non-Extending Purchaser Group for purposes of Section 3.5 having
a Purchaser Group Invested Amount equal to the excess of its Purchaser Group
Invested Amount over a percentage of its Maximum Purchaser Group Invested Amount
that will be available after the extension of its Scheduled Expiry Date equal to
the percentage equivalent of a fraction, the numerator of which is the sum of
the Purchaser Group Invested Amounts with respect to all Extending Purchaser
Groups, other than such Purchaser Group and any other Purchaser Group reducing
its Maximum Purchaser Group Invested Amount, and the denominator of which is the
sum of the Maximum Purchaser Group Invested Amounts of all Extending Purchaser
Groups, other than such Purchaser Group and any other Purchaser Group reducing
its Maximum Purchaser Group Invested Amount and (y) shall be deemed to be an
Extending Purchaser Group with a Maximum Purchaser Group Invested Amount equal
to the portion of its Maximum Purchaser Group Invested Amount that will be
available after the extension of its Scheduled Expiry Date. In connection with
any request by ABRCF to extend the Scheduled Expiry Date pursuant to this
Section 2.6(b), ABRCF shall provide (i) to the Administrative Agent, who shall
provide to each Purchaser Group, on or prior to the effective date of any such
extension, a certificate of the principal financial officer of ABRCF to the
effect set forth in Schedule 8.3(d) of the Base Indenture and (ii) notice to the
Rating Agencies and Standard & Poor’s of its request to extend the Scheduled
Expiry Date.

(c) On any Business Day during the Series 2009-3 Revolving Period, ABRCF may,
upon two (2) Business Days’ prior written notice to the Administrative Agent
(effective upon receipt) (with copies to the Administrator and the Trustee)
reduce the Series 2009-3 Maximum Invested Amount in an amount equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof; provided that
no such termination or reduction shall be permitted if, after giving effect
thereto and to any reduction in the Series 2009-3 Invested Amount on such date,
the Purchaser Group Invested Amount with respect to any Purchaser Group would
exceed the Maximum Purchaser Group Invested Amount with respect to such
Purchaser Group then in effect. Any reduction in the Series 2009-3 Maximum
Invested Amount shall be made on a pro rata basis to the Maximum Purchaser Group
Invested Amounts with respect to the Purchaser Groups, based on the Maximum
Purchaser Group Invested Amount with respect to each Purchaser Group. Once
reduced, the Maximum Purchaser Group Invested Amounts may not be subsequently
reinstated without each such Purchaser Group’s prior written consent, which
consent shall be granted or not in the sole discretion of such Purchaser Group.

(d) If, after receiving a request for extension of its Scheduled Expiry Date
from ABRCF pursuant to Section 2.6(b), the Funding Agent with respect to a CP
Conduit Purchaser notifies ABRCF in writing of its decision not to extend its
Scheduled Expiry Date as requested or fails to respond to ABRCF’s request within
30 days of its receipt of such request, at the request of ABRCF, such CP Conduit
Purchaser and the APA Banks with respect to such CP Conduit Purchaser shall on a
Distribution Date thereafter selected by ABRCF (or such other date as may be
agreed by ABRCF, the Funding Agent and the Administrative Agent) assign all or
any portion of their respective rights and obligations under this Supplement and
the Series 2009-3 Notes pursuant to Section 11.1 to a replacement CP Conduit
Purchaser and the APA Banks with respect to such replacement CP Conduit
Purchaser selected by ABRCF upon payment by the replacement CP Conduit Purchaser
and the APA Banks with respect to such replacement CP

 

36



--------------------------------------------------------------------------------

Conduit Purchaser (or upon payment by ABRCF as agreed to by ABRCF, the assignor
and the assignee) of an amount equal to the sum of (i) the Purchaser Group
Invested Amount with respect to such Non-Extending Purchaser Group, and
(ii) (A) if such Purchaser Group includes a Match Funding CP Conduit Purchaser,
the sum of (x) all accrued and unpaid Discount on all outstanding Commercial
Paper issued by, or for the benefit of, such Match Funding CP Conduit Purchaser
to fund the CP Funded Amount with respect to such Match Funding CP Conduit
Purchaser from the issuance date(s) thereof to but excluding the date (the
“Purchase Effective Date”) of the assignment to the replacement CP Conduit
Purchaser and the APA Banks with respect to such CP Conduit Purchaser and
(y) the aggregate Discount to accrue on all outstanding Commercial Paper issued
by, or for the benefit of, such Match Funding CP Conduit Purchaser to fund the
CP Funded Amount with respect to such Match Funding CP Conduit Purchaser from
and including the Purchase Effective Date to and excluding the maturity date of
each CP Tranche with respect to such Match Funding CP Conduit Purchaser or
(B) if such Non-Extending Purchaser Group includes a Pooled Funding CP Conduit
Purchaser, the sum of (x) the aggregate amount of accrued and unpaid Discount on
or in respect of the Commercial Paper issued by, or for the benefit of, such
Pooled Funding CP Conduit Purchaser allocated, in whole or in part, by the
Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund
the purchase or maintenance of the CP Funded Amount with respect to such Pooled
Funding CP Conduit Purchaser as of the Purchase Effective Date and (y) the
aggregate amount of Discount to accrue on or in respect of the Commercial Paper
issued by, or for the benefit of, such Pooled Funding CP Conduit Purchaser
allocated, in whole or in part, by the Funding Agent with respect to such Pooled
Funding CP Conduit Purchaser, to fund the purchase or maintenance of the CP
Funded Amount with respect to such Pooled Funding CP Conduit Purchaser from and
including the Purchase Effective Date to and excluding the maturity dates of
such Commercial Paper, and (iii) all accrued and unpaid interest on the APA Bank
Funded Amount with respect to such Purchaser Group, calculated at the Alternate
Base Rate or the applicable Adjusted LIBO Rate plus the Applicable Margin as of
the Purchase Effective Date, and (iv) for each day from but excluding the last
day of the Series 2009-3 Interest Period immediately preceding the Purchase
Effective Date, an amount equal to (x) the CP Funded Amount with respect to such
Non-Extending Purchaser Group on such day times (y) the Program Fee Rate divided
by (z) 360, and (v) for each day from but excluding the last day of the Series
2009-3 Interest Period immediately preceding the Purchase Effective Date, an
amount equal to (x) the excess, if any, of the Commitment Amount with respect to
such Non-Extending Purchaser Group over the Purchaser Group Invested Amount with
respect to such Purchaser Group on such day times (y) the Commitment Fee Rate as
of such date divided by (z) 360, and (vi) all Article VII Costs then due and
payable to such Non-Extending Purchaser Group, and (vii) without duplication,
any other amounts then due and payable to such Non-Extending Purchaser Group
pursuant to this Supplement.

(e) ABRCF may at any time add a multi-seller commercial paper conduit as an
additional CP Conduit Purchaser (an “Additional CP Conduit Purchaser”) and one
or more banks providing support to the Additional CP Conduit Purchaser as APA
Banks with respect to the Additional CP Conduit Purchaser (the “Related
Additional APA Banks”), with the prior written consent of the Administrative
Agent (which consent shall not be unreasonably withheld), by providing at least
ten Business Days written notice to the Administrative Agent and the Trustee of
(i) the names of the Additional CP Conduit Purchaser, the Related Additional APA
Banks and the funding agent with respect to the Additional CP Conduit Purchaser
and the

 

37



--------------------------------------------------------------------------------

Related Additional APA Banks (the “Additional Funding Agent”), (ii) the date on
which ABRCF desires to effect such addition (the “Purchaser Group Addition
Date”), (iii) the proposed Maximum Purchaser Group Invested Amount with respect
to the Additional CP Conduit Purchaser and the Related Additional APA Banks and
(iv) the Commitment Percentage of each Purchaser Group on the Purchaser Group
Addition Date, after giving effect to the addition of the Additional CP Conduit
Purchaser and the Related Additional APA Banks. On the Purchaser Group Addition
Date, each CP Conduit Purchaser, the APA Banks with respect to such CP Conduit
Purchaser and the Funding Agent with respect to such CP Conduit Purchaser shall
make an assignment and assumption to the Additional CP Conduit Purchaser, the
Related Additional APA Banks and the Additional Funding Agent pursuant to
Section 11.1, as directed by the Administrative Agent, with the result that
after giving effect thereto, the Purchaser Group Invested Amount with respect to
each such Purchaser Group shall equal the product of (x) the Series 2009-3
Invested Amount on the Purchaser Group Addition Date and (y) the Commitment
Percentage of such Purchaser Group on the Purchaser Group Addition Date, after
giving effect to the addition of the Additional CP Conduit Purchaser and the
Related Additional APA Banks. No Purchaser Group shall be required to make any
assignment unless such assigning Purchaser Group shall receive in cash an amount
equal to the reduction in its Series 2009-3 Invested Amount.

(f) On any Business Day during the Series 2009-3 Revolving Period, ABRCF may
transfer all or a portion of the Commitment of each APA Bank to the Canadian
Commitment of such APA Bank under the Canadian Variable Funding Note Facility by
providing at least thirty (30) days’ irrevocable prior written notice to the
Administrator, the Administrative Agent, the Trustee and the Canadian Agent
specifying the scheduled date of the transfer (which shall be a Business Day)
and the amount of such transfer. Subject to the satisfaction of the conditions
set forth in Section 2.6(g), such transfer shall be effective on the scheduled
date specified in ABRCF’s notice. The initial transfer will be required to be in
an amount equal to $20,000,000 or a multiple of $1,000,000 in excess thereof and
any subsequent transfer will be required to be in an amount equal to $10,000,000
or a multiple of $1,000,000 in excess thereof and will be made by each APA Bank
ratably based upon the ratio that the Commitment of such APA Bank bears to the
aggregate Commitments of all APA Banks.

(g) Any transfer of the Commitments pursuant to Section 2.6(f) will be permitted
only if, after giving effect to the proposed transfer on such Business Day:

(i) the Purchaser Group Invested Amount with respect to any Purchaser Group
shall not exceed the Maximum Purchaser Group Invested Amount with respect to
such Purchaser Group;

(ii) no Amortization Event or Potential Amortization Event shall have occurred
and be continuing;

(iii) no potential amortization event, amortization event, default or event of
default shall have occurred and be continuing under the Canadian Variable
Funding Note Facility; and

 

38



--------------------------------------------------------------------------------

(iv) the number of transfers effected by ABRCF pursuant to Section 2.6(f) during
any one year period, including the proposed transfer, is less than or equal to
four.

Upon satisfaction of all the conditions set forth above the Commitment of each
APA Bank shall be reduced by the amount thereof transferred to the Canadian
Variable Funding Note Facility and Schedule I hereto shall deemed to be amended
to reflect the decrease in the Maximum Purchaser Group Invested Amount with
respect to the Purchaser Group of which such APA Bank is a member as a result of
such Commitment reduction.

Section 2.7. Interest; Fees.

(a) Interest shall be payable on the Series 2009-3 Notes on each Distribution
Date pursuant to Section 3.3.

(b) On any Business Day, ABRCF may, subject to Section 2.7(c), elect to allocate
all or any portion of the Available CP Funding Amount with respect to any Match
Funding CP Conduit Purchaser, to one or more CP Tranches with CP Rate Periods
commencing on such Business Day by giving the Administrative Agent and the
Funding Agent with respect to such Match Funding CP Conduit Purchaser
irrevocable written or telephonic (confirmed in writing) notice thereof, which
notice must be received by such Funding Agent prior to 3:00 p.m. (New York City
time) on the second Business Day prior to such Business Day. Such notice shall
specify (i) the applicable Business Day, (ii) the CP Rate Period for each CP
Tranche to which a portion of the Available CP Funding Amount with respect to
such Purchaser Group is to be allocated and (iii) the portion of such Available
CP Funding Amount being allocated to each such CP Tranche. On any Business Day,
ABRCF may, subject to Sections 2.7(c) and 7.4, elect to allocate all or any
portion of the Available APA Bank Funding Amount with respect to any Purchaser
Group to one or more Eurodollar Tranches with Eurodollar Periods commencing on
such Business Day by giving the Administrative Agent and the Funding Agent with
respect to such Purchaser Group irrevocable written or telephonic (confirmed in
writing) notice thereof, which notice must be received by such Funding Agent
prior to 1:00 p.m. (New York City time) three Business Days prior to such
Business Day. Such notice shall specify (i) the applicable Business Day,
(ii) the Eurodollar Period for each Eurodollar Tranche to which a portion of the
Available APA Bank Funding Amount with respect to such Purchaser Group is to be
allocated and (iii) the portion of such Available APA Bank Funding Amount being
allocated to each such Eurodollar Tranche. Upon receipt of any such notice, the
Funding Agent with respect to a Purchaser Group shall notify the CP Conduit
Purchaser and the APA Bank with respect to such Purchaser Group of the contents
of such notice promptly upon receipt thereof.

(c) Notwithstanding anything to the contrary contained in this Section 2.7,
(i) (A) each Match Funding CP Conduit Purchaser shall approve the length of each
CP Rate Period and the portion of the Available CP Funding Amount with respect
to such Match Funding CP Conduit Purchaser allocated to such CP Rate Period,
(B) such Match Funding CP Conduit Purchaser may select, in its sole discretion,
any new CP Rate Period if (x) ABRCF does not provide notice of a new CP Rate
Period on a timely basis or (y) the Funding Agent with respect to such Match
Funding CP Conduit Purchaser, on behalf of such Match Funding CP Conduit
Purchaser, determines, in its sole discretion, that the CP Rate Period requested
by ABRCF is

 

39



--------------------------------------------------------------------------------

unavailable or for any reason commercially undesirable and (C) the portion of
the Available CP Funding Amount with respect to such Match Funding CP Conduit
Purchaser allocable to each CP Tranche must be in an amount equal to $1,000,000
or an integral multiple of $100,000 in excess thereof and (ii) (A) the portion
of the Available APA Bank Funding Amount with respect to any Purchaser Group
allocable to each Eurodollar Tranche must be in an amount equal to $100,000 or
an integral multiple of $100,000 in excess thereof, (B) no more than 7
Eurodollar Tranches with respect to such Purchaser Group shall be outstanding at
any one time, (C) after the occurrence and during the continuance of any
Amortization Event or Potential Amortization Event, ABRCF may not elect to
allocate any portion of the Available APA Bank Funding Amount with respect to
any Purchaser Group to a Eurodollar Tranche and (D) during the Series 2009-3
Amortization Period, ABRCF may not select any Eurodollar Period that does not
end on or prior to the next succeeding Distribution Date.

(d) On any Business Day, a Match Funding CP Conduit Purchaser may elect that
ABRCF no longer be permitted to select CP Tranches in accordance with Sections
2.7(b) and (c) in respect of the CP Conduit Funded Amount with respect to such
CP Conduit Purchaser by giving ABRCF and the Administrative Agent irrevocable
written notice thereof, which notice must be received by ABRCF and the
Administrative Agent at least one Business Day prior to such Business Day. On
any Business Day, a Pooled Funding CP Conduit Purchaser may with the prior
written consent of the Administrator (which consent shall not be unreasonably
withheld) elect thereafter to allow ABRCF to select CP Tranches in accordance
with Sections 2.7(b) and (c) in respect of the CP Conduit Funded Amount with
respect to such CP Conduit Purchaser by giving ABRCF and the Administrative
Agent irrevocable written notice thereof, which notice and consent must be
received by ABRCF and the Administrative Agent at least one Business Day prior
to such election. Any CP Conduit Purchaser making an election to change the
manner in which its funding costs in respect of its Series 2009-3 Note are
allocated in accordance with this Section 2.7(d) will be both a Match Funding CP
Conduit Purchaser and a Pooled Funding CP Conduit Purchaser during the period
that its Series 2009-3 Note is funded on both a “pooled” and “match funded”
basis and its Monthly Funding Costs during that period will be calculated
accordingly.

(e) ABRCF shall pay with funds available pursuant to Section 3.3(a) to the
Administrative Agent, for the account of each Purchaser Group, on each
Distribution Date, a commitment fee with respect to the Series 2009-3 Interest
Period ending on the day preceding such Distribution Date (the “Commitment Fee”)
during the period from the Series 2009-3 Closing Date to and including the
Expiry Date with respect to such Purchaser Group in an aggregate amount equal to
the sum of the amount for each day in such Series 2009-3 Interest Period equal
to (i) the product of (x) the Commitment Fee Rate for such day and (y) the
excess of (1) the Commitment Amount with respect to such Purchaser Group on such
day over (2) the Purchaser Group Invested Amount with respect to such Purchaser
Group on such day, divided by (ii) 360. The Commitment Fees shall be payable
monthly in arrears on each Distribution Date.

(f) Calculations of per annum rates under this Supplement shall be made on the
basis of a 360- (or 365-/366- in the case of interest on the Floating Tranche
based on the Prime Rate) day year. Calculations of Commitment Fees shall be made
on the basis of a 360-day year. Each determination of the Adjusted LIBOR Rate by
the Administrative Agent shall be conclusive and binding upon each of the
parties hereto in the absence of manifest error.

 

40



--------------------------------------------------------------------------------

Section 2.8. Indemnification by ABRCF. ABRCF agrees to indemnify and hold
harmless the Trustee, the Administrative Agent, each Funding Agent, each CP
Conduit Purchaser, each APA Bank and each of their respective officers,
directors, agents and employees (each, a “Company indemnified person”) from and
against any loss, liability, expense, damage or injury suffered or sustained by
(a “Claim”) such Company indemnified person by reason of (i) any acts, omissions
or alleged acts or omissions arising out of, or relating to, activities of ABRCF
pursuant to the Indenture or the other Related Documents to which it is a party,
(ii) a breach of any representation or warranty made or deemed made by ABRCF (or
any of its officers) in the Indenture or other Related Document or (iii) a
failure by ABRCF to comply with any applicable law or regulation or to perform
its covenants, agreements, duties or obligations required to be performed or
observed by it in accordance with the provisions of the Indenture or the other
Related Documents, including, but not limited to, any judgment, award,
settlement, reasonable attorneys’ fees and other reasonable costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding or claim, except to the extent such loss, liability, expense, damage
or injury resulted from the gross negligence, bad faith or willful misconduct of
such Company indemnified person or its officers, directors, agents, principals,
employees or employers or includes any Excluded Taxes; provided that any
payments made by ABRCF pursuant to this Section 2.8 shall be made solely from
funds available pursuant to Section 3.3(e), shall be non-recourse other than
with respect to such funds, and shall not constitute a claim against ABRCF to
the extent that such funds are insufficient to make such payment.

Section 2.9. Funding Agents.

(a) The Funding Agent with respect to each Purchaser Group is hereby authorized
to record on each Business Day the CP Funded Amount with respect to such
Purchaser Group and the aggregate amount of Discount accruing with respect
thereto on such Business Day and the APA Bank Funded Amount with respect to such
Purchaser Group and the amount of interest accruing with respect thereto on such
Business Day and, based on such recordations, to determine the Monthly Funding
Costs with respect to each Series 2009-3 Interest Period and such Purchaser
Group. Any such recordation by a Funding Agent, absent manifest error, shall
constitute prima facie evidence of the accuracy of the information so recorded.
Furthermore, the Funding Agent with respect to each Purchaser Group will
maintain records sufficient to identify the percentage interest of the related
CP Conduit Purchaser and each APA Bank with respect to such Purchaser Group
holding an interest in the Series 2009-3 Note registered in the name of such
Funding Agent and any amounts owing thereunder.

(b) Upon receipt of funds from the Administrative Agent on each Distribution
Date and the date of any Decrease, each Funding Agent shall pay such funds to
the related CP Conduit Purchaser and/or the related APA Bank owed such funds in
accordance with the recordations maintained by it in accordance with
Section 2.9(a) and the Asset Purchase Agreement with respect to such CP Conduit
Purchaser. If a Funding Agent shall have paid to any CP Conduit Purchaser or APA
Bank any funds that (i) must be returned for any reason (including bankruptcy)
or (ii) exceeds that which such CP Conduit Purchaser or APA Bank was entitled to
receive, such amount shall be promptly repaid to such Funding Agent by such CP
Conduit Purchaser or APA Bank.

 

41



--------------------------------------------------------------------------------

ARTICLE III

SERIES 2009-3 ALLOCATIONS

With respect to the Series 2009-3 Notes, the following shall apply:

Section 3.1. Establishment of Series 2009-3 Collection Account, Series 2009-3
Excess Collection Account and Series 2009-3 Accrued Interest Account.

(a) All Collections allocable to the Series 2009-3 Notes shall be allocated to
the Collection Account.

(b) The Trustee will create three administrative subaccounts within the
Collection Account for the benefit of the Series 2009-3 Noteholders: the Series
2009-3 Collection Account (such sub-account, the “Series 2009-3 Collection
Account”), the Series 2009-3 Excess Collection Account (such sub-account, the
“Series 2009-3 Excess Collection Account”) and the Series 2009-3 Accrued
Interest Account (such sub-account, the “Series 2009-3 Accrued Interest
Account”).

Section 3.2. Allocations with Respect to the Series 2009-3 Notes. The net
proceeds from the initial sale of the Series 2009-3 Notes and any Increase will
be deposited into the Collection Account. On each Business Day on which
Collections are deposited into the Collection Account (each such date, a “Series
2009-3 Deposit Date”), the Administrator will direct the Trustee in writing
pursuant to the Administration Agreement to allocate all amounts deposited into
the Collection Account in accordance with the provisions of this Section 3.2:

(a) Allocations of Collections During the Series 2009-3 Revolving Period. During
the Series 2009-3 Revolving Period, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate on each day, prior
to 11:00 a.m. (New York City time) on each Series 2009-3 Deposit Date, all
amounts deposited into the Collection Account as set forth below:

(i) allocate to the Series 2009-3 Collection Account an amount equal to the sum
of (A) the Series 2009-3 Invested Percentage (as of such day) of the aggregate
amount of Interest Collections on such day and (B) any Series 2009-3 Interest
Rate Cap Proceeds received by the Trustee on such day. All such amounts
allocated to the Series 2009-3 Collection Account shall be further allocated to
the Series 2009-3 Accrued Interest Account; and

(ii) allocate to the Series 2009-3 Excess Collection Account the sum of (A) the
Series 2009-3 Invested Percentage (as of such day) of the aggregate amount of
Principal Collections on such day (for any such day, the “Series 2009-3
Principal Allocation”) and (B) the proceeds from the initial issuance of the
Series 2009-3 Notes and from any Increase; provided, however, if a Waiver Event
shall have occurred, then such allocation shall be modified as provided in
Article V.

(b) Allocations of Collections During the Series 2009-3 Amortization Period.
With respect to the Series 2009-3 Amortization Period, other than after the
occurrence of

 

42



--------------------------------------------------------------------------------

an Event of Bankruptcy with respect to ABCR, any other Lessee or any Permitted
Sublessee, the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate, prior to 11:00 a.m. (New York City time)
on any Series 2009-3 Deposit Date, all amounts deposited into the Collection
Account as set forth below:

(i) allocate to the Series 2009-3 Collection Account an amount determined as set
forth in Section 3.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2009-3 Accrued Interest Account; and

(ii) allocate to the Series 2009-3 Collection Account an amount equal to the
Series 2009-3 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2009-3 Notes, ratably, without
preference or priority of any kind, until the Series 2009-3 Invested Amount is
paid in full; provided that if on any Determination Date (A) the Administrator
determines that the amount anticipated to be available from Interest Collections
allocable to the Series 2009-3 Notes, Series 2009-3 Interest Rate Cap Proceeds
and other amounts available pursuant to Section 3.3 to pay Series 2009-3 Monthly
Interest and the Commitment Fees on the next succeeding Distribution Date will
be less than the Series 2009-3 Monthly Interest and Commitment Fees for the
Series 2009-3 Interest Period ending on the day preceding such Distribution Date
and (B) the Series 2009-3 Enhancement Amount is greater than zero, then the
Administrator shall direct the Trustee in writing to reallocate a portion of the
Principal Collections allocated to the Series 2009-3 Notes during the Related
Month equal to the lesser of such insufficiency and the Series 2009-3
Enhancement Amount to the Series 2009-3 Accrued Interest Account to be treated
as Interest Collections on such Distribution Date.

(c) Allocations of Collections after the Occurrence of an Event of Bankruptcy.
After the occurrence of an Event of Bankruptcy with respect to ARAC, any other
Lessee or any Permitted Sublessee, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate, prior to 11:00
a.m. (New York City time) on any Series 2009-3 Deposit Date, all amounts
deposited into the Collection Account as set forth below:

(i) allocate to the Series 2009-3 Collection Account an amount equal to the sum
of (A) the Series 2009-3 AESOP I Operating Lease Vehicle Percentage as of the
date of the occurrence of such Event of Bankruptcy of the aggregate amount of
Interest Collections made under the AESOP I Operating Lease Loan Agreement and
(B) any Series 2009-3 Interest Rate Cap Proceeds received by the Trustee on such
day. All such amounts allocated to the Series 2009-3 Collection Account shall be
further allocated to the Series 2009-3 Accrued Interest Account; and

(ii) allocate to the Series 2009-3 Collection Account an amount equal to the
Series 2009-3 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of

 

43



--------------------------------------------------------------------------------

Principal Collections made under the AESOP I Operating Lease Loan Agreement,
which amount shall be used to make principal payments in respect of the Series
2009-3 Notes until the Series 2009-3 Notes have been paid in full; provided that
if on any Determination Date (A) the Administrator determines that the amount
anticipated to be available from Interest Collections allocable to the Series
2009-3 Notes, Series 2009-3 Interest Rate Cap Proceeds and other amounts
available pursuant to Section 3.3 to pay Series 2009-3 Monthly Interest and the
Commitment Fees on the next succeeding Distribution Date will be less than the
Series 2009-3 Monthly Interest and Commitment Fees for the Series 2009-3
Interest Period ending on the day preceding such Distribution Date and (B) the
Series 2009-3 Enhancement Amount is greater than zero, then the Administrator
shall direct the Trustee in writing to reallocate a portion of the Principal
Collections allocated to the Series 2009-3 Notes during the Related Month equal
to the lesser of such insufficiency and the Series 2009-3 Enhancement Amount to
the Series 2009-3 Accrued Interest Account to be treated as Interest Collections
on such Distribution Date.

(d) Allocations From Other Series. Amounts allocated to other Series of Notes
that have been reallocated by ABRCF to the Series 2009-3 Notes (i) during the
Series 2009-3 Revolving Period shall be allocated to the Series 2009-3 Excess
Collection Account and applied in accordance with Section 3.2(e) and (ii) during
the Series 2009-3 Amortization Period shall be allocated to the Series 2009-3
Collection Account and applied in accordance with Section 3.2(b)(ii) or
3.2(c)(ii), as the case may be, to make principal payments in respect of the
Series 2009-3 Notes.

(e) Series 2009-3 Excess Collection Account. Amounts allocated to the Series
2009-3 Excess Collection Account on any Series 2009-3 Deposit Date will be
(i) first, used to reduce the Purchaser Group Invested Amount with respect to
any Non-Extending Purchaser Group to the extent required pursuant to
Section 2.5(d), (ii) second, deposited in the Series 2009-3 Reserve Account in
an amount up to the excess, if any, of the Series 2009-3 Required Reserve
Account Amount for such date, after giving effect to any Increase or Decrease on
such date, over the Series 2009-3 Available Reserve Account Amount for such
date, (iii) third, to the extent directed by ABRCF used to pay the principal
amount of other Series of Notes that are then required to be paid, (iv) fourth,
to the extent directed in writing by the Administrator, used to make a voluntary
Decrease in the Series 2009-3 Invested Amount, (v) fifth, to the extent directed
in writing by the Administrator used to make a voluntary decrease in the
Invested Amount of any other Series of Notes that may be reduced in accordance
with the Indenture, (vi) sixth, released to AESOP Leasing in an amount equal to
(A) the Loan Agreement’s Share with respect to the AESOP I Operating Lease Loan
Agreement as of such date times (B) 100% minus the Loan Payment Allocation
Percentage with respect to the AESOP I Operating Lease Loan Agreement as of such
date times (C) the amount of any remaining funds and (vii) seventh, paid to
ABRCF for any use permitted under the Related Documents, including to make Loans
under the Loan Agreements to the extent the Borrowers have requested Loans
thereunder and Eligible Vehicles are available for financing thereunder;
provided, in the case of clauses (v), (vi) and (vii), that no AESOP I Operating
Lease Vehicle Deficiency would result therefrom or exist immediately thereafter.
Upon the occurrence

 

44



--------------------------------------------------------------------------------

of an Amortization Event, funds on deposit in the Series 2009-3 Excess
Collection Account will be withdrawn by the Trustee, deposited in the Series
2009-3 Collection Account and allocated as Principal Collections to reduce the
Series 2009-3 Invested Amount on the immediately succeeding Distribution Date.

(f) Past Due Rental Payments. Notwithstanding Section 3.2(a), if after the
occurrence of a Series 2009-3 Lease Payment Deficit, the Lessees shall make
payments of Monthly Base Rent or other amounts payable by the Lessees under the
Leases on or prior to the fifth Business Day after the occurrence of such Series
2009-3 Lease Payment Deficit (a “Past Due Rent Payment”), the Administrator
shall direct the Trustee in writing pursuant to the Administration Agreement to
allocate to the Series 2009-3 Collection Account an amount equal to the Series
2009-3 Invested Percentage as of the date of the occurrence of such Series
2009-3 Lease Payment Deficit of the Collections attributable to such Past Due
Rent Payment (the “Series 2009-3 Past Due Rent Payment”). The Administrator
shall instruct the Trustee in writing pursuant to the Administration Agreement
to withdraw from the Series 2009-3 Collection Account and apply the Series
2009-3 Past Due Rent Payment in the following order:

(i) if the occurrence of such Series 2009-3 Lease Payment Deficit resulted in a
withdrawal being made from the Series 2009-3 Reserve Account pursuant to
Section 3.3(b), deposit in the Series 2009-3 Reserve Account an amount equal to
the lesser of (x) the Series 2009-3 Past Due Rent Payment and (y) the excess, if
any, of the Series 2009-3 Required Reserve Account Amount over the Series 2009-3
Available Reserve Account Amount on such day;

(ii) if the occurrence of the related Series 2009-3 Lease Payment Deficit
resulted in one or more Lease Deficit Disbursements being made under the Series
2009-3 Letters of Credit, pay to each Series 2009-3 Letter of Credit Provider
who made such a Lease Deficit Disbursement for application in accordance with
the provisions of the applicable Series 2009-3 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2009-3 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2009-3
Letter of Credit Provider’s pro rata share, calculated on the basis of the
unreimbursed amount of each Series 2009-3 Letter of Credit Provider’s Lease
Deficit Disbursement, of the amount of the Series 2009-3 Past Due Rent Payment
remaining after payment pursuant to clause (i) above;

(iii) if the occurrence of such Series 2009-3 Lease Payment Deficit resulted in
a withdrawal being made from the Series 2009-3 Cash Collateral Account, deposit
in the Series 2009-3 Cash Collateral Account an amount equal to the lesser of
(x) the amount of the Series 2009-3 Past Due Rent Payment remaining after any
payment pursuant to clauses (i) and (ii) above and (y) the amount withdrawn from
the Series 2009-3 Cash Collateral Account on account of such Series 2009-3 Lease
Payment Deficit;

(iv) allocate to the Series 2009-3 Accrued Interest Account the amount, if any,
by which the Series 2009-3 Lease Interest Payment Deficit, if any, relating

 

45



--------------------------------------------------------------------------------

to such Series 2009-3 Lease Payment Deficit exceeds the amount of the Series
2009-3 Past Due Rent Payment applied pursuant to clauses (i), (ii) and
(iii) above; and

(v) treat the remaining amount of the Series 2009-3 Past Due Rent Payment as
Principal Collections allocated to the Series 2009-3 Notes in accordance with
Section 3.2(a)(ii) or 3.2(b)(ii), as the case may be.

Section 3.3. Payments to Noteholders. The Funding Agent with respect to each
Purchaser Group shall provide written notice to the Administrative Agent (x) no
later than two Business Days prior to each Determination Date, setting forth the
Monthly Funding Costs with respect to such Purchaser Group with respect to the
portion of the current Series 2009-3 Interest Period ending on such Business Day
and a reasonable estimation of the Monthly Funding Costs with respect to such
Purchaser Group for the remainder of such Series 2009-3 Interest Period and
(y) within three Business Days after the end of each calendar month, setting
forth the Monthly Funding Costs (calculated as if such calendar month was a
Series 2009-3 Interest Period) with respect to such Purchaser Group for such
calendar month. The Administrative Agent shall, within two Business Days
following its receipt of such information from each Funding Agent, compile the
information provided in such written notice pursuant to (x) or (y) above, as
applicable, into one written notice for all Purchaser Groups and forward such
notice to the Administrator. If the actual amount of the Monthly Funding Costs
with respect to any Purchaser Group for a Series 2009-3 Interest Period is less
than or greater than the amount thereof estimated by the Funding Agent with
respect to such Purchaser Group on a Determination Date, such Funding Agent
shall notify the Administrator and the Administrative Agent thereof on the next
succeeding Determination Date and the Administrator will reduce or increase the
Monthly Funding Costs with respect to such Purchaser Group for the next
succeeding Series 2009-3 Interest Period accordingly. The Administrator shall
determine the Series 2009-3 Note Rate for the last Series 2009-3 Interest Period
on the Determination Date immediately preceding the final Distribution Date
based on the information provided by the Funding Agents. If a Funding Agent
determines that the actual Monthly Funding Costs with respect to its Purchaser
Group for the last Series 2009-3 Interest Period will be more or less than the
estimate thereof provided to the Administrator and informs the Administrator of
such variance prior to the Distribution Date for such Series 2009-3 Interest
Period, the Administrator will recalculate the Series 2009-3 Note Rate for such
Series 2009-3 Interest Period. On each Determination Date, as provided below,
the Administrator shall instruct the Paying Agent in writing pursuant to the
Administration Agreement to withdraw, and on the following Distribution Date the
Paying Agent, acting in accordance with such instructions, shall withdraw the
amounts required to be withdrawn from the Collection Account pursuant to
Section 3.3(a) below in respect of all funds available from Series 2009-3
Interest Rate Cap Proceeds and Interest Collections processed since the
preceding Distribution Date and allocated to the holders of the Series 2009-3
Notes.

(a) Note Interest and Commitment Fees with respect to the Series 2009-3 Notes.
On each Determination Date, the Administrator shall instruct the Trustee and the
Paying Agent in writing pursuant to the Administration Agreement as to the
amount to be withdrawn and paid pursuant to Section 3.4 from the Series 2009-3
Accrued Interest Account to the extent funds are anticipated to be available
from Interest Collections allocable to the Series 2009-3 Notes and the Series
2009-3 Interest Rate Cap Proceeds

 

46



--------------------------------------------------------------------------------

processed from, but not including, the preceding Distribution Date through the
succeeding Distribution Date in respect of (x) first, an amount equal to the
Series 2009-3 Monthly Interest for the Series 2009-3 Interest Period ending on
the day preceding the related Distribution Date, (y) second, an amount equal to
the Commitment Fees for each Purchaser Group for the Series 2009-3 Interest
Period ending on the day preceding the related Distribution Date and (z) third,
an amount equal to the amount of any unpaid Series 2009-3 Shortfall as of the
preceding Distribution Date (together with any accrued interest on such Series
2009-3 Shortfall). On the following Distribution Date, the Trustee shall
withdraw the amounts described in the first sentence of this Section 3.3(a) from
the Series 2009-3 Accrued Interest Account and deposit such amounts in the
Series 2009-3 Distribution Account.

(b) Withdrawals from Series 2009-3 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the Series
2009-3 Accrued Interest Account are insufficient to pay the sum of the amounts
described in clauses (x), (y) and (z) of Section 3.3(a) above on such
Distribution Date, the Administrator shall instruct the Trustee in writing to
withdraw from the Series 2009-3 Reserve Account and deposit in the Series 2009-3
Distribution Account on such Distribution Date an amount equal to the lesser of
the Series 2009-3 Available Reserve Account Amount and such insufficiency. The
Trustee shall withdraw such amount from the Series 2009-3 Reserve Account and
deposit such amount in the Series 2009-3 Distribution Account.

(c) Lease Payment Deficit Notice. On or before 10:00 a.m. (New York City time)
on each Distribution Date, the Administrator shall notify the Trustee of the
amount of any Series 2009-3 Lease Payment Deficit, such notification to be in
the form of Exhibit F (each a “Lease Payment Deficit Notice”).

(d) Draws on Series 2009-3 Letters of Credit For Series 2009-3 Lease Interest
Payment Deficits. If the Administrator determines on the Business Day
immediately preceding any Distribution Date that on such Distribution Date there
will exist a Series 2009-3 Lease Interest Payment Deficit, the Administrator
shall, on or prior to 3:00 p.m. (New York City time) on such Business Day,
instruct the Trustee in writing to draw on the Series 2009-3 Letters of Credit,
if any, and, the Trustee shall, by 5:00 p.m. (New York City time) on such
Business Day draw an amount (identified by the Administrator) equal to the least
of (i) such Series 2009-3 Lease Interest Payment Deficit, (ii) the excess, if
any, of the sum of the amounts described in clauses (x), (y) and (z) of
Section 3.3(a) above for such Distribution Date over the amounts available from
the Series 2009-3 Accrued Interest Account on such Distribution Date plus the
amount withdrawn from the Series 2009-3 Reserve Account pursuant to
Section 3.3(b) and (iii) the Series 2009-3 Letter of Credit Liquidity Amount on
the Series 2009-3 Letters of Credit by presenting to each Series 2009-3 Letter
of Credit Provider a Certificate of Lease Deficit Demand and shall cause the
Lease Deficit Disbursements to be deposited in the Series 2009-3 Distribution
Account on such Distribution Date for distribution in accordance with
Section 3.4; provided, however, that if the Series 2009-3 Cash Collateral
Account has been established and funded, the Trustee shall withdraw from the
Series 2009-3 Cash Collateral Account and deposit in the Series 2009-3
Distribution Account an

 

47



--------------------------------------------------------------------------------

amount equal to the lesser of (x) the Series 2009-3 Cash Collateral Percentage
on such date of the least of the amounts described in clauses (i), (ii) and
(iii) above and (y) the Series 2009-3 Available Cash Collateral Account Amount
on such date and draw an amount equal to the remainder of such amount on the
Series 2009-3 Letters of Credit.

(e) Balance. On or prior to the second Business Day preceding each Distribution
Date, the Administrator shall instruct the Trustee and the Paying Agent in
writing pursuant to the Administration Agreement to pay the balance (after
making the payments required in Section 3.3(a)), if any, of the amounts
available from the Series 2009-3 Accrued Interest Account as follows:

(i) on each Distribution Date during the Series 2009-3 Revolving Period,
(1) first, to the Administrator, an amount equal to the Series 2009-3 Percentage
as of the beginning of such Series 2009-3 Interest Period of the portion of the
Monthly Administration Fee payable by ABRCF (as specified in clause (iii) of the
definition thereof) for such Series 2009-3 Interest Period, (2) second, to the
Trustee, an amount equal to the Series 2009-3 Percentage as of the beginning of
such Series 2009-3 Interest Period of the Trustee’s fees for such Series 2009-3
Interest Period, (3) third, to the Series 2009-3 Distribution Account to pay any
Article VII Costs, (4) fourth, to pay any Carrying Charges (other than Carrying
Charges provided for above) to the Persons to whom such amounts are owed, an
amount equal to the Series 2009-3 Percentage as of the beginning of such Series
2009-3 Interest Period of such Carrying Charges (other than Carrying Charges
provided for above) for such Series 2009-3 Interest Period and (5) fifth, the
balance, if any (“Excess Collections”), shall be withdrawn by the Paying Agent
from the Series 2009-3 Collection Account and deposited in the Series 2009-3
Excess Collection Account; and

(ii) on each Distribution Date during the Series 2009-3 Amortization Period,
(1) first, to the Trustee, an amount equal to the Series 2009-3 Percentage as of
the beginning of such Series 2009-3 Interest Period of the Trustee’s fees for
such Series 2009-3 Interest Period, (2) second, to the Administrator, an amount
equal to the Series 2009-3 Percentage as of the beginning of such Series 2009-3
Interest Period of the portion of the Monthly Administration Fee (as specified
in clause (iii) of the definition thereof) payable by ABRCF for such Series
2009-3 Interest Period, (3) third, to the Series 2009-3 Distribution Account to
pay any Article VII Costs, (4) fourth, to pay any Carrying Charges (other than
Carrying Charges provided for above) to the Persons to whom such amounts are
owed, an amount equal to the Series 2009-3 Percentage as of the beginning of
such Series 2009-3 Interest Period of such Carrying Charges (other than Carrying
Charges provided for above) for such Series 2009-3 Interest Period and
(5) fifth, the balance, if any, shall be treated as Principal Collections.

(f) Shortfalls. If the amounts described in Section 3.3 are insufficient to pay
the Series 2009-3 Monthly Interest and the Commitment Fees of the Purchaser
Groups on any Distribution Date, payments of interest to the Series 2009-3
Noteholders and payments of Commitment Fees to the Purchaser Groups will be
reduced on a pro rata

 

48



--------------------------------------------------------------------------------

basis by the amount of such deficiency. The aggregate amount, if any, of such
deficiency on any Distribution Date shall be referred to as the “Series 2009-3
Shortfall.” Interest shall accrue on the Series 2009-3 Shortfall at the
Alternate Base Rate plus 2% per annum.

Section 3.4. Payment of Note Interest and Commitment Fees. On each Distribution
Date, subject to Section 9.8 of the Base Indenture, the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, pay to the Administrative
Agent for the accounts of the Purchaser Groups from the Series 2009-3
Distribution Account the amounts deposited in the Series 2009-3 Distribution
Account pursuant to Section 3.3. Upon the receipt of funds from the Paying Agent
on each Distribution Date on account of Series 2009-3 Monthly Interest, the
Administrative Agent shall pay to each Funding Agent with respect to a Purchaser
Group an amount equal to the Monthly Funding Costs with respect to such
Purchaser Group with respect to the Series 2009-3 Interest Period ending on the
day preceding such Distribution Date plus the amount of any unpaid Series 2009-3
Shortfalls relating to unpaid Series 2009-3 Monthly Interest payable to such
Purchaser Group as of the preceding Distribution Date, together with any
interest thereon at the Alternate Base Rate plus 2% per annum. If the amount
paid to the Administrative Agent on any Distribution Date pursuant to this
Section 3.4 on account of Series 2009-3 Monthly Interest for the Series 2009-3
Interest Period ending on the day preceding such Distribution Date is less than
such Series 2009-3 Monthly Interest, the Administrative Agent shall pay the
amount available to the Funding Agents, on behalf of the Purchaser Groups, on a
pro rata basis, based on the Monthly Funding Costs with respect to each
Purchaser Group with respect to such Series 2009-3 Interest Period. Upon the
receipt of funds from the Paying Agent on each Distribution Date on account of
Commitment Fees, the Administrative Agent shall pay to each Funding Agent with
respect to a Purchaser Group an amount equal to the Commitment Fee payable to
such Purchaser Group with respect to the Series 2009-3 Interest Period ending on
the day preceding such Distribution Date plus the amount of any unpaid Series
2009-3 Shortfalls relating to unpaid Commitment Fees payable to such Purchaser
Group as of the preceding Distribution Date, together with any interest thereon
at the Alternate Base Rate plus 2% per annum. If the amount paid to the
Administrative Agent on any Distribution Date pursuant to this Section 3.4 on
account of Commitment Fees is less than the Commitment Fees payable on such
Distribution Date, the Administrative Agent shall pay the amount available to
the Funding Agents, on behalf of the Purchaser Groups, on a pro rata basis,
based on the Commitment Fee payable to each Purchaser Group on such Distribution
Date. Upon the receipt of funds from the Trustee or the Paying Agent on any
Distribution Date on account of Article VII Costs, the Administrative Agent
shall pay such amounts to the Funding Agent with respect to the CP Conduit
Purchaser or the APA Bank owed such amounts. If the amounts paid to the
Administrative Agent on any Distribution Date pursuant to Section 3.3(e) on
account of Article VII Costs are less than the Article VII Costs due and payable
on such Distribution Date, the Administrative Agent shall pay the amounts
available to the Funding Agents with respect to the CP Conduit Purchasers and
APA Banks owed such amounts, on a pro rata basis, based on the Article VII Costs
owing to such CP Conduit Purchasers and APA Banks. Due and unpaid Article VII
Costs owing to a Purchaser Group shall accrue interest at the Alternate Base
Rate plus 2%; provided that Article VII Costs shall not be considered due until
the first Distribution Date following five days’ notice to ABRCF and the
Administrator of such Article VII Costs.

Section 3.5. Payment of Note Principal.

 

49



--------------------------------------------------------------------------------

(a) Monthly Payments During Series 2009-3 Amortization Period. Commencing on the
first Determination Date after the commencement of the Series 2009-3
Amortization Period, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement and in accordance with
this Section 3.5 as to (i) the amount allocated to the Series 2009-3 Notes
during the Related Month pursuant to Section 3.2(b)(ii) or (c)(ii), as the case
may be, (ii) any amounts to be withdrawn from the Series 2009-3 Reserve Account
and deposited into the Series 2009-3 Distribution Account or (iii) any amounts
to be drawn on the Series 2009-3 Demand Notes and/or on the Series 2009-3
Letters of Credit (or withdrawn from the Series 2009-3 Cash Collateral Account).
On the Distribution Date following each such Determination Date, the Trustee
shall withdraw the amount allocated to the Series 2009-3 Notes during the
Related Month pursuant to Section 3.2(b)(ii) or (c)(ii), as the case may be,
from the Series 2009-3 Collection Account and deposit such amount in the Series
2009-3 Distribution Account, to be paid to the holders of the Series 2009-3
Notes.

(b) Decreases. On any Business Day during the Series 2009-3 Revolving Period on
which a Decrease is to be made pursuant to Section 2.5, the Trustee shall
withdraw from the Series 2009-3 Excess Collection Account in accordance with the
written instructions of the Administrator, an amount equal to the lesser of
(i) the funds then allocated to the Series 2009-3 Excess Collection Account
(after giving effect to any application pursuant to clauses (i), (ii) and
(iii) of Section 3.2(e)) and (ii) the amount of such Decrease, and deposit such
amount in the Series 2009-3 Distribution Account, to be paid to the
Administrative Agent for distribution in accordance with Section 3.5(f).

(c) Principal Deficit Amount. On each Distribution Date on which the Principal
Deficit Amount is greater than zero, amounts shall be transferred to the Series
2009-3 Distribution Account as follows:

(i) Reserve Account Withdrawal. The Administrator shall instruct the Trustee in
writing, prior to 12:00 noon (New York City time) on such Distribution Date, in
the case of a Principal Deficit Amount resulting from a Series 2009-3 Lease
Payment Deficit, or prior to 12:00 noon (New York City time) on the second
Business Day prior to such Distribution Date, in the case of any other Principal
Deficit Amount, to withdraw from the Series 2009-3 Reserve Account, an amount
equal to the lesser of (x) the Series 2009-3 Available Reserve Account Amount
and (y) such Principal Deficit Amount and deposit it in the Series 2009-3
Distribution Account on such Distribution Date.

(ii) Principal Draws on Series 2009-3 Letters of Credit. If the Administrator
determines on the Business Day immediately preceding any Distribution Date
during the Series 2009-3 Amortization Period that on such Distribution Date
there will exist a Series 2009-3 Lease Principal Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2009-3
Letters of Credit, if any, as provided below. Upon receipt of a notice by the
Trustee from the Administrator in respect of a Series 2009-3 Lease Principal
Payment Deficit on or prior to 3:00 p.m. (New York City time) on the Business
Day immediately preceding a Distribution Date, the Trustee shall, by 5:00 p.m.
(New York City time) on such Business Day draw an amount equal to the least of
(i) such Series 2009-3 Lease Principal Payment Deficit, (ii) the amount by which
the Principal Deficit Amount for such Distribution Date exceeds the amount to be
deposited in the

 

50



--------------------------------------------------------------------------------

Series 2009-3 Distribution Account in accordance with clause (i) of this
Section 3.5(c) and (iii) the Series 2009-3 Letter of Credit Liquidity Amount on
the Series 2009-3 Letters of Credit, by presenting to each Series 2009-3 Letter
of Credit Provider a Certificate of Lease Deficit Demand and shall cause the
Lease Deficit Disbursements to be deposited in the Series 2009-3 Distribution
Account on such Distribution Date; provided, however, that if the Series 2009-3
Cash Collateral Account has been established and funded, the Trustee shall
withdraw from the Series 2009-3 Cash Collateral Account and deposit in the
Series 2009-3 Distribution Account an amount equal to the lesser of (x) the
Series 2009-3 Cash Collateral Percentage for such date of the least of the
amounts described in clauses (i), (ii) and (iii) above and (y) the Series 2009-3
Available Cash Collateral Account Amount on such date and draw an amount equal
to the remainder of such amount on the Series 2009-3 Letters of Credit.

(iii) Demand Note Draw. If on any Determination Date, the Administrator
determines that the Principal Deficit Amount on the next succeeding Distribution
Date (after giving effect to any withdrawal from the Series 2009-3 Reserve
Account pursuant to Section 3.5(c)(i) on such Distribution Date) will be greater
than zero and there are any Series 2009-3 Letters of Credit on such date, prior
to 10:00 a.m. (New York City time) on the second Business Day prior to such
Distribution Date, the Administrator shall instruct the Trustee in writing to
deliver a Demand Notice to the Demand Note Issuers demanding payment of an
amount equal to the lesser of (A) the Principal Deficit Amount and (B) the
Series 2009-3 Letter of Credit Amount. The Trustee shall, prior to 12:00 noon
(New York City time) on the second Business Day preceding such Distribution
Date, deliver such Demand Notice to the Demand Note Issuers; provided, however,
that if an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the definition thereof, without the lapse of a period of 60
consecutive days) with respect to a Demand Note Issuer shall have occurred and
be continuing, the Trustee shall not be required to deliver such Demand Notice
to such Demand Note Issuer. The Trustee shall cause the proceeds of any demand
on the Series 2009-3 Demand Notes to be deposited into the Series 2009-3
Distribution Account.

(iv) Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day prior to such Distribution Date,
any Demand Note Issuer shall have failed to pay to the Trustee or deposit in the
Series 2009-3 Distribution Account the amount specified in such Demand Notice in
whole or in part or (y) due to the occurrence of an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to any Demand
Note Issuer, the Trustee shall not have delivered such Demand Notice to any
Demand Note Issuer on the second Business Day preceding such Distribution Date,
then, in the case of (x) or (y) the Trustee shall on such Business Day draw on
the Series 2009-3 Letters of Credit an amount equal to the lesser of (i) Series
2009-3 Letter of Credit Amount and (ii) the aggregate amount that the Demand
Note Issuers failed to pay under the Series 2009-3 Demand Notes (or, the amount
that the Trustee failed to demand for payment thereunder) by presenting to each
Series 2009-3 Letter of Credit Provider a Certificate of Unpaid Demand Note
Demand; provided, however, that if the Series 2009-3 Cash Collateral Account has
been established and funded, the Trustee shall withdraw from the Series 2009-3
Cash Collateral Account and

 

51



--------------------------------------------------------------------------------

deposit in the Series 2009-3 Distribution Account an amount equal to the lesser
of (x) the Series 2009-3 Cash Collateral Percentage on such Business Day of the
aggregate amount that the Demand Note Issuers failed to pay under the Series
2009-3 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (y) the Series 2009-3 Available Cash Collateral Account
Amount on such Business Day and draw an amount equal to the remainder of the
aggregate amount that the Demand Note Issuers failed to pay under the Series
2009-3 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) on the Series 2009-3 Letters of Credit. The Trustee shall
deposit into, or cause the deposit of, the proceeds of any draw on the Series
2009-3 Letters of Credit and the proceeds of any withdrawal from the Series
2009-3 Cash Collateral Account to be deposited in the Series 2009-3 Distribution
Account on such Distribution Date.

(d) Series 2009-3 Termination Date. The entire Series 2009-3 Invested Amount
shall be due and payable on the Series 2009-3 Termination Date. In connection
therewith:

(i) Reserve Account Withdrawal. If, after giving effect to the deposit into the
Series 2009-3 Distribution Account of the amount to be deposited in accordance
with Section 3.5(a), together with any amounts to be deposited therein in
accordance with Section 3.5(c) on the Series 2009-3 Termination Date, the amount
to be deposited in the Series 2009-3 Distribution Account with respect to the
Series 2009-3 Termination Date is or will be less than the Series 2009-3
Invested Amount, then, prior to 12:00 noon (New York City time) on the second
Business Day prior to the Series 2009-3 Termination Date, the Administrator
shall instruct the Trustee in writing to withdraw from the Series 2009-3 Reserve
Account, an amount equal to the lesser of the Series 2009-3 Available Reserve
Account Amount and such insufficiency and deposit it in the Series 2009-3
Distribution Account on the Series 2009-3 Termination Date.

(ii) Demand Note Draw. If the amount to be deposited in the Series 2009-3
Distribution Account in accordance with Section 3.5(a) together with any amounts
to be deposited therein in accordance with Section 3.5(c) and Section 3.5(d)(i)
on the Series 2009-3 Termination Date is less than the Series 2009-3 Invested
Amount, and there are any Series 2009-3 Letters of Credit on such date, then,
prior to 10:00 a.m. (New York City time) on the second Business Day prior to the
Series 2009-3 Termination Date, the Administrator shall instruct the Trustee in
writing to make a demand (a “Demand Notice”) substantially in the form attached
hereto as Exhibit G on the Demand Note Issuers for payment under the Series
2009-3 Demand Notes in an amount equal to the lesser of (i) such insufficiency
and (ii) the Series 2009-3 Letter of Credit Amount. The Trustee shall, prior to
12:00 noon (New York City time) on the second Business Day preceding the Series
2009-3 Termination Date, deliver such Demand Notice to the Demand Note Issuers;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer shall have occurred
and be continuing, the Trustee shall not be required to deliver such Demand
Notice to such Demand Note Issuer. The Trustee shall cause the proceeds of any
demand

 

52



--------------------------------------------------------------------------------

on the Series 2009-3 Demand Notes to be deposited into the Series 2009-3
Distribution Account on such Distribution Date.

(iii) Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date next succeeding any date on which a Demand Notice has been
transmitted by the Trustee to the Demand Note Issuers pursuant to clause (ii) of
this Section 3.5(d) any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2009-3 Distribution Account the amount
specified in such Demand Notice in whole or in part or (y) due to the occurrence
of an Event of Bankruptcy (or the occurrence of an event described in clause
(a) of the definition thereof, without the lapse of a period of 60 consecutive
days) with respect to one or more of the Demand Note Issuers, the Trustee shall
not have delivered such Demand Notice to any Demand Note Issuer on the second
Business Day preceding the Series 2009-3 Termination Date, then, in the case of
(x) or (y) the Trustee shall draw on the Series 2009-3 Letters of Credit by
12:00 noon (New York City time) on such Business Day an amount equal to the
lesser of (a) the amount that the Demand Note Issuers failed to pay under the
Series 2009-3 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (b) the Series 2009-3 Letter of Credit Amount on such
Business Day by presenting to each Series 2009-3 Letter of Credit Provider a
Certificate of Unpaid Demand Note Demand; provided, however, that if the Series
2009-3 Cash Collateral Account has been established and funded, the Trustee
shall withdraw from the Series 2009-3 Cash Collateral Account and deposit in the
Series 2009-3 Distribution Account an amount equal to the lesser of (x) the
Series 2009-3 Cash Collateral Percentage on such Business Day of the amount that
the Demand Note Issuers failed to pay under the Series 2009-3 Demand Notes (or,
the amount that the Trustee failed to demand for payment thereunder) and (y) the
Series 2009-3 Available Cash Collateral Account Amount on such Business Day and
draw an amount equal to the remainder of the amount that the Demand Note Issuers
failed to pay under the Series 2009-3 Demand Notes (or, the amount that the
Trustee failed to demand for payment thereunder) on the Series 2009-3 Letters of
Credit. The Trustee shall deposit, or cause the deposit of, the proceeds of any
draw on the Series 2009-3 Letters of Credit and the proceeds of any withdrawal
from the Series 2009-3 Cash Collateral Account to be deposited in the Series
2009-3 Distribution Account on such Distribution Date.

(e) Distribution. On each Distribution Date occurring on or after the date a
withdrawal is made from the Series 2009-3 Collection Account pursuant to
Section 3.5(a) or amounts are deposited in the Series 2009-3 Distribution
Account pursuant to Section 3.5(c) and/or (d), the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, pay to the Administrative
Agent for the accounts of the Purchaser Groups from the Series 2009-3
Distribution Account the amount deposited therein pursuant to Section 3.5(a),
(c) and/or (d).

(f) Payment of Funds from Decreases. Upon the receipt of funds on account of a
Decrease from the Trustee, the Administrative Agent shall pay first, to each
Funding Agent with respect to a Non-Extending Purchaser Group a pro rata amount
of the Decrease, based on the Purchaser Group Invested Amounts with respect to
such Non-Extending Purchaser Group relative to the Purchaser Group Invested
Amounts with respect to all Non-Extending Purchaser

 

53



--------------------------------------------------------------------------------

Groups on the date of such Decrease and second, to each Funding Agent with
respect to a Purchaser Group, such Purchaser Group’s Pro Rata Share of the
remaining amount of such Decrease. Each Purchaser Group’s share of the amount of
any Decrease on any Business Day shall be allocated by such Purchaser Group
first to reduce the Available CP Funding Amount with respect to such Purchaser
Group and the Available APA Bank Funding Amount with respect to such Purchaser
Group on such Business Day and then to reduce the portion of the Purchaser Group
Invested Amount with respect to such Purchaser Group allocated to CP Tranches
and Eurodollar Tranches in such order as such Purchaser Group may select in
order to minimize costs payable pursuant to Section 7.3. Upon the receipt of
funds from the Trustee pursuant to Sections 3.5(a), (c) and/or (d) on any
Distribution Date, the Administrative Agent shall pay to each Funding Agent with
respect to a Purchaser Group, such Purchaser Group’s Pro Rata Share of such
funds.

Section 3.6. Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment. If the Administrator fails to give notice or instructions to make
any payment from or deposit into the Collection Account required to be given by
the Administrator, at the time specified in the Administration Agreement or any
other Related Document (including applicable grace periods), the Trustee shall
make such payment or deposit into or from the Collection Account without such
notice or instruction from the Administrator, provided that the Administrator,
upon request of the Trustee, promptly provides the Trustee with all information
necessary to allow the Trustee to make such a payment or deposit. When any
payment or deposit hereunder or under any other Related Document is required to
be made by the Trustee or the Paying Agent at or prior to a specified time, the
Administrator shall deliver any applicable written instructions with respect
thereto reasonably in advance of such specified time.

Section 3.7. Series 2009-3 Reserve Account.

(a) Establishment of Series 2009-3 Reserve Account. ABRCF shall establish and
maintain in the name of the Series 2009-3 Agent for the benefit of the Series
2009-3 Noteholders, or cause to be established and maintained, an account (the
“Series 2009-3 Reserve Account”), bearing a designation clearly indicating that
the funds deposited therein are held for the benefit of the Series 2009-3
Noteholders. The Series 2009-3 Reserve Account shall be maintained (i) with a
Qualified Institution, or (ii) as a segregated trust account with the corporate
trust department of a depository institution or trust company having corporate
trust powers and acting as trustee for funds deposited in the Series 2009-3
Reserve Account; provided that, if at any time such Qualified Institution is no
longer a Qualified Institution or the credit rating of any securities issued by
such depositary institution or trust company shall be reduced to below “BBB-” by
Standard & Poors or “Baa2” by Moody’s, then ABRCF shall, within 30 days of such
reduction, establish a new Series 2009-3 Reserve Account with a new Qualified
Institution. If the Series 2009-3 Reserve Account is not maintained in
accordance with the previous sentence, ABRCF shall establish a new Series 2009-3
Reserve Account, within ten (10) Business Days after obtaining knowledge of such
fact, which complies with such sentence, and shall instruct the Series 2009-3
Agent in writing to transfer all cash and investments from the non-qualifying
Series 2009-3 Reserve Account into the new Series 2009-3 Reserve Account.
Initially, the Series 2009-3 Reserve Account will be established with The Bank
of New York Mellon.

 

54



--------------------------------------------------------------------------------

(b) Administration of the Series 2009-3 Reserve Account. The Administrator may
instruct the institution maintaining the Series 2009-3 Reserve Account to invest
funds on deposit in the Series 2009-3 Reserve Account from time to time in
Permitted Investments; provided, however, that any such investment shall mature
not later than the Business Day prior to the Distribution Date following the
date on which such funds were received, unless any Permitted Investment held in
the Series 2009-3 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2009-3 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Trustee; (ii) United States security
entitlements or security entitlements shall be controlled (as defined in
Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2009-3 Reserve
Account. ABRCF shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of purchase price of such Permitted
Investments. In the absence of written investment instructions hereunder, funds
on deposit in the Series 2009-3 Reserve Account shall remain uninvested.

(c) Earnings from Series 2009-3 Reserve Account. All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Series 2009-3
Reserve Account shall be deemed to be on deposit therein and available for
distribution.

(d) Series 2009-3 Reserve Account Constitutes Additional Collateral for Series
2009-3 Notes. In order to secure and provide for the repayment and payment of
the ABRCF Obligations with respect to the Series 2009-3 Notes, ABRCF hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2009-3 Noteholders, all of
ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2009-3 Reserve Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2009-3 Reserve Account or the funds on
deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2009-3 Reserve Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2009-3 Reserve
Account, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including, without limitation, cash (the items in the foregoing clauses
(i) through (vi) are referred to, collectively, as the “Series 2009-3 Reserve
Account Collateral”). The Trustee shall possess all right, title and interest in
and to all funds on deposit from time to time in the Series 2009-3 Reserve
Account and in all proceeds thereof, and shall be the only person authorized to
originate entitlement orders in respect of the Series 2009-3 Reserve Account.
The Series 2009-3 Reserve Account Collateral shall be under the sole dominion
and control of the Trustee for the benefit of the Series

 

55



--------------------------------------------------------------------------------

2009-3 Noteholders. The Series 2009-3 Agent hereby agrees (i) to act as the
securities intermediary (as defined in Section 8-102(a)(14) of the New York UCC)
with respect to the Series 2009-3 Reserve Account; (ii) that its jurisdiction as
securities intermediary is New York; (iii) that each item of property (whether
investment property, financial asset, security, instrument or cash) credited to
the Series 2009-3 Reserve Account shall be treated as a financial asset (as
defined in Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any
entitlement order (as defined in Section 8-102(a)(8) of the New York UCC) issued
by the Trustee.

(e) Preference Amount Withdrawals from the Series 2009-3 Reserve Account or the
Series 2009-3 Cash Collateral Account. If a member of a Purchaser Group notifies
the Trustee in writing of the existence of a Preference Amount, then, subject to
the satisfaction of the conditions set forth in the next succeeding sentence, on
the Business Day on which those conditions are first satisfied, the Trustee
shall withdraw from either (x) prior to the Series 2009-3 Letter of Credit
Termination Date, the Series 2009-3 Reserve Account or (y) on or after the
Series 2009-3 Letter of Credit Termination Date, the Series 2009-3 Cash
Collateral Account and pay to the Funding Agent for such member an amount equal
to such Preference Amount. Prior to any withdrawal from the Series 2009-3
Reserve Account or the Series 2009-3 Cash Collateral Account pursuant to this
Section 3.7(e), the Trustee shall have received (i) a certified copy of the
order requiring the return of such Preference Amount; (ii) an opinion of counsel
satisfactory to the Trustee that such order is final and not subject to appeal;
and (iii) a release as to any claim against ABRCF by the Purchaser Group for any
amount paid in respect of such Preference Amount. On the Business Day after
Series 2009-3 Letter of Credit Termination Date, the Trustee shall transfer the
amount on deposit in the Series 2009-3 Reserve Account to the Series 2009-3 Cash
Collateral Account.

(f) Series 2009-3 Reserve Account Surplus. In the event that the Series 2009-3
Reserve Account Surplus on any Distribution Date, after giving effect to all
withdrawals from the Series 2009-3 Reserve Account, is greater than zero, the
Trustee, acting in accordance with the written instructions of the Administrator
pursuant to the Administration Agreement, shall withdraw from the Series 2009-3
Reserve Account an amount equal to the Series 2009-3 Reserve Account Surplus and
shall pay such amount to ABRCF.

(g) Termination of Series 2009-3 Reserve Account. Upon the termination of the
Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2009-3 Noteholders and payable from
the Series 2009-3 Reserve Account as provided herein, shall withdraw from the
Series 2009-3 Reserve Account all amounts on deposit therein for payment to
ABRCF.

Section 3.8. Series 2009-3 Letters of Credit and Series 2009-3 Cash Collateral
Account.

(a) Series 2009-3 Letters of Credit and Series 2009-3 Cash Collateral Account
Constitute Additional Collateral for Series 2009-3 Notes. In order to secure and
provide for the repayment and payment of ABRCF’s obligations with respect to the
Series 2009-3 Notes, ABRCF hereby grants a security interest in and assigns,
pledges, grants, transfers and sets over to the Trustee, for the benefit of the
Series 2009-3 Noteholders, all of ABRCF’s right, title and

 

56



--------------------------------------------------------------------------------

interest in and to the following (whether now or hereafter existing or
acquired): (i) each Series 2009-3 Letter of Credit; (ii) the Series 2009-3 Cash
Collateral Account, including any security entitlement thereto; (iii) all funds
on deposit in the Series 2009-3 Cash Collateral Account from time to time;
(iv) all certificates and instruments, if any, representing or evidencing any or
all of the Series 2009-3 Cash Collateral Account or the funds on deposit therein
from time to time; (v) all investments made at any time and from time to time
with monies in the Series 2009-3 Cash Collateral Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (vi) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Series 2009-3 Cash Collateral Account, the
funds on deposit therein from time to time or the investments made with such
funds; and (vii) all proceeds of any and all of the foregoing, including,
without limitation, cash (the items in the foregoing clauses (ii) through
(vii) are referred to, collectively, as the “Series 2009-3 Cash Collateral
Account Collateral”). The Trustee shall, for the benefit of the Series 2009-3
Noteholders, possess all right, title and interest in all funds on deposit from
time to time in the Series 2009-3 Cash Collateral Account and in all proceeds
thereof, and shall be the only person authorized to originate entitlement orders
in respect of the Series 2009-3 Cash Collateral Account. The Series 2009-3 Cash
Collateral Account shall be under the sole dominion and control of the Trustee
for the benefit of the Series 2009-3 Noteholders. The Series 2009-3 Agent hereby
agrees (i) to act as the securities intermediary (as defined in
Section 8-102(a)(14) of the New York UCC) with respect to the Series 2009-3 Cash
Collateral Account; (ii) that its jurisdiction as securities intermediary is New
York; (iii) that each item of property (whether investment property, financial
asset, security, instrument or cash) credited to the Series 2009-3 Cash
Collateral Account shall be treated as a financial asset (as defined in
Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any entitlement
order (as defined in Section 8-102(a)(8) of the New York UCC) issued by the
Trustee.

(b) Series 2009-3 Letter of Credit Expiration Date. If prior to the date which
is ten (10) days prior to the then scheduled Series 2009-3 Letter of Credit
Expiration Date with respect to any Series 2009-3 Letter of Credit, excluding
the amount available to be drawn under such Series 2009-3 Letter of Credit but
taking into account each substitute Series 2009-3 Letter of Credit which has
been obtained from a Series 2009-3 Eligible Letter of Credit Provider and is in
full force and effect on such date, the Series 2009-3 Enhancement Amount would
be equal to or more than the Series 2009-3 Required Enhancement Amount and the
Series 2009-3 Liquidity Amount would be equal to or greater than the Series
2009-3 Required Liquidity Amount, then the Administrator shall notify the
Trustee in writing no later than two Business Days prior to such Series 2009-3
Letter of Credit Expiration Date of such determination. If prior to the date
which is ten (10) days prior to the then scheduled Series 2009-3 Letter of
Credit Expiration Date with respect to any Series 2009-3 Letter of Credit,
excluding the amount available to be drawn under such Series 2009-3 Letter of
Credit but taking into account each substitute Series 2009-3 Letter of Credit
which has been obtained from a Series 2009-3 Eligible Letter of Credit Provider
and is in full force and effect on such date, the Series 2009-3 Enhancement
Amount would be less than the Series 2009-3 Required Enhancement Amount or the
Series 2009-3 Liquidity Amount would be less than the Series 2009-3 Required
Liquidity Amount, then the Administrator shall notify the Trustee in writing no
later than two Business Days prior to such Series 2009-3 Letter of Credit
Expiration Date of (x) the greater of (A) the excess, if any, of the Series
2009-3 Required Enhancement Amount over the Series 2009-3 Enhancement Amount,

 

57



--------------------------------------------------------------------------------

excluding the available amount under such expiring Series 2009-3 Letter of
Credit but taking into account any substitute Series 2009-3 Letter of Credit
which has been obtained from a Series 2009-3 Eligible Letter of Credit Provider
and is in full force and effect, on such date, and (B) the excess, if any, of
the Series 2009-3 Required Liquidity Amount over the Series 2009-3 Liquidity
Amount, excluding the available amount under such expiring Series 2009-3 Letter
of Credit but taking into account any substitute Series 2009-3 Letter of Credit
which has been obtained from a Series 2009-3 Eligible Letter of Credit Provider
and is in full force and effect, on such date, and (y) the amount available to
be drawn on such expiring Series 2009-3 Letter of Credit on such date. Upon
receipt of such notice by the Trustee on or prior to 10:00 a.m. (New York City
time) on any Business Day, the Trustee shall, by 12:00 noon (New York City time)
on such Business Day (or, in the case of any notice given to the Trustee after
10:00 a.m. (New York City time), by 12:00 noon (New York City time) on the next
following Business Day), draw the lesser of the amounts set forth in clauses
(x) and (y) above on such expiring Series 2009-3 Letter of Credit by presenting
a Certificate of Termination Demand and shall cause the Termination Disbursement
to be deposited in the Series 2009-3 Cash Collateral Account.

If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 3.8(b) on or prior to the date that is two
Business Days prior to each Series 2009-3 Letter of Credit Expiration Date, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day draw the
full amount of such Series 2009-3 Letter of Credit by presenting a Certificate
of Termination Demand and shall cause the Termination Disbursement to be
deposited in the Series 2009-3 Cash Collateral Account.

(c) Series 2009-3 Letter of Credit Providers. The Administrator shall notify the
Trustee in writing within one Business Day of becoming aware that (i) the
long-term senior unsecured debt credit rating of any Series 2009-3 Letter of
Credit Provider has fallen below “A” as determined by Standard & Poor’s or “A1”
as determined by Moody’s or (ii) the short-term senior unsecured debt credit
rating of any Series 2009-3 Letter of Credit Provider has fallen below “A-1” as
determined by Standard & Poor’s or “P-1” as determined by Moody’s. At such time
the Administrator shall also notify the Trustee of (i) the greater of (A) the
excess, if any, of the Series 2009-3 Required Enhancement Amount over the Series
2009-3 Enhancement Amount, excluding the available amount under the Series
2009-3 Letter of Credit issued by such Series 2009-3 Letter of Credit Provider,
on such date, and (B) the excess, if any, of the Series 2009-3 Required
Liquidity Amount over the Series 2009-3 Liquidity Amount, excluding the
available amount under such Series 2009-3 Letter of Credit, on such date, and
(ii) the amount available to be drawn on such Series 2009-3 Letter of Credit on
such date. Upon receipt of such notice by the Trustee on or prior to 10:00 a.m.
(New York City time) on any Business Day, the Trustee shall, by 12:00 noon
(New York City time) on such Business Day (or, in the case of any notice given
to the Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New York
City time) on the next following Business Day), draw on such Series 2009-3
Letter of Credit in an amount equal to the lesser of the amounts in clause
(i) and clause (ii) of the immediately preceding sentence on such Business Day
by presenting a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2009-3 Cash Collateral
Account.

(d) Draws on the Series 2009-3 Letters of Credit. If there is more than one
Series 2009-3 Letter of Credit on the date of any draw on the Series 2009-3
Letters of Credit

 

58



--------------------------------------------------------------------------------

pursuant to the terms of this Supplement, the Administrator shall instruct the
Trustee, in writing, to draw on each Series 2009-3 Letter of Credit in an amount
equal to the LOC Pro Rata Share of the Series 2009-3 Letter of Credit Provider
issuing such Series 2009-3 Letter of Credit of the amount of such draw on the
Series 2009-3 Letters of Credit.

(e) Establishment of Series 2009-3 Cash Collateral Account. On or prior to the
date of any drawing under a Series 2009-3 Letter of Credit pursuant to
Section 3.8(b) or (c) above, ABRCF shall establish and maintain in the name of
the Trustee for the benefit of the Series 2009-3 Noteholders, or cause to be
established and maintained, an account (the “Series 2009-3 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2009-3 Noteholders. The Series
2009-3 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2009-3 Cash
Collateral Account; provided that, if at any time such Qualified Institution is
no longer a Qualified Institution or the credit rating of any securities issued
by such depository institution or trust company shall be reduced to below “BBB-”
by Standard & Poor’s or “Baa3” by Moody’s, then ABRCF shall, within 30 days of
such reduction, establish a new Series 2009-3 Cash Collateral Account with a new
Qualified Institution or a new segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2009-3 Cash
Collateral Account. If a new Series 2009-3 Cash Collateral Account is
established, ABRCF shall instruct the Trustee in writing to transfer all cash
and investments from the non-qualifying Series 2009-3 Cash Collateral Account
into the new Series 2009-3 Cash Collateral Account.

(f) Administration of the Series 2009-3 Cash Collateral Account. ABRCF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2009-3 Cash Collateral Account to invest funds on deposit in the Series
2009-3 Cash Collateral Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which such
funds were received, unless any Permitted Investment held in the Series 2009-3
Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2009-3 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Trustee; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2009-3 Cash
Collateral Account. ABRCF shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investment. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2009-3 Cash Collateral Account shall
remain uninvested.

 

59



--------------------------------------------------------------------------------

(g) Earnings from Series 2009-3 Cash Collateral Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2009-3 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.

(h) Series 2009-3 Cash Collateral Account Surplus. In the event that the Series
2009-3 Cash Collateral Account Surplus on any Distribution Date (or, after the
Series 2009-3 Letter of Credit Termination Date, on any date) is greater than
zero, the Trustee, acting in accordance with the written instructions of the
Administrator, shall withdraw from the Series 2009-3 Cash Collateral Account an
amount equal to the Series 2009-3 Cash Collateral Account Surplus and shall pay
such amount: first, to the Series 2009-3 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2009-3
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2009-3 Reimbursement Agreement, and, second, to ABRCF any
remaining amount.

(i) Termination of Series 2009-3 Cash Collateral Account. Upon the termination
of this Supplement in accordance with its terms, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2009-3 Noteholders and payable from
the Series 2009-3 Cash Collateral Account as provided herein, shall withdraw
from the Series 2009-3 Cash Collateral Account all amounts on deposit therein
(to the extent not withdrawn pursuant to Section 3.8(h) above) and shall pay
such amounts: first, to the Series 2009-3 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2009-3
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2009-3 Reimbursement Agreement, and, second, to ABRCF any
remaining amount.

(j) Termination Date Demands on the Series 2009-3 Letters of Credit. Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2009-3 Letter of Credit Termination Date, the Administrator shall
determine the Series 2009-3 Demand Note Payment Amount as of the Series 2009-3
Letter of Credit Termination Date. If the Series 2009-3 Demand Note Payment
Amount is greater than zero, then the Administrator shall instruct the Trustee
in writing to draw on the Series 2009-3 Letters of Credit. Upon receipt of any
such notice by the Trustee on or prior to 11:00 a.m. (New York City time) on a
Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day draw an amount equal to the lesser of (i) the excess of the Series
2009-3 Demand Note Payment Amount over the Series 2009-3 Available Reserve
Account Amount (prior to giving effect to any transfer to the Series 2009-3 Cash
Collateral Account pursuant to Section 3.7(e) on such date) and (ii) the Series
2009-3 Letter of Credit Liquidity Amount on the Series 2009-3 Letters of Credit
by presenting to each Series 2009-3 Letter of Credit Provider a Certificate of
Termination Date Demand; provided, however, that if the Series 2009-3 Cash
Collateral Account has been established and funded, the Trustee shall draw an
amount equal to the product of (a) 100% minus the Series 2009-3 Cash Collateral
Percentage and (b) the lesser of the amounts referred to in clause (i) or
(ii) on such Business Day on the Series 2009-3 Letters of Credit as calculated
by the Administrator and provided in writing to the Trustee. The Trustee shall
cause the Termination Date Disbursement to be deposited in the Series 2009-3
Cash Collateral Account.

Section 3.9. Series 2009-3 Distribution Account.

 

60



--------------------------------------------------------------------------------

(a) Establishment of Series 2009-3 Distribution Account. The Trustee shall
establish and maintain in the name of the Series 2009-3 Agent for the benefit of
the Series 2009-3 Noteholders, or cause to be established and maintained, an
account (the “Series 2009-3 Distribution Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2009-3 Noteholders. The Series 2009-3 Distribution Account shall be
maintained (i) with a Qualified Institution, or (ii) as a segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the Series 2009-3 Distribution Account; provided that, if at any time such
Qualified Institution is no longer a Qualified Institution or the credit rating
of any securities issued by such depositary institution or trust company shall
be reduced to below “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then ABRCF
shall, within 30 days of such reduction, establish a new Series 2009-3
Distribution Account with a new Qualified Institution. If the Series 2009-3
Distribution Account is not maintained in accordance with the previous sentence,
ABRCF shall establish a new Series 2009-3 Distribution Account, within ten
(10) Business Days after obtaining knowledge of such fact, which complies with
such sentence, and shall instruct the Series 2009-3 Agent in writing to transfer
all cash and investments from the non-qualifying Series 2009-3 Distribution
Account into the new Series 2009-3 Distribution Account. Initially, the Series
2009-3 Distribution Account will be established with The Bank of New York
Mellon.

(b) Administration of the Series 2009-3 Distribution Account. The Administrator
may instruct the institution maintaining the Series 2009-3 Distribution Account
to invest funds on deposit in the Series 2009-3 Distribution Account from time
to time in Permitted Investments; provided, however, that any such investment
shall mature not later than the Business Day prior to the Distribution Date
following the date on which such funds were received, unless any Permitted
Investment held in the Series 2009-3 Distribution Account is held with the
Paying Agent, then such investment may mature on such Distribution Date and such
funds shall be available for withdrawal on or prior to such Distribution Date.
All such Permitted Investments will be credited to the Series 2009-3
Distribution Account and any such Permitted Investments that constitute
(i) physical property (and that is not either a United States security
entitlement or a security entitlement) shall be physically delivered to the
Trustee; (ii) United States security entitlements or security entitlements shall
be controlled (as defined in Section 8-106 of the New York UCC) by the Trustee
pending maturity or disposition, and (iii) uncertificated securities (and not
United States security entitlements) shall be delivered to the Trustee by
causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of ABRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2009-3 Distribution Account. ABRCF shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of purchase
price of such Permitted Investments. In the absence of written investment
instructions hereunder, funds on deposit in the Series 2009-3 Distribution
Account shall remain uninvested.

(c) Earnings from Series 2009-3 Distribution Account. All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the Series
2009-3 Distribution Account shall be deemed to be on deposit and available for
distribution.

 

61



--------------------------------------------------------------------------------

(d) Series 2009-3 Distribution Account Constitutes Additional Collateral for
Series 2009-3 Notes. In order to secure and provide for the repayment and
payment of the ABRCF Obligations with respect to the Series 2009-3 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2009-3 Noteholders, all
of ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2009-3 Distribution Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2009-3 Distribution Account or the funds
on deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2009-3 Distribution Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2009-3
Distribution Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vi) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (i) through (vi) are referred to, collectively, as the “Series 2009-3
Distribution Account Collateral”). The Trustee shall possess all right, title
and interest in all funds on deposit from time to time in the Series 2009-3
Distribution Account and in and to all proceeds thereof, and shall be the only
person authorized to originate entitlement orders in respect of the Series
2009-3 Distribution Account. The Series 2009-3 Distribution Account Collateral
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2009-3 Noteholders. The Series 2009-3 Agent hereby agrees (i) to act
as the securities intermediary (as defined in Section 8-102(a)(14) of the
New York UCC) with respect to the Series 2009-3 Distribution Account; (ii) that
its jurisdiction as securities intermediary is New York; (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2009-3 Distribution Account shall be treated as a
financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and
(iv) to comply with any entitlement order (as defined in Section 8-102(a)(8) of
the New York UCC) issued by the Trustee.

Section 3.10. Series 2009-3 Demand Notes Constitute Additional Collateral for
Series 2009-3 Notes. In order to secure and provide for the repayment and
payment of the obligations with respect to the Series 2009-3 Notes, ABRCF hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2009-3 Noteholders, all of
ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2009-3 Demand Notes; (ii) all
certificates and instruments, if any, representing or evidencing the Series
2009-3 Demand Notes; and (iii) all proceeds of any and all of the foregoing,
including, without limitation, cash. On the date hereof, ABRCF shall deliver to
the Trustee, for the benefit of the Series 2009-3 Noteholders, each Series
2009-3 Demand Note, endorsed in blank. The Trustee, for the benefit of the
Series 2009-3 Noteholders, shall be the only Person authorized to make a demand
for payments on the Series 2009-3 Demand Notes.

Section 3.11. Series 2009-3 Interest Rate Caps. (a) On the Series 2009-3 Closing
Date, ABRCF shall acquire one or more interest rate caps (each a “Series 2009-3
Interest Rate Cap”) from a Qualified Interest Rate Cap Counterparty. On the
Series 2009-3 Closing Date, the aggregate notional amount of all Series 2009-3
Interest Rate Caps shall equal the Series

 

62



--------------------------------------------------------------------------------

2009-3 Maximum Invested Amount, and the aggregate notional amount of all Series
2009-3 Interest Rate Caps may be reduced pursuant to the related Series 2009-3
Interest Rate Cap to the extent that the Series 2009-3 Maximum Invested Amount
is reduced after the Series 2009-3 Closing Date. ABRCF shall acquire one or more
additional Series 2009-3 Interest Rate Caps in connection with any increase of
the Series 2009-3 Maximum Invested Amount such that the aggregate notional
amounts of all Series 2009-3 Interest Rate Caps shall equal the Series 2009-3
Maximum Invested Amount after giving effect to such increase. The strike rate of
each Series 2009-3 Interest Rate Cap shall not be greater than 5.0%. Each Series
2009-3 Interest Rate Cap shall have a term that shall extend to at least the
Series 2009-3 Termination Date.

(b) If, at any time, an Interest Rate Cap Counterparty is not a Qualified
Interest Rate Cap Counterparty, then ABRCF shall cause the Interest Rate Cap
Counterparty within 30 Business Days following such occurrence, at the Interest
Rate Cap Counterparty’s expense, to do one of the following (the choice of such
action to be determined by the Interest Rate Cap Counterparty) (i) obtain a
replacement interest rate cap on the same terms as the Series 2009-3 Interest
Rate Cap from a Qualified Interest Rate Cap Counterparty and simultaneously with
such replacement ABRCF shall terminate the Series 2009-3 Interest Rate Cap being
replaced, (ii) obtain a guaranty from, or contingent agreement of, another
person who qualifies as a Qualified Interest Rate Cap Counterparty to honor the
Interest Rate Cap Counterparty’s obligations under the Series 2009-3 Interest
Rate Cap in form and substance satisfactory to the Administrative Agent or
(iii) post and maintain collateral satisfactory to the Administrative Agent;
provided that no termination of the Series 2009-3 Interest Rate Cap shall occur
until ABRCF has entered into a replacement Interest Rate Cap.

(c) To secure payment of all obligations to the Series 2009-3 Noteholders, ABRCF
grants a security interest in, and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2009-3 Noteholders, all of
ABRCF’s right, title and interest in the Series 2009-3 Interest Rate Caps and
all proceeds thereof (the “Series 2009-3 Interest Rate Cap Collateral”). ABRCF
shall require all Series 2009-3 Interest Rate Cap Proceeds to be paid to, and
the Trustee shall allocate all Series 2009-3 Interest Rate Cap Proceeds to, the
Series 2009-3 Accrued Interest Account of the Series 2009-3 Collection Account.

Section 3.12. Payments to Funding Agents or Purchaser Groups. Notwithstanding
anything to the contrary herein or in the Base Indenture, amounts distributable
by ABRCF, the Trustee, the Paying Agent or the Administrative Agent to a Funding
Agent for the account of its related Purchaser Group (or amounts distributable
by any such Person directly to such Purchaser Group) shall be paid by wire
transfer of immediately available funds no later than 3:00 p.m. (New York time)
for credit to the account or accounts designated by such Funding Agent.
Notwithstanding the foregoing, the Administrative Agent shall not be so
obligated unless the Administrative Agent shall have received the funds by 12:00
noon (New York City time).

ARTICLE IV

AMORTIZATION EVENTS

In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2009-3

 

63



--------------------------------------------------------------------------------

Notes and collectively shall constitute the Amortization Events set forth in
Section 9.1(n) of the Base Indenture with respect to the Series 2009-3 Notes
(without notice or other action on the part of the Trustee or any holders of the
Series 2009-3 Notes):

(a) a Series 2009-3 Enhancement Deficiency shall occur and continue for at least
two (2) Business Days; provided, however, that such event or condition shall not
be an Amortization Event if during such two (2) Business Day period such Series
2009-3 Enhancement Deficiency shall have been cured in accordance with the terms
and conditions of the Indenture and the Related Documents;

(b) either the Series 2009-3 Liquidity Amount shall be less than the Series
2009-3 Required Liquidity Amount or the Series 2009-3 Available Reserve Account
Amount shall be less than the Series 2009-3 Required Reserve Account Amount for
at least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such insufficiency shall have been cured in accordance with the terms and
conditions of the Indenture and the Related Documents;

(c) an AESOP I Operating Lease Vehicle Deficiency shall occur and continue for
at least two (2) Business Days;

(d) the Collection Account, the Series 2009-3 Collection Account, the Series
2009-3 Excess Collection Account or the Series 2009-3 Reserve Account shall be
subject to an injunction, estoppel or other stay or a Lien (other than Liens
permitted under the Related Documents);

(e) all principal of and interest on the Series 2009-3 Notes is not paid on the
Series 2009-3 Expected Final Distribution Date;

(f) any Series 2009-3 Letter of Credit shall not be in full force and effect for
at least two (2) Business Days and (x) either a Series 2009-3 Enhancement
Deficiency would result from excluding such Series 2009-3 Letter of Credit from
the Series 2009-3 Enhancement Amount or (y) the Series 2009-3 Liquidity Amount,
excluding therefrom the available amount under such Series 2009-3 Letter of
Credit, would be less than the Series 2009-3 Required Liquidity Amount;

(g) from and after the funding of the Series 2009-3 Cash Collateral Account, the
Series 2009-3 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Related
Documents) for at least two (2) Business Days and either (x) a Series 2009-3
Enhancement Deficiency would result from excluding the Series 2009-3 Available
Cash Collateral Account Amount from the Series 2009-3 Enhancement Amount or
(y) the Series 2009-3 Liquidity Amount, excluding therefrom the Series 2009-3
Available Cash Collateral Amount, would be less than the Series 2009-3 Required
Liquidity Amount;

(h) an Event of Bankruptcy shall have occurred with respect to any Series 2009-3
Letter of Credit Provider or any Series 2009-3 Letter of Credit Provider
repudiates its Series 2009-3 Letter of Credit or refuses to honor a proper draw
thereon and

 

64



--------------------------------------------------------------------------------

either (x) a Series 2009-3 Enhancement Deficiency would result from excluding
such Series 2009-3 Letter of Credit from the Series 2009-3 Enhancement Amount or
(y) the Series 2009-3 Liquidity Amount, excluding therefrom the available amount
under such Series 2009-3 Letter of Credit, would be less than the Series 2009-3
Required Liquidity Amount;

(i) the occurrence of an Event of Bankruptcy with respect to ABG or any
Permitted Sublessee;

(j) a Change in Control shall have occurred;

(k) ABRCF shall fail to acquire or maintain in force Series 2009-3 Interest Rate
Caps at the times and in the notional amounts required by the terms of
Section 3.11;

(l) an Amortization Event shall have occurred with respect to the Series 2008-1
Notes (as such term is defined in the Series 2008-1 Supplement);

(m) the occurrence and continuation of an “event of default” under the Credit
Agreement or any Replacement Credit Agreement, without giving effect to any
waiver of any such event of default that is not approved in writing by the
Requisite Noteholders and provided that, for purposes of this Supplement, the
event of default set forth in Section 8(e) of the Credit Agreement shall survive
the termination of the Credit Agreement; and

(n) (i) the Consolidated Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of ABCR ending with any fiscal quarter set forth
below (commencing with the fiscal quarter ending June 30, 2010) shall exceed the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter ending

   Consolidated
Leverage Ratio

June 30, 2010

   5.25 to 1.00

June 30, 2011 and thereafter

   4.75 to 1.00

or (ii) the Consolidated EBITDA as at the last day of any period of four
consecutive fiscal quarters of ABCR ending with any fiscal quarter set forth
below (commencing with the fiscal quarter ending December 31, 2009), shall be
less than the amount set forth below opposite such fiscal quarter:

 

Fiscal Quarter ending

   Consolidated
EBITDA

December 31, 2009

   $ 155,000,000

March 31, 2010 and thereafter

   $ 175,000,000

 

65



--------------------------------------------------------------------------------

In the case of any event described in clause (j), (k), (l), (m) or (n) above, an
Amortization Event shall have occurred with respect to the Series 2009-3 Notes
only if either the Trustee or the Requisite Noteholders declare that an
Amortization Event has occurred. In the case of an event described in clause
(a), (b), (c), (d), (e), (f), (g), (h) or (i) an Amortization Event with respect
to the Series 2009-3 Notes shall have occurred without any notice or other
action on the part of the Trustee or any Series 2009-3 Noteholders, immediately
upon the occurrence of such event. Amortization Events with respect to the
Series 2009-3 Notes described in clause (a), (b), (c), (d), (e), (f), (g),
(h) or (i) may be waived with the written consent of the Purchaser Groups having
Commitment Percentages aggregating 100%. Amortization Events with respect to the
Series 2009-3 Notes described in clause (j), (k), (l), (m) or (n) above may be
waived in accordance with Section 9.5 of the Base Indenture.

ARTICLE V

RIGHT TO WAIVE PURCHASE RESTRICTIONS

Notwithstanding any provision to the contrary in the Indenture or the Related
Documents, upon the Trustee’s receipt of notice from any Lessee, any Borrower or
ABRCF that the Lessees, the Borrowers and ABRCF have determined to increase any
Series 2009-3 Maximum Amount or the percentage set forth in clause (y) of any of
paragraphs (ii), (iii), (iv), (v), (vi) or (vii) of the definition of Series
2009-3 Incremental Enhancement Amount, (such notice, a “Waiver Request”), each
Series 2009-3 Noteholder may, at its option, waive any Series 2009-3 Maximum
Amount or any increase in the Series 2009-3 Required Enhancement Amount based
upon clause (y) of any of paragraphs (ii), (iii), (iv), (v), (vi) or (vii) of
the definition of the Series 2009-3 Incremental Enhancement Amount
(collectively, a “Waivable Amount”) if (i) no Amortization Event exists,
(ii) the Requisite Noteholders consent to such waiver and (iii) 60 days’ prior
written notice of such proposed waiver is provided to the Rating Agencies and
Standard & Poor’s by the Trustee.

Upon receipt by the Trustee of a Waiver Request (a copy of which the Trustee
shall promptly provide to the Rating Agencies and Standard & Poor’s), all
amounts which would otherwise be allocated to the Series 2009-3 Excess
Collection Account (collectively, the “Designated Amounts”) from the date the
Trustee receives a Waiver Request through the Consent Period Expiration Date
will be held by the Trustee in the Series 2009-3 Collection Account for ratable
distribution as described below.

Within ten (10) Business Days after the Trustee receives a Waiver Request, the
Trustee shall furnish notice thereof to the Administrative Agent, which notice
shall be accompanied by a form of consent (each a “Consent”) in the form of
Exhibit C hereto by which the Series 2009-3 Noteholders may, on or before the
Consent Period Expiration Date, consent to waiver of the applicable Waivable
Amount. Upon receipt of notice of a Waiver Request, the Administrative Agent
shall forward a copy of such request together with the Consent to the

 

66



--------------------------------------------------------------------------------

Funding Agent with respect to each Purchaser Group. If the Trustee receives the
Consents from the Requisite Noteholders agreeing to waiver of the applicable
Waivable Amount within forty-five (45) days after the Trustee notifies the
Administrative Agent of a Waiver Request (the day on which such forty-five
(45) day period expires, the “Consent Period Expiration Date”), (i) the
applicable Waivable Amount shall be deemed waived by the consenting Series
2009-3 Noteholders, (ii) the Trustee will distribute the Designated Amounts as
set forth below and (iii) the Trustee shall promptly (but in any event within
two days) provide the Rating Agencies and Standard & Poor’s with notice of such
waiver. Any Purchaser Group from whom the Trustee has not received a Consent on
or before the Consent Period Expiration Date will be deemed not to have
consented to such waiver.

If the Trustee receives Consents from the Requisite Noteholders on or before the
Consent Period Expiration Date, then on the immediately following Distribution
Date, upon receipt of written direction from the Administrator the Trustee will
pay the Designated Amounts to the Administrative Agent for the accounts of the
non-consenting Purchaser Groups. Upon the receipt of funds from the Trustee
pursuant to this Article V, the Administrative Agent shall pay the Designated
Amounts as follows:

(i) to each Funding Agent with respect to a non-consenting Purchaser Group, such
Purchaser Group’s pro rata share based on the Purchaser Group Invested Amount
with respect to such Purchaser Group relative to the Purchaser Group Invested
Amount with respect to all non-consenting Purchaser Groups of the Designated
Amounts up to the amount required to reduce to zero the Purchaser Group Invested
Amounts with respect to all non-consenting Purchaser Groups; and

(ii) any remaining Designated Amounts to the Series 2009-3 Excess Collection
Account.

If the amount distributed pursuant to clause (i) of the preceding paragraph is
not sufficient to reduce the Purchaser Group Invested Amount with respect to
each non-consenting Purchaser Group to zero on the date specified therein, then
on each day following such Distribution Date, the Administrator will allocate to
the Series 2009-3 Collection Account on a daily basis all Designated Amounts
collected on such day. On each following Distribution Date, the Trustee will
withdraw such Designated Amounts from the Series 2009-3 Collection Account and
deposit the same in the Series 2009-3 Distribution Account for distribution to
the Administrative Agent for the accounts of the non-consenting Purchaser
Groups. Upon the receipt of funds from the Trustee pursuant to this Article V,
the Administrative Agent shall pay the Designated Amounts as follows:

(a) to each Funding Agent with respect to a non-consenting Purchaser Group, such
Purchaser Group’s pro rata share based on the Purchaser Group Invested Amount
with respect to such Purchaser Group relative to the Purchaser Group Invested
Amount with respect to all non-consenting Purchaser Groups of the Designated
Amounts in the Series 2009-3 Collection Account as of the applicable
Determination Date up to the amount required to reduce to zero the Purchaser
Group Invested Amounts with respect to all non-consenting Purchaser Groups; and

 

67



--------------------------------------------------------------------------------

(b) any remaining Designated Amounts to the Series 2009-3 Excess Collection
Account.

If the Requisite Noteholders do not timely consent to such waiver, the
Designated Amounts will be re-allocated to the Series 2009-3 Excess Collection
Account for allocation and distribution in accordance with the terms of the
Indenture and the Related Documents.

In the event that the Series 2009-3 Amortization Period shall commence after
receipt by the Trustee of a Waiver Request, all such Designated Amounts will
thereafter be considered Principal Collections allocated to the Series 2009-3
Noteholders.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.1. Conditions Precedent to Effectiveness of Supplement. This
Supplement shall become effective on the date (the “Effective Date”) on which
all of the following conditions precedent shall have been satisfied:

(a) Documents. The Administrative Agent shall have received copies for each CP
Conduit Purchaser and the Funding Agent and the APA Banks with respect to such
CP Conduit Purchaser, each executed and delivered in form and substance
satisfactory to it of (i) the Base Indenture, executed by a duly authorized
officer of each of ABRCF and the Trustee, (ii) this Supplement, executed by a
duly authorized officer of each of ABRCF, the Administrator, the Trustee, the
Administrative Agent, the Funding Agents, the CP Conduit Purchasers and the APA
Banks, (iii) each Lease, executed by a duly authorized officer of each of each
Lessee party thereto, the Administrator and the Lessor party thereto, (iv) each
Sublease, executed by a duly authorized officer of each Lessee party thereto and
each Permitted Sublessee party thereto, (v) each Loan Agreement, executed by a
duly authorized officer of each of ABRCF, the Lessor party thereto and the
Permitted Nominees party thereto, (vi) each Vehicle Title and Lienholder Nominee
Agreement, executed by the duly authorized officer of each of the Permitted
Nominee party thereto, ABCR, the Lessor party thereto and the Trustee, (vii) the
Master Exchange Agreement, executed by a duly authorized officer of each of the
Intermediary, AESOP Leasing, ARAC, BRAC and ABCR; (viii) the Escrow Agreement,
executed by a duly authorized officer of each of the Intermediary, J.P. Morgan
Trust Company, N.A., JPMorgan Chase Bank, N.A., AESOP Leasing, ARAC, BRAC and
ABCR; (ix) the Administration Agreement, executed by a duly authorized officer
of each of ABCR, AESOP Leasing, AESOP Leasing II, ABRCF, ARAC, BRAC and the
Trustee; (x) the Disposition Agent Agreement, dated as of July 23, 2009,
executed by a duly authorized officer of each of ABCR, ABRCF, AESOP Leasing,
AESOP Leasing II, ARAC, BRAC, Lord Securities Corporation, Fiserv Automotive
Solutions, Inc. and the Trustee; (xi) the Back-Up Administration Agreement,
dated as of July 23, 2009, executed by a duly authorized officer of each of
ABCR, ABRCF, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, the Intermediary, Lord
Securities Corporation and the Trustee; (xii) each Series 2009-3 Letter of
Credit, if any, executed by a duly authorized officer of the applicable Series
2009-3 Letter of Credit Provider; and (xiii) each Series 2009-3 Interest Rate
Cap, executed by a duly authorized officer of ABRCF and the applicable Interest
Rate Cap Counterparty satisfying the requirements of Section 3.11(a).

 

68



--------------------------------------------------------------------------------

(b) Corporate Documents; Proceedings of ABRCF, the Administrator, the Permitted
Nominees, AESOP Leasing, AESOP Leasing II, Original AESOP, ARAC and BRAC. The
Administrative Agent shall have received, with a copy for each CP Conduit
Purchaser and the Funding Agent and the APA Banks with respect to such CP
Conduit Purchaser, from ABRCF, the Administrator, the Permitted Nominees, AESOP
Leasing, AESOP Leasing II, Original AESOP, ARAC, ABCR and BRAC true and complete
copies of:

(i) to the extent applicable, the certificate of incorporation or certificate of
formation, including all amendments thereto, of such Person, certified as of a
recent date by the Secretary of State or other appropriate authority of the
state of incorporation or organization, as the case may be, and a certificate of
compliance, of status or of good standing, as and to the extent applicable, of
each such Person as of a recent date, from the Secretary of State or other
appropriate authority of such jurisdiction

(ii) a certificate of the Secretary or an Assistant Secretary of such Person,
dated on or prior to the Effective Date and certifying (A) that attached thereto
is a true and complete copy of the bylaws, limited liability company agreement
or partnership agreement of such Person, as the case may be, as in effect on the
Series 2009-3 Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that, to the extent
applicable, attached thereto is a true and complete copy of the resolutions, in
form and substance reasonably satisfactory to each Funding Agent, of the Board
of Directors or Managers of such Person or committees thereof authorizing the
execution, delivery and performance of this Supplement and the Series 2009-3
Documents to which it is a party and the transactions contemplated thereby, and
that such resolutions have not been amended, modified, revoked or rescinded and
are in full force and effect, (C) that the certificate of incorporation or
certificate of formation of such Person has not been amended since the date of
the last amendment thereto shown on the certificate of good standing (or its
equivalent) furnished pursuant to clause (i) above and (D) as to the incumbency
and specimen signature of each officer or authorized signatory executing this
Supplement and any Series 2009-3 Documents or any other document delivered in
connection herewith or therewith on behalf of such Person; and

(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing any certificate
pursuant to clause (ii) above that requires the certification set forth in
clause (ii)(D) above.

(c) Representations and Warranties. All representations and warranties of each
of ABRCF, ABCR, AESOP Leasing, AESOP Leasing II, Original AESOP, each of the
Permitted Nominees, each of the Lessees, each of the Permitted Sublessees and
the Intermediary contained in each of the Related Documents shall be true and
correct as of the Series 2009-3 Closing Date.

 

69



--------------------------------------------------------------------------------

(d) No Amortization Event, Potential Amortization Event or AESOP I Operating
Lease Vehicle Deficiency. No Amortization Event or Potential Amortization Event
in respect of the Series 2009-3 Notes or any other Series of Notes shall exist
and no AESOP I Operating Lease Vehicle Deficiency shall exist.

(e) Lien Searches. The Administrative Agent shall have received a written search
report listing all effective financing statements that name ABRCF, AESOP
Leasing, AESOP Leasing II, Original AESOP, each of the Permitted Nominees or
ABCR as debtor or assignor and that are filed in the State of New York, the
State of Delaware and in any other jurisdictions that the Administrative Agent
determines are necessary or appropriate, together with copies of such financing
statements, and tax and judgment lien searches showing no such liens that are
not permitted by the Base Indenture, this Supplement or the Related Documents.

(f) Legal Opinions. The Administrative Agent shall have received, with a
counterpart addressed to each CP Conduit Purchaser and the Funding Agent, the
Program Support Provider and the APA Banks with respect to such CP Conduit
Purchaser and the Trustee, opinions of counsel required by Section 2.2(f) of the
Base Indenture and opinions of counsel with respect to such other matters as may
be reasonably requested by any Funding Agent, in form and substance reasonably
acceptable to the addressees thereof and their counsel.

(g) Fees and Expenses. The Administrative Agent and each Funding Agent with
respect to a CP Conduit Purchaser shall have received payment of all fees,
out-of-pocket expenses (including the fees and disbursements of counsel to the
Administrative Agent) and other amounts due and payable to the Administrative
Agent or such CP Conduit Purchaser or the APA Banks with respect to such CP
Conduit Purchaser, as applicable, on or before the Effective Date.

(h) Establishment of Accounts. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Series 2009-3 Collection
Account, the Series 2009-3 Reserve Account and the Series 2009-3 Distribution
Account shall have been established in accordance with the terms and provisions
of the Indenture.

(i) Opinion. The Administrative Agent shall have received, with a counterpart
addressed to each CP Conduit Purchaser and the Funding Agent, the Program
Support Provider and the APA Banks with respect such CP Conduit Purchaser, an
opinion of counsel to the Trustee as to the due authorization, execution and
delivery by the Trustee of this Supplement and the due execution, authentication
and delivery by the Trustee of the Series 2009-3 Notes.

(j) Rating Letters. Each Funding Agent shall have received (x) a copy of a
letter, in form and substance satisfactory to such Funding Agent, from Moody’s
stating that the long-term rating of “Aa2” has been assigned by Moody’s to the
Series 2009-3 Notes, (y) a copy of a letter, in form and substance satisfactory
to such Funding Agent, from each of Moody’s and Standard & Poor’s stating that
the issuance of the Series 2009-3 Notes will not result in a reduction or
withdrawal of the rating (in effect immediately

 

70



--------------------------------------------------------------------------------

before the issuance of the Series 2009-3 Notes) of any outstanding Series of
Notes with respect to which it is a Rating Agency and (z) a letter, in form and
substance satisfactory to such Funding Agent, from each of Moody’s and
Standard & Poor’s confirming the commercial paper rating of the related CP
Conduit Purchaser after giving effect to such CP Conduit Purchaser’s purchase of
Series 2009-3 Notes (and any fees of the Rating Agencies in connection with the
delivery of such letters shall have been paid by or on behalf of ABRCF).

(k) UCC Filings. The Administrative Agent shall have received (i) executed
originals of any documents (including, without limitation, financing statements)
required to be filed in each jurisdiction necessary to perfect the security
interest of the Trustee in the Series 2009-3 Collateral and (ii) evidence
reasonably satisfactory to it of each such filing and reasonably satisfactory
evidence of the payment of any necessary fee or tax relating thereto.

(l) Proceedings. All corporate and other proceedings and all other documents and
legal matters in connection with the transactions contemplated by the Related
Documents shall be satisfactory in form and substance to each Funding Agent and
its counsel.

(m) Series 2009-3 Note. ABRCF shall have issued and directed the Trustee to
authenticate, and the Trustee shall have authenticated, a Series 2009-3 Note in
the name of each Funding Agent with respect to each Purchaser Group in an amount
equal to the Maximum Purchaser Group Invested Amount with respect to such
Purchaser Group, and shall have delivered such Series 2009-3 Note to such
Funding Agent.

ARTICLE VII

CHANGE IN CIRCUMSTANCES

Section 7.1. Increased Costs. (a) If any Change in Law (except with respect to
Taxes which shall be governed by Section 7.2) shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Affected Party (except any such reserve requirement reflected
in the Adjusted LIBO Rate); or

(ii) impose on any Affected Party or the London interbank market any other
condition affecting the Indenture or the Related Documents or the funding of
Eurodollar Tranches by such Affected Party;

and the result of any of the foregoing shall be to increase the cost to such
Affected Party of making, converting into, continuing or maintaining Eurodollar
Tranches (or maintaining its obligation to do so) or to reduce any amount
received or receivable by such Affected Party hereunder or in connection
herewith (whether principal, interest or otherwise), then ABRCF will pay to

 

71



--------------------------------------------------------------------------------

such Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional costs incurred or reduction suffered.

(b) If any Affected Party determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Affected Party’s capital or the capital of any corporation controlling such
Affected Party as a consequence of its obligations hereunder to a level below
that which such Affected Party or such corporation could have achieved but for
such Change in Law (taking into consideration such Affected Party’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, ABRCF shall pay to such Affected Party such additional amount or amounts
as will compensate such Affected Party for any such reduction suffered.

(c) A certificate of an Affected Party setting forth the amount or amounts
necessary to compensate such Affected Party as specified in subsections (a) and
(b) of this Section 7.1 shall be delivered to ABRCF (with a copy to the
Administrative Agent and the Funding Agent with respect to such Affected Party)
and shall be conclusive absent manifest error. Any payments made by ABRCF
pursuant to this Section 7.1 shall be made solely from funds available in the
Series 2009-3 Distribution Account for the payment of Article VII Costs, shall
be non-recourse other than with respect to such funds, and shall not constitute
a claim against ABRCF to the extent that insufficient funds exist to make such
payment. The agreements in this Section 7.1 shall survive the termination of
this Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.

(d) Failure or delay on the part of an Affected Party to demand compensation
pursuant to this Section 7.1 shall not constitute a waiver of such Affected
Party’s right to demand such compensation; provided that ABRCF shall not be
required to compensate any Affected Party pursuant to this Section 7.1 for any
increased costs or reductions incurred more than 270 days prior to the date that
such Affected Party notifies ABRCF of the Change in Law giving rise to such
increased costs or reductions and of such Affected Party’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 7.2. Taxes. (a) Any and all payments by or on account of any obligation
of ABRCF hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if ABRCF shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) subject
to Section 7.2(c) below, the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 7.2) the recipient receives an amount
equal to the sum that it would have received had no such deductions been made,
(ii) ABRCF shall make such deductions and (iii) ABRCF shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, ABRCF shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

72



--------------------------------------------------------------------------------

(c) ABRCF shall indemnify the Administrative Agent, each Funding Agent, each
Program Support Provider and each member of each Purchaser Group within the
later of 10 days after written demand therefor and the Distribution Date next
following such demand for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Funding Agent, such Program Support
Provider or such member of such Purchaser Group on or with respect to any
payment by or on account of any obligation of ABRCF hereunder or under the
Indenture (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 7.2) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that no
Person shall be indemnified pursuant to this Section 7.2(c) or entitled to
receive additional amounts under the proviso of Section 7.2(a) to the extent
that the reason for such indemnification results from the failure by such Person
to comply with the provisions of Section 7.2(e) or (g). A certificate as to the
amount of such payment or liability delivered to ABRCF by the Administrative
Agent, any Funding Agent, any Program Support Provider or any member of any
Purchaser Group shall be conclusive absent manifest error. Any payments made by
ABRCF pursuant to this Section 7.2 shall be made solely from funds available in
the Series 2009-3 Distribution Account for the payment of Article VII Costs,
shall be non-recourse other than with respect to such funds, and shall not
constitute a claim against ABRCF to the extent that insufficient funds exist to
make such payment. The agreements in this Section shall survive the termination
of this Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by ABRCF to a Governmental Authority, ABRCF shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) The Administrative Agent, each Funding Agent, each member of each Purchaser
Group and each Program Support Provider, if entitled to an exemption from or
reduction of an Indemnified Tax or Other Tax with respect to payments made
hereunder or under the Indenture shall (to the extent legally able to do so)
deliver to ABRCF (with a copy to the Administrative Agent) such properly
completed and executed documentation prescribed by applicable law and reasonably
requested by ABRCF on the later of (i) 30 Business Days after such request is
made and the applicable forms are provided to the Administrative Agent, such
Funding Agent, such member of such Purchaser Group or such Program Support
Provider or (ii) thirty (30) Business Days before prescribed by applicable law
as will permit such payments to be made without withholding or with an exemption
from or reduction of Indemnified Taxes or Other Taxes.

(f) If the Administrative Agent, any Funding Agent, any Program Support Provider
or any member of any Purchaser Group receives a refund solely in respect of
Indemnified Taxes or Other Taxes, it shall pay over such refund to ABRCF to the
extent that it has already received indemnity payments or additional amounts
pursuant to this Section 7.2 with respect to such Indemnified Taxes or Other
Taxes giving rise to the refund, net of all out-of-pocket expenses and without
interest (other than interest paid by the relevant Governmental

 

73



--------------------------------------------------------------------------------

Authority with respect to such refund); provided, however, that ABRCF shall,
upon request of the Administrative Agent, such Funding Agent, such Program
Support Provider or such member of such Purchaser Group, repay such refund (plus
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Funding Agent, such Program Support Provider or such
member of such Purchaser Group if the Administrative Agent, such Funding Agent,
such Program Support Provider or such member of such Purchaser Group is required
to repay such refund to such Governmental Authority. Nothing contained herein
shall require the Administrative Agent, any Funding Agent, any Program Support
Provider or any member of any Purchaser Group to make its tax returns (or any
other information relating to its taxes which it deems confidential) available
to ABRCF or any other Person.

(g) The Administrative Agent, each Funding Agent, each Program Support Provider
and each member of each Purchaser Group (other than any such entity which is a
domestic corporation) shall:

(i) upon or prior to becoming a party hereto, deliver to ABRCF and the
Administrative Agent two (2) duly completed copies of IRS Form W-8BEN, W-8ECI or
W-9, or successor applicable forms, as the case may be, establishing a complete
exemption from withholding of United States federal income taxes or backup
withholding taxes with respect to payments under the Series 2009-3 Notes and
this Supplement;

(ii) deliver to ABRCF and the Administrative Agent two (2) further copies of any
such form or certification establishing a complete exemption from withholding of
United States federal income taxes or backup withholding taxes with respect to
payments under the Series 2009-3 Notes and this Supplement on or before the date
that any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to ABRCF; and

(iii) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by ABRCF and the Administrative
Agent;

unless, in any such case, any change in treaty, law or regulation has occurred
after the Series 2009-3 Closing Date (or, if later, the date the Administrative
Agent, such Funding Agent, such Program Support Provider or such member of such
Purchaser Group becomes an indemnified party hereunder) and prior to the date on
which any such delivery would otherwise be required which renders the relevant
form inapplicable or which would prevent the Administrative Agent, such Funding
Agent, such Program Support Provider or such member of such Purchaser Group from
duly completing and delivering the relevant form with respect to it, and the
Administrative Agent, such Funding Agent, such Program Support Provider or such
member of such Purchaser Group so advises ABRCF and the Administrative Agent.

(h) If a beneficial or equity owner of the Administrative Agent, a Funding
Agent, a Program Support Provider or a member of a Purchaser Group (instead of
the Administrative Agent, the Funding Agent, the Program Support Provider or the
member of the Purchaser Group itself) is required under United States federal
income tax law or the terms of a relevant treaty to provide IRS Form W-8BEN,
W-8ECI or W-9, or any successor applicable

 

74



--------------------------------------------------------------------------------

forms, as the case may be, in order to claim an exemption from withholding of
United States federal income taxes or backup withholding taxes, then each such
beneficial owner or equity owner shall be considered to be the Administrative
Agent, a Funding Agent, a Program Support Provider or a member of a Purchaser
Group for purposes of Section 7.2(g).

Section 7.3. Break Funding Payments. ABRCF agrees to indemnify each Purchaser
Group and to hold each Purchaser Group harmless from any loss or expense which
such Purchaser Group may sustain or incur as a consequence of (a) the failure by
ABRCF to accept any Increase after ABRCF has given irrevocable notice requesting
the same in accordance with the provisions of this Supplement, (b) the
conversion into or continuation of a CP Tranche or a Eurodollar Tranche that
occurs other than on the last day of the applicable CP Rate Period or Eurodollar
Period, (c) default by ABRCF in making any prepayment in connection with a
Decrease after ABRCF has given irrevocable notice thereof in accordance with the
provisions of Section 2.5 or (d) the making of a prepayment of a CP Tranche or a
Eurodollar Tranche (including, without limitation, any Decrease) prior to the
termination of the CP Rate Period for such CP Tranche or the Eurodollar Period
for such Eurodollar Tranche, as the case may be, or the making of a Decrease on
a date other than as specified in any notice of a Decrease or in a greater
amount than contained in any notice of a Decrease. Such indemnification shall
include an amount determined by the Funding Agent with respect to such Purchaser
Group and shall equal (a) in the case of the losses or expenses associated with
a CP Tranche or a Eurodollar Tranche, either (x) the excess, if any, of (i) such
Purchaser Group’s cost of funding the amount so prepaid or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of the CP Rate
Period or the Eurodollar Period (or in the case of a failure to borrow, convert
or continue, the CP Rate Period or the Eurodollar Period that would have
commenced on the date of such prepayment or of such failure), as the case may
be, over (ii) the amount of interest earned by such Purchaser Group upon
redeployment of an amount of funds equal to the amount prepaid or not borrowed,
converted or continued for a comparable period or (y) if such Purchaser Group is
able to terminate the funding source before its scheduled maturity, any costs
associated with such termination and (b) in the case of the losses or expenses
incurred by a Pooled Funding CP Conduit Purchaser, the losses and expenses
incurred by such Pooled Funding CP Conduit Purchaser in connection with the
liquidation or reemployment of deposits or other funds acquired by such Pooled
Funding CP Conduit Purchaser as a result of the failure to accept an Increase, a
default in the making of a Decrease or the making of a Decrease in an amount or
on a date not contained in a notice of a Decrease. Notwithstanding the
foregoing, any payments made by ABRCF pursuant to this subsection shall be made
solely from funds available in the Series 2009-3 Distribution Account for the
payment of Article VII Costs, shall be non-recourse other than with respect to
such funds, and shall not constitute a claim against ABRCF to the extent that
such funds are insufficient to make such payment. This covenant shall survive
the termination of this Supplement and the Base Indenture and the payment of all
amounts payable hereunder and thereunder. A certificate as to any additional
amounts payable pursuant to the foregoing sentence submitted by any Funding
Agent on behalf of a Purchaser Group to ABRCF shall be conclusive absent
manifest error.

Section 7.4. Alternate Rate of Interest. If prior to the commencement of any
Eurodollar Period:

 

75



--------------------------------------------------------------------------------

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Eurodollar Period, or

(b) the Administrative Agent is advised by any APA Bank that the Adjusted LIBO
Rate for such Eurodollar Period will not adequately and fairly reflect the cost
to such APA Bank of making or maintaining the Eurodollar Tranches during such
Eurodollar Period,

then the Administrative Agent shall promptly give telecopy or telephonic notice
thereof to ABRCF and the Trustee, whereupon until the Administrative Agent
notifies ABRCF and the Trustee that the circumstances giving rise to such notice
no longer exist, the Available APA Bank Funding Amount with respect to any
Purchaser Group (in the case of clause (a) above) or with respect to the related
Purchaser Group (in the case of clause (b) above) shall not be allocated to any
Eurodollar Tranche.

Section 7.5. Mitigation Obligations. If an Affected Party requests compensation
under Section 7.1, or if ABRCF is required to pay any additional amount to any
Purchaser Group or any Governmental Authority for the account of any Purchaser
Group pursuant to Section 7.2, then, upon written notice from ABRCF, such
Affected Party or Purchaser Group, as the case may be, shall use commercially
reasonable efforts to designate a different lending office for funding or
booking its obligations hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, which pays a price
for such assignment which is acceptable to such Purchaser Group and its
assignee, in the judgment of such Affected Party or Purchaser Group, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 7.1 or 7.2, as the case may be, in the future and (ii) would not
subject such Affected Party or Purchaser Group to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Affected Party or
Purchaser Group. ABRCF hereby agrees to pay all reasonable costs and expenses
incurred by such Affected Party or Purchaser Group in connection with any such
designation or assignment.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES, COVENANTS

Section 8.1. Representations and Warranties of ABRCF and the Administrator.
(a) ABRCF and the Administrator each hereby represents and warrants to the
Trustee, the Administrative Agent, each Funding Agent, each CP Conduit Purchaser
and each APA Bank that:

(i) each and every of their respective representations and warranties contained
in the Related Documents is true and correct as of the Series 2009-3 Closing
Date and true and correct in all material respects (other than any such
representation or warranty that is qualified by materiality, which shall be true
and correct) as of the date of each Increase; and

 

76



--------------------------------------------------------------------------------

(ii) as of the Series 2009-3 Closing Date, they have not engaged, in connection
with the offering of the Series 2009-3 Notes, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act.

(b) ABRCF hereby represents and warrants to the Trustee, the Administrative
Agent, each Funding Agent, each CP Conduit Purchaser and each APA Bank that each
of the Series 2009-3 Notes has been duly authorized and executed by ABRCF and
when duly authenticated by the Trustee and delivered to the Funding Agents in
accordance with the terms of this Supplement will constitute legal, valid and
binding obligations of ABRCF enforceable in accordance with their terms, except
as enforceability thereof may be limited by bankruptcy, insolvency, or other
similar laws relating to or affecting generally the enforcement of creditors’
rights or by general equitable principles.

Section 8.2. Covenants of ABRCF and the Administrator. ABRCF and the
Administrator hereby agree, in addition to their obligations hereunder, that:

(a) they shall observe in all material respects each and every of their
respective covenants (both affirmative and negative) contained in the Base
Indenture and all other Related Documents to which each is a party;

(b) they shall afford each Funding Agent with respect to a Purchaser Group, the
Trustee or any representatives of any such Funding Agent or the Trustee access
to all records relating to the Leases, the Subleases, the Vehicles, the
Manufacturer Programs and the Loan Agreements at any reasonable time during
regular business hours, upon reasonable prior notice (and with one Business
Day’s prior notice if an Amortization Event with respect to the Series 2009-3
Notes shall have been deemed to have occurred or shall have been declared to
have occurred), for purposes of inspection and shall permit such Funding Agent,
the Trustee or any representative of such Funding Agent or the Trustee to visit
any of ABRCF’s or the Administrator’s, as the case may be, offices or properties
during regular business hours and as often as may reasonably be desired to
discuss the business, operations, properties, financial and other conditions of
ABRCF or the Administrator with their respective officers and employees and with
their independent certified public accountants;

(c) they shall promptly provide such additional financial and other information
with respect to the Related Documents, ABRCF, the Lessors, the Permitted
Nominees, the Lessees, the Permitted Sublessees, the Related Documents or the
Manufacturer Programs as the Administrative Agent may from time to time
reasonably request;

(d) they shall provide to the Administrative Agent simultaneously with delivery
to the Trustee copies of information furnished to the Trustee or ABRCF pursuant
to the Related Documents as such information relates to all Series of Notes
generally or specifically to the Series 2009-3 Notes or the Series 2009-3
Collateral. The Administrative Agent shall distribute to the Funding Agents
copies of all information delivered to it pursuant to this Section 8.2(d);

 

77



--------------------------------------------------------------------------------

(e) they shall not agree to any amendment to the Base Indenture or any other
Related Document, which amendment requires the consent of the Requisite
Investors, without having received the prior written consent of the Requisite
Noteholders;

(f) they shall not agree to any replacement or successor to the Intermediary or
the addition of any new Manufacturer as an Eligible Program Manufacturer, in
each case without having received the prior written consent of the Requisite
Noteholders;

(g) they shall not permit the aggregate Capitalized Cost for all Vehicles
purchased in any model year that are not subject to a Manufacturer Program to
exceed 85% of the aggregate MSRP (Manufacturer Suggested Retail Price) of all
such Vehicles; provided, however, that they shall not modify the customary
buying patterns or purchasing criteria used by the Administrator and its
Affiliates with respect to the Vehicles if the primary purpose of
such modification is to comply with this covenant;

(h) with respect to any Replacement Credit Agreement, they will provide notice
of such Replacement Credit Agreement, together with a copy of the proposed
Replacement Credit Agreement, to Moody’s and Standard & Poor’s no less than ten
(10) days prior to the anticipated effective date for such Replacement Credit
Agreement;

(i) they shall provide to the Administrative Agent and each Funding Agent, on
each Determination Date, a calculation of the Series 2009-3 Standard & Poor’s
Enhancement Percentage, the Series 2009-3 Incremental Enhancement Amount, the
Standard & Poor’s Excluded Receivable Amount, the Series 2009-3 Standard &
Poor’s Enhancement Amount and the Series 2009-3 Standard & Poor’s Additional
Enhancement Amount, in each case, as of the last day of the Related Month with
respect to such Determination Date; and

(j) they shall provide the Administrative Agent with ten days’ prior notice of
any appointment of an Independent Manager in accordance with the ABRCF Limited
Liability Company Agreement; provided that if such appointment is to fill a
vacancy, such notice shall only be required to be given as promptly as possible.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment. Each of the CP Conduit Purchasers, the APA Banks and
the Funding Agents hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Person under this Supplement and irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Supplement and to exercise such powers
and perform such duties as are expressly delegated to the Administrative Agent
by the terms of this Supplement, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Supplement, the Administrative Agent shall not have any duties
or responsibilities except those expressly set forth herein, or any fiduciary
relationship with any CP Conduit Purchaser, any APA

 

78



--------------------------------------------------------------------------------

Bank or any Funding Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Supplement or otherwise exist against the Administrative Agent.

Section 9.2. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Supplement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

Section 9.3. Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with the Base Indenture, this Supplement
or any other Related Document (except to the extent that any of the foregoing
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the CP Conduit
Purchasers, the APA Banks or the Funding Agents for any recitals, statements,
representations or warranties made by ABRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary, the Administrator or any officer thereof
contained in this Supplement or any other Related Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Supplement or any other Related Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Supplement,
any other Related Document, or for any failure of any of ABRCF, the Lessors, the
Lessees, the Permitted Sublessees, the Intermediary or the Administrator to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any CP Conduit Purchaser, any APA Bank or any
Funding Agent to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Supplement, any other
Related Document or to inspect the properties, books or records of ABRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary or the
Administrator.

Section 9.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to ABRCF or the Administrator), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the registered holder of any Series
2009-3 Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Supplement or any other
Related Document unless it shall first receive such advice or concurrence of the
Requisite Noteholders, as it deems appropriate or it shall first be indemnified
to its satisfaction by the Funding Agents against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or

 

79



--------------------------------------------------------------------------------

in refraining from acting, under this Supplement and the other Related Documents
in accordance with a request of the Requisite Noteholders (unless, in the case
of any action relating to the giving of consent hereunder, the giving of such
consent requires the consent of all Series 2009-3 Noteholders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the CP Conduit Purchasers, the APA Banks and the Funding Agents.

Section 9.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Amortization Event or Potential
Amortization Event or any Administrator Default unless the Administrative Agent
has received written notice from a CP Conduit Purchaser, an APA Bank, a Funding
Agent, ABRCF or the Administrator referring to the Indenture or this Supplement,
describing such Amortization Event or Potential Amortization Event, or
Administrator Default and stating that such notice is a “notice of an
Amortization Event or Potential Amortization Event” or “notice of an
Administrator Default,” as the case may be. In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Funding Agents, the Trustee, ABRCF and the Administrator. The
Administrative Agent shall take such action with respect to such event as shall
be reasonably directed by the Requisite Noteholders, provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such event as it shall deem
advisable in the best interests of the Purchaser Groups.

Section 9.6. Non-Reliance on the Administrative Agent and Other Purchaser
Groups. Each of the CP Conduit Purchasers, the APA Banks and the Funding Agents
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of ABRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary or the
Administrator shall be deemed to constitute any representation or warranty by
the Administrative Agent to any such Person. Each of the CP Conduit Purchasers,
the APA Banks and the Funding Agents represents to the Administrative Agent that
it has, independently and without reliance upon the Administrative Agent or any
other CP Conduit Purchaser, APA Bank or Funding Agent and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of ABRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary and the Administrator and made its own
decision to enter into this Supplement. Each of the CP Conduit Purchasers, the
APA Banks and the Funding Agents also represents that it will, independently and
without reliance upon the Administrative Agent or any other CP Conduit
Purchaser, APA Bank or Funding Agent, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Supplement and the other Related Documents, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of ABRCF, the Lessors, the
Lessees, the Permitted Sublessees, the Intermediary and the Administrator.
Except for notices, reports and other documents expressly required to be
furnished to the Funding Agents by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any CP
Conduit Purchaser, any APA Bank or any Funding Agent with any credit or other

 

80



--------------------------------------------------------------------------------

information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of ABRCF, the Lessors, the Lessees,
the Permitted Sublessees, the Intermediary or the Administrator which may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

Section 9.7. Indemnification. Each of the APA Banks in a Purchaser Group agrees
to indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by ABRCF and the Administrator and without limiting the obligation of
ABRCF and the Administrator to do so), ratably according to their respective
Commitment Percentages (or, if indemnification is sought after the date upon
which the Commitments shall have terminated, ratably in accordance with their
respective Purchaser Group Invested Amounts) in effect on the date on which
indemnification is sought under this Section 9.7 (or if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Purchaser Group Invested Amounts shall have been reduced to zero, ratably in
accordance with their Commitment Percentages immediately prior to their
termination) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Supplement, any of the other Related Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no APA Bank or Funding Agent shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of all amounts payable
hereunder.

Section 9.8. The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with ABRCF, the Administrator or
any of their Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to any Series 2009-3 Note held by
the Administrative Agent, the Administrative Agent shall have the same rights
and powers under this Supplement and the other Related Documents as any APA Bank
or Funding Agent and may exercise the same as though it were not the
Administrative Agent, and the terms “APA Bank,” and “Funding Agent” shall
include the Administrative Agent in its individual capacity.

Section 9.9. Resignation of Administrative Agent; Successor Administrative
Agent. The Administrative Agent may resign as Administrative Agent at any time
by giving 30 days’ notice to the Funding Agents, the Trustee, ABRCF and the
Administrator. If DBNY shall resign as Administrative Agent under this
Supplement, then the Requisite Noteholders shall appoint a successor
administrative agent from among the Funding Agents, which successor
administrative agent shall be approved by ABRCF and the Administrator (which
approval shall not be unreasonably withheld or delayed) whereupon such successor
agent shall succeed to the rights, powers, and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor agent
effective upon such appointment and approval, and the former

 

81



--------------------------------------------------------------------------------

Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Supplement. If no
successor administrative agent has accepted appointment as Administrative Agent
prior to the effective date of the resignation of the Administrative Agent, the
retiring Administrative Agent may appoint, after consulting with the Funding
Agents, the Administrator and ABRCF, a successor Administrative Agent from among
the Funding Agents. If no successor Administrative Agent has accepted
appointment by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Administrator shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Requisite Noteholders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article IX shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Supplement.

ARTICLE X

THE FUNDING AGENTS

Section 10.1. Appointment. Each CP Conduit Purchaser and each APA Bank with
respect to such CP Conduit Purchaser hereby irrevocably designates and appoints
the Funding Agent set forth next to such CP Conduit Purchaser’s name on Schedule
I as the agent of such Person under this Supplement and irrevocably authorizes
such Funding Agent, in such capacity, to take such action on its behalf under
the provisions of this Supplement and to exercise such powers and perform such
duties as are expressly delegated to such Funding Agent by the terms of this
Supplement, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Supplement, each Funding Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
CP Conduit Purchaser or APA Bank and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Supplement or otherwise exist against each Funding Agent.

Section 10.2. Delegation of Duties. Each Funding Agent may execute any of its
duties under this Supplement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible to the CP Conduit Purchaser
or any APA Bank in its Purchaser Group for the negligence or misconduct of any
agents or attorneys in-fact selected by it with reasonable care.

Section 10.3. Exculpatory Provisions. Each Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall
not be (i) liable for any action lawfully taken or omitted to be taken by it or
such Person under or in connection with the Base Indenture, this Supplement or
any other Related Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the CP Conduit
Purchasers and/or APA Banks for any recitals, statements, representations or
warranties made by ABRCF, the Lessors, the Lessees, the Permitted Sublessees,
the Intermediary, the Administrator, the Administrative

 

82



--------------------------------------------------------------------------------

Agent, or any officer thereof contained in this Supplement or any other Related
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by such Funding Agent under or in connection
with, this Supplement or any other Related Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Supplement,
any other Related Document, or for any failure of any of ABRCF, the Lessors, the
Lessees, the Permitted Sublessees, the Intermediary, the Administrative Agent,
or the Administrator to perform its obligations hereunder or thereunder. Each
Funding Agent shall not be under any obligation to the CP Conduit Purchaser or
any APA Bank in its Purchaser Group to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Supplement, any other Related Document or to inspect the properties,
books or records of ABRCF, the Lessors, the Lessees, the Permitted Sublessees,
the Intermediary, the Administrative Agent, or the Administrator.

Section 10.4. Reliance by Each Funding Agent. Each Funding Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to ABRCF or the Administrator), independent
accountants and other experts selected by such Funding Agent. Each Funding Agent
shall be fully justified in failing or refusing to take any action under this
Supplement or any other Related Document unless it shall first receive such
advice or concurrence of the Related Purchaser Group, as it deems appropriate or
it shall first be indemnified to its satisfaction by the Related Purchaser Group
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.

Section 10.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event. Each Funding Agent shall not be deemed to have knowledge or
notice of the occurrence of any Amortization Event or Potential Amortization
Event or any Administrator Default unless such Funding Agent has received
written notice from a CP Conduit Purchaser, an APA Bank, ABRCF, the
Administrative Agent or the Administrator referring to the Indenture or this
Supplement, describing such Amortization Event or Potential Amortization Event,
or Administrator Default and stating that such notice is a “notice of an
Amortization Event or Potential Amortization Event” or “notice of an
Administrator Default,” as the case may be. In the event that any Funding Agent
receives such a notice, such Funding Agent shall give notice thereof to the CP
Conduit Purchaser and APA Banks in its Purchaser Group. Such Funding Agent shall
take such action with respect to such event as shall be reasonably directed by
the CP Conduit Purchaser and APA Banks in its Purchaser Group, provided that
unless and until such Funding Agent shall have received such directions, such
Funding Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such event as it shall deem advisable
in the best interests of the CP Conduit Purchaser and APA Banks in its Purchaser
Group.

Section 10.6. Non-Reliance on Each Funding Agent and Other Purchaser Groups.
Each CP Conduit Purchaser and each of the related APA Banks expressly
acknowledge that neither its Funding Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by such Funding

 

83



--------------------------------------------------------------------------------

Agent hereinafter taken, including any review of the affairs of ABRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary, the
Administrative Agent, or the Administrator shall be deemed to constitute any
representation or warranty by such Funding Agent to any such Person. Each CP
Conduit Purchaser and each of the related APA Banks represents to its Funding
Agent that it has, independently and without reliance upon such Funding Agent
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of ABRCF, the Lessors, the
Lessees, the Permitted Sublessees, the Intermediary, the Administrative Agent,
and the Administrator and made its own decision to enter into this Supplement.
Each CP Conduit Purchaser and each of the related APA Banks also represents that
it will, independently and without reliance upon its Funding Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Supplement and the other Related Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other conditions and
creditworthiness of ABRCF, the Lessors, the Lessees, the Permitted Sublessees,
the Intermediary, the Administrative Agent, and the Administrator.

Section 10.7. Indemnification. Each APA Bank in a Purchaser Group agrees to
indemnify its Funding Agent in its capacity as such (to the extent not
reimbursed by ABRCF and the Administrator and without limiting the obligation of
ABRCF and the Administrator to do so), ratably according to its respective APA
Bank Percentage in effect on the date on which indemnification is sought under
this Section 10.7 (or if indemnification is sought after the date upon which the
Commitments shall have been terminated, ratably in accordance with its APA Bank
Percentage at the time of termination) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against such Funding Agent in any way
relating to or arising out of this Supplement, any of the other Related
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Funding Agent under or in connection with any of the foregoing; provided
that no APA Bank shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such related
Funding Agent’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of all amounts payable hereunder.

ARTICLE XI

GENERAL

Section 11.1. Successors and Assigns. (a) This Supplement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that ABRCF may not assign or transfer any of its rights
under this Supplement without the prior written consent of all of the Series
2009-3 Noteholders, no CP Conduit Purchaser may assign or transfer any of its
rights under this Supplement other than in accordance with the Asset Purchase
Agreement with respect to such CP Conduit Purchaser or otherwise to the APA Bank

 

84



--------------------------------------------------------------------------------

with respect to such CP Conduit Purchaser or a Program Support Provider with
respect to such CP Conduit Purchaser or pursuant to clause (b) or (e) below of
this Section 11.1 and no APA Bank may assign or transfer any of its rights or
obligations under this Supplement except to a Program Support Provider or
pursuant to clause (c), (d) or (e) below of this Section 11.1.

(b) Without limiting the foregoing, each CP Conduit Purchaser may assign all or
a portion of the Purchaser Group Invested Amount with respect to such CP Conduit
Purchaser and its rights and obligations under this Supplement and any other
Related Documents to which it is a party to a Conduit Assignee with respect to
such CP Conduit Purchaser. Prior to or concurrently with the effectiveness of
any such assignment (or if impracticable, immediately thereafter), the assigning
CP Conduit Purchaser shall notify the Administrative Agent, ABRCF, the Trustee
and the Administrator thereof. Upon such assignment by a CP Conduit Purchaser to
a Conduit Assignee, (A) such Conduit Assignee shall be the owner of the
Purchaser Group Invested Amount or such portion thereof with respect to such CP
Conduit Purchaser, (B) the related administrative or managing agent for such
Conduit Assignee will act as the administrative agent for such Conduit Assignee
hereunder, with all corresponding rights and powers, express or implied, granted
to the Funding Agent hereunder or under the other Related Documents, (C) such
Conduit Assignee and its liquidity support provider(s) and credit support
provider(s) and other related parties shall have the benefit of all the rights
and protections provided to such CP Conduit Purchaser herein and in the other
Related Documents (including, without limitation, any limitation on recourse
against such Conduit Assignee as provided in this paragraph), (D) such Conduit
Assignee shall assume all of such CP Conduit Purchaser’s obligations, if any,
hereunder or under the Base Indenture or under any other Related Document with
respect to such portion of the Purchaser Group Invested Amount and such CP
Conduit Purchaser shall be released from such obligations, (E) all distributions
in respect of the Purchaser Group Invested Amount or such portion thereof with
respect to such CP Conduit Purchaser shall be made to the applicable agent or
administrative agent, as applicable, on behalf of such Conduit Assignee, (F) the
definitions of the terms “Monthly Funding Costs” and “Discount” shall be
determined in the manner set forth in the definition of “Monthly Funding Costs”
and “Discount” applicable to such CP Conduit Purchaser on the basis of the
interest rate or discount applicable to commercial paper issued by such Conduit
Assignee (rather than such CP Conduit Purchaser), (G) the defined terms and
other terms and provisions of this Supplement, the Base Indenture and the other
Related Documents shall be interpreted in accordance with the foregoing, and
(H) if requested by the Administrative Agent or the agent or administrative
agent with respect to the Conduit Assignee, the parties will execute and deliver
such further agreements and documents and take such other actions as the
Administrative Agent or such agent or administrative agent may reasonably
request to evidence and give effect to the foregoing. No assignment by any CP
Conduit Purchaser to a Conduit Assignee of the Purchaser Group Invested Amount
with respect to such CP Conduit Purchaser shall in any way diminish the
obligations of the APA Bank with respect to such CP Conduit Purchaser under
Section 2.3 to fund any Increase.

(c) Any APA Bank may, in the ordinary course of its business and in accordance
with applicable law, at any time sell all or any part of its rights and
obligations under this Supplement and the Series 2009-3 Notes, with the prior
written consent of the Administrative Agent, ABRCF and the Administrator (in
each case, which consent shall not be unreasonably withheld), to one or more
banks (an “Acquiring APA Bank”) pursuant to a transfer supplement, substantially
in the form of Exhibit H (the “Transfer Supplement”), executed by such Acquiring

 

85



--------------------------------------------------------------------------------

APA Bank, such assigning APA Bank, the Funding Agent with respect to such APA
Bank, the Administrative Agent, ABRCF and the Administrator and delivered to the
Administrative Agent. Notwithstanding the foregoing, no APA Bank shall so sell
its rights hereunder if such Acquiring APA Bank is not an Eligible Assignee.

(d) Any APA Bank may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more financial institutions or
other entities (“Participants”) participations in its APA Bank Percentage of the
Commitment Amount with respect to it and the other APA Banks included in the
related Purchaser Group, its Series 2009-3 Note and its rights hereunder
pursuant to documentation in form and substance satisfactory to such APA Bank
and the Participant; provided, however, that (i) in the event of any such sale
by an APA Bank to a Participant, (A) such APA Bank’s obligations under this
Supplement shall remain unchanged, (B) such APA Bank shall remain solely
responsible for the performance thereof and (C) ABRCF and the Administrative
Agent shall continue to deal solely and directly with such APA Bank in
connection with its rights and obligations under this Supplement and (ii) no APA
Bank shall sell any participating interest under which the Participant shall
have rights to approve any amendment to, or any consent or waiver with respect
to, this Supplement, the Base Indenture or any Related Document, except to the
extent that the approval of such amendment, consent or waiver otherwise would
require the unanimous consent of all APA Banks hereunder. A Participant shall
have the right to receive Article VII Costs but only to the extent that the
related selling APA Bank would have had such right absent the sale of the
related participation and, with respect to amounts due pursuant to Section 7.2,
only to the extent such Participant shall have complied with the provisions of
Section 7.2(e) and (g) as if such Participant were the Administrative Agent, a
Funding Agent, a Program Support Provider or a member of a Purchaser Group.

(e) Any CP Conduit Purchaser and the APA Bank with respect to such CP Conduit
Purchaser may at any time sell all or any part of their respective rights and
obligations under this Supplement and the Series 2009-3 Notes, with the prior
written consent of the Administrative Agent, ABRCF and the Administrator (in
each case, which consent shall not be unreasonably withheld), to a multi-seller
commercial paper conduit and one or more banks providing support to such
multi-seller commercial paper conduit (an “Acquiring Purchaser Group”) pursuant
to a transfer supplement, substantially in the form of Exhibit I (the “Purchaser
Group Supplement”), executed by such Acquiring Purchaser Group, the Funding
Agent with respect to such Acquiring Purchaser Group (including the CP Conduit
Purchaser and the APA Banks with respect to such Purchaser Group), such
assigning CP Conduit Purchaser and the APA Banks with respect to such CP Conduit
Purchaser, the Funding Agent with respect to such assigning CP Conduit Purchaser
and APA Banks, the Administrative Agent, ABRCF and the Administrator and
delivered to the Administrative Agent.

(f) ABRCF authorizes each APA Bank to disclose to any Participant or Acquiring
APA Bank (each, a “Transferee”) and any prospective Transferee any and all
financial information in such APA Bank’s possession concerning ABRCF, the
Collateral, the Administrator and the Related Documents which has been delivered
to such APA Bank by ABRCF or the Administrator in connection with such APA
Bank’s credit evaluation of ABRCF, the Collateral and the Administrator.

 

86



--------------------------------------------------------------------------------

Section 11.2. Securities Law. Each CP Conduit Purchaser and APA Bank hereby
represents and warrants to ABRCF that it is an “accredited investor” as such
term is defined in Rule 501(a) of Regulation D under the Securities Act and has
sufficient assets to bear the economic risk of, and sufficient knowledge and
experience in financial and business matters to evaluate the merits and risks
of, its investment in a Series 2009-3 Note. Each CP Conduit Purchaser and APA
Bank agrees that its Series 2009-3 Note will be acquired for investment only and
not with a view to any public distribution thereof, and that such CP Conduit
Purchaser and APA Bank will not offer to sell or otherwise dispose of its Series
2009-3 Note (or any interest therein) in violation of any of the registration
requirements of the Securities Act, or any applicable state or other securities
laws. Each CP Conduit Purchaser and APA Bank acknowledges that it has no right
to require ABRCF to register its Series 2009-3 Note under the Securities Act or
any other securities law. Each CP Conduit Purchaser and APA Bank hereby confirms
and agrees that in connection with any transfer by it of an interest in the
Series 2009-3 Note, such CP Conduit Purchaser or APA Bank has not engaged and
will not engage in a general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

Section 11.3. Adjustments; Set-off. (a) If any CP Conduit Purchaser or APA Bank
in a Purchaser Group (a “Benefited Purchaser Group”) shall at any time receive
in respect of its Purchaser Group Invested Amount any distribution of principal,
interest, Commitment Fees or any interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off or otherwise)
in a greater proportion than any such distribution received by any other
Purchaser Group, if any, in respect of such other Purchaser Group’s Purchaser
Group Invested Amount, or interest thereon, the APA Banks in such Benefited
Purchaser Group shall purchase for cash from the CP Conduit Purchaser or APA
Banks in the other Purchaser Group such portion of such other CP Conduit
Purchaser’s or APA Banks’ interest in the Series 2009-3 Notes, or shall provide
such other CP Conduit Purchaser or APA Bank with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Purchaser Group to share the excess payment or benefits of such
collateral or proceeds ratably with the other Purchaser Group; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Purchaser Group, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. ABRCF agrees that any CP Conduit Purchaser or
APA Bank so purchasing a portion of another Purchaser Group’s Purchaser Group
Invested Amount may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
CP Conduit Purchaser or APA Bank were the direct holder of such portion.

(b) In addition to any rights and remedies of the Purchaser Groups provided by
law, each CP Conduit Purchaser and APA Bank shall have the right, without prior
notice to ABRCF, any such notice being expressly waived by ABRCF to the extent
permitted by applicable law, upon any amount becoming due and payable by ABRCF
hereunder or under the Series 2009-3 Notes to set-off and appropriate and apply
against any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Purchaser Group to or
for

 

87



--------------------------------------------------------------------------------

the credit or the account of ABRCF. Each CP Conduit Purchaser and APA Bank
agrees promptly to notify ABRCF, the Administrator and the Administrative Agent
after any such set-off and application made by such CP Conduit Purchaser or APA
Bank; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

Section 11.4. No Bankruptcy Petition. (a) Each of the Administrative Agent, the
CP Conduit Purchasers, the APA Banks and the Funding Agents hereby covenants and
agrees that, prior to the date which is one year and one day after the later of
payment in full of all Series of Notes, it will not institute against, or join
any other Person in instituting against, ABRCF any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other similar proceedings
under any federal or state bankruptcy or similar law.

(b) ABRCF, the Trustee, the Administrative Agent, the Administrator, each CP
Conduit Purchaser, each Funding Agent and each APA Bank hereby covenants and
agrees that, prior to the date which is one year and one day after the payment
in full of all outstanding Commercial Paper issued by, or for the benefit of, a
CP Conduit Purchaser, it will not institute against, or join any other Person in
instituting against, such CP Conduit Purchaser (or the Person issuing Commercial
Paper for the benefit of such CP Conduit Purchaser) any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
similar proceedings under any federal or state bankruptcy or similar law.

(c) This covenant shall survive the termination of this Supplement and the Base
Indenture and the payment of all amounts payable hereunder and thereunder.

Section 11.5. Limited Recourse. (a) Notwithstanding anything to the contrary
contained herein, any obligations of each CP Conduit Purchaser hereunder to any
party hereto are solely the corporate or limited liability company obligations
of such CP Conduit Purchaser and shall be payable at such time as funds are
received by or are available to such CP Conduit Purchaser in excess of funds
necessary to pay in full all of its outstanding Commercial Paper and, to the
extent funds are not available to pay such obligations, the claims relating
thereto shall not constitute a claim against such CP Conduit Purchaser but shall
continue to accrue. Each party hereto agrees that the payment of any claim (as
defined in Section 101 of Title 11 of the Bankruptcy Code) of any such party
against a CP Conduit Purchaser shall be subordinated to the payment in full of
all of its Commercial Paper.

(b) No recourse under any obligation, covenant or agreement of any CP Conduit
Purchaser contained herein shall be had against any incorporator, stockholder,
member, officer, director, employee or agent of such CP Conduit Purchaser, its
administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of their Affiliates by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Supplement is solely a corporate
or limited liability company obligation of such CP Conduit Purchaser
individually, and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, member, officer, director, employee
or agent of such CP Conduit Purchaser, its administrative agent, the Funding
Agent with respect to such CP Conduit Purchaser or any of its Affiliates (solely
by virtue of such capacity) or any of them under or by reason of any of the
obligations, covenants or agreements of such CP Conduit Purchaser contained in
this Agreement, or implied

 

88



--------------------------------------------------------------------------------

therefrom, and that any and all personal liability for breaches by such CP
Conduit Purchaser of any of such obligations, covenants or agreements, either at
common law or at equity, or by statute, rule or regulation, of every such
incorporator, stockholder, member, officer, director, employee or agent is
hereby expressly waived as a condition of and in consideration for the execution
of this Supplement; provided that the foregoing shall not relieve any such
Person from any liability it might otherwise have as a result of fraudulent
actions taken or omissions made by them. The provisions of this Section 11.5
shall survive termination of this Supplement.

Section 11.6. Costs and Expenses. ABRCF agrees to pay on demand (x) all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) and of each Purchaser Group (including in connection
with the preparation, execution and delivery of this Supplement the reasonable
fees and disbursements of one counsel, other than counsel to the Administrative
Agent, for all such Purchaser Groups) in connection with (i) the preparation,
execution and delivery of this Supplement and the other Related Documents and
any amendments or waivers of, or consents under, any such documents and (ii) the
enforcement by the Administrative Agent or any Funding Agent of the obligations
and liabilities of ABRCF, the Lessors, the Lessees, the Permitted Sublessees,
the Intermediary and the Administrator under the Indenture, this Supplement, the
other Related Documents or any related document and all costs and expenses, if
any (including reasonable counsel fees and expenses), in connection with the
enforcement of this Agreement and the other Related Documents and (y) all
reasonable out of pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) in connection with the administration of this
Supplement and the other Related Documents. Any payments made by ABRCF pursuant
to this Section 11.6 shall be made solely from funds available in the Series
2009-3 Distribution Account for the payment of Article VII Costs, shall be
non-recourse other than with respect to such funds, and shall not constitute a
claim against ABRCF to the extent that insufficient funds exist to make such
payment. The agreements in this Section shall survive the termination of this
Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.

Section 11.7. Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Base Indenture.

 

Exhibit A:    Form of Variable Funding Note Exhibit B:    Form of Increase
Notice Exhibit C:    Form of Consent Exhibit D:    Form of Series 2009-3 Demand
Note Exhibit E:    Form of Series 2009-3 Letter of Credit Exhibit F:    Form of
Lease Payment Deficit Notice Exhibit G:    Form of Demand Notice Exhibit H:   
Form of Transfer Supplement Exhibit I:    Form of Purchaser Group Supplement
Exhibit J:    Canadian Variable Funding Note Facility Term Sheet

Section 11.8. Ratification of Base Indenture. As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture

 

89



--------------------------------------------------------------------------------

as so supplemented by this Supplement shall be read, taken, and construed as one
and the same instrument.

Section 11.9. Counterparts. This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

Section 11.10. Governing Law. This Supplement shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such law.

Section 11.11. Amendments. This Supplement may be modified or amended from time
to time in accordance with the terms of the Base Indenture; provided, however,
that if, pursuant to the terms of the Base Indenture or this Supplement, the
consent of the Required Noteholders is required for an amendment or modification
of this Supplement, such requirement shall be satisfied if such amendment or
modification is consented to by the Requisite Noteholders; provided, further,
that any amendment that would materially and adversely affect any Series 2009-3
Noteholder shall also require that Standard & Poor’s has confirmed that such
amendment shall not result in a withdrawal or downgrade of the rating of the
Commercial Paper issued by any CP Conduit Purchaser whose Commercial Paper is
rated by Standard & Poor’s at the time of such amendment.

Section 11.12. Discharge of Indenture. Notwithstanding anything to the contrary
contained in the Base Indenture, no discharge of the Indenture pursuant to
Section 11.1(b) of the Base Indenture will be effective as to the Series 2009-3
Notes without the consent of the Requisite Noteholders.

Section 11.13. Capitalization of ABRCF. ABRCF agrees that on the Series 2009-3
Closing Date and on the date of any increase in the Series 2009-3 Maximum
Invested Amount it will have capitalization in an amount equal to or greater
than 3% of the sum of (x) the Series 2009-3 Maximum Invested Amount and (y) the
invested amount of each other Series of Notes outstanding on such date.

Section 11.14. Series 2009-3 Demand Notes. Other than pursuant to a demand
thereon pursuant to Section 3.5, ABRCF shall not reduce the amount of the Series
2009-3 Demand Notes or forgive amounts payable thereunder so that the
outstanding principal amount of the Series 2009-3 Demand Notes after such
reduction or forgiveness is less than the Series 2009-3 Letter of Credit
Liquidity Amount. ABRCF shall not agree to any amendment of the Series 2009-3
Demand Notes without the consent of the Requisite Noteholders and without first
satisfying the Rating Agency Confirmation Condition and the Rating Agency
Consent Condition.

Section 11.15. Termination of Supplement. This Supplement shall cease to be of
further effect when all outstanding Series 2009-3 Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost, or
stolen Series 2009-3 Notes which have been replaced or paid) to the Trustee for
cancellation and ABRCF has paid all sums payable hereunder and, if the Series
2009-3 Demand Note Payment Amount on the Series 2009-3 Letter of Credit
Termination Date was greater than zero, the Series 2009-3 Cash Collateral
Account Surplus shall

 

90



--------------------------------------------------------------------------------

equal zero, the Demand Note Preference Payment Amount shall have been reduced to
zero and all amounts have been withdrawn from the Series 2009-3 Cash Collateral
Account in accordance with Section 3.8(h).

Section 11.16. Collateral Representations and Warranties of ABRCF. ABRCF hereby
represents and warrants to the Trustee, the Administrative Agent, each Funding
Agent and each Purchaser Group that:

(a) the Base Indenture creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Trustee for the
benefit of the Noteholders, which security interest is prior to all other liens,
and is enforceable as such as against creditors of and purchasers from ABRCF.
This Supplement will create a valid and continuing security interest (as defined
in the applicable UCC) in the Series 2009-3 Collateral in favor of the Trustee
for the benefit of the Series 2009-3 Noteholders, which security interest is
prior to all other liens, and is enforceable as such as against creditors of and
purchasers from ABRCF.

(b) The Collateral and the Series 2009-3 Collateral (in each case, other than
the Vehicles) consist of “instruments,” “general intangibles” and “deposit
accounts” within the meaning of the applicable UCC.

(c) ABRCF owns and has good and marketable title to the Collateral and the
Series 2009-3 Collateral free and clear of any lien, claim or encumbrance of any
Person.

(d) With respect to the portion of the Collateral that consists of instruments,
all original executed copies of each instrument that constitute or evidence part
of the Collateral have been delivered to the Trustee. None of the instruments
that constitute or evidence the Collateral have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Trustee.

(e) With respect to the portion of the Collateral that consists of general
intangibles, ABRCF has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in the Collateral granted to the
Trustee under the Base Indenture.

(f) With respect to the portion of the Collateral and the Series 2009-3
Collateral that consists of deposit or securities accounts maintained with a
bank other than the Trustee (collectively, the “Bank Accounts”), ABRCF has
delivered to the Trustee a fully executed agreement pursuant to which the bank
maintaining the Bank Accounts has agreed to comply with all instructions
originated by the Trustee directing disposition of the funds in the Bank
Accounts without further consent by ABRCF. The Bank Accounts are not in the name
of any person other than ABRCF or the Trustee. ABRCF has not consented to the
bank maintaining the Bank Accounts to comply with instructions of any person
other than the Trustee.

(g) Other than the security interest granted to the Trustee under the Base
Indenture and this Supplement, ABRCF has not pledged, assigned, sold, granted a

 

91



--------------------------------------------------------------------------------

security interest in, or otherwise conveyed any of the Collateral or the Series
2009-3 Collateral. ABRCF has not authorized the filing of and is not aware of
any financing statements against ABRCF that includes a description of collateral
covering the Collateral other than any financing statement under the Base
Indenture or that has been terminated. ABRCF is not aware of any judgment or tax
lien filings against ABRCF.

(h) ABRCF has not authorized the filing of and is not aware of any financing
statements against ABRCF that include a description of collateral covering the
Collateral other than any financing statements (i) relating to the security
interest granted to the Trustee in the Base Indenture or (ii) that has been
terminated.

Section 11.17. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee, the Administrative Agent, any
Funding Agent, any CP Conduit Purchaser or any APA Bank, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.

Section 11.18. Waiver of Setoff. Notwithstanding any other provision of this
Supplement or any other agreement to the contrary, all payments to the
Administrative Agent, the Funding Agents, the CP Conduit Purchasers and the APA
Banks hereunder shall be made without set-off or counterclaim.

Section 11.19. Notices. All notices, requests, instructions and demands to or
upon any party hereto to be effective shall be given (i) in the case of ABRCF,
the Administrator and the Trustee, in the manner set forth in Section 13.1 of
the Base Indenture and (ii) in the case of the Administrative Agent, the CP
Conduit Purchasers, the APA Banks and the Funding Agents, in writing, and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand or three days after being deposited in the
mail, postage prepaid, in the case of facsimile notice, when received, or in the
case of overnight air courier, one Business Day after the date such notice is
delivered to such overnight courier, addressed as follows in the case of the
Administrative Agent and to the addresses therefor set forth in Schedule I, in
the case of the CP Conduit Purchasers, the APA Banks and the Funding Agents; or
to such other address as may be hereafter notified by the respective parties
hereto:

Administrative Agent:

Deutsche Bank AG, New York Branch

60 Wall Street, 19th Floor

New York, New York 10005

Attention: Robert Sheldon

Fax: (212) 797-5300

Section 11.20. Confidential Information. (a) The Trustee and each Series 2009-3
Noteholder will maintain the confidentiality of all Confidential Information in
accordance with

 

92



--------------------------------------------------------------------------------

procedures adopted by the Trustee or such Series 2009-3 Noteholder in good faith
to protect Confidential Information of third parties delivered to such Person;
provided, that such Person may deliver or disclose Confidential Information to:
(i) such Person’s directors, trustees, officers, employees, agents, attorneys,
independent or internal auditors and affiliates who agree to hold confidential
the Confidential Information substantially in accordance with the terms of this
Section 11.20; (ii) such Person’s financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 11.20; (iii) any
other Series 2009-3 Noteholder; (iv) any Person of the type that would be, to
such Person’s knowledge, permitted to acquire Series 2009-3 Notes in accordance
with the requirements of the Indenture to which such Person sells or offers to
sell any such Series 2009-3 Note or any part thereof or any participation
therein and that agrees to hold confidential the Confidential Information
substantially in accordance with this Section 11.20 (or in accordance with such
other confidentiality procedures as are acceptable to ABRCF); (v) any federal or
state or other regulatory, governmental or judicial authority having
jurisdiction over such Person; (vi) the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about the investment portfolio of
such Person, (vii) any reinsurers or liquidity or credit providers that agree to
hold confidential the Confidential Information substantially in accordance with
this Section 11.20 (or in accordance with such other confidentiality procedures
as are acceptable to ABRCF); (viii) any Person acting as a placement agent or
dealer with respect to any commercial paper (provided that any Confidential
Information provided to any such placement agent or dealer does not reveal the
identity of ABG or any of its Affiliates); (ix) any other Person with the
consent of ABRCF; or (x) any other Person to which such delivery or disclosure
may be necessary or appropriate (A) to effect compliance with any law, rule,
regulation, statute or order applicable to such Person, (B) in response to any
subpoena or other legal process upon prior notice to ABRCF (unless prohibited by
applicable law, rule, order or decree or other requirement having the force of
law), (C) in connection with any litigation to which such Person is a party upon
prior notice to ABRCF (unless prohibited by applicable law, rule, order or
decree or other requirement having the force of law) or (D) if an Amortization
Event with respect to the Series 2009-3 Notes has occurred and is continuing, to
the extent such Person may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under the Series 2009-3 Notes, the Indenture or any other
Related Document; and provided, further, however, that delivery to Series 2009-3
Noteholders of any report or information required by the terms of the Indenture
to be provided to Series 2009-3 Noteholders shall not be a violation of this
Section 11.20. Each Series 2009-3 Noteholder agrees, except as set forth in
clauses (v), (vi) and (x) above, that it shall use the Confidential Information
for the sole purpose of making an investment in the Series 2009-3 Notes or
administering its investment in the Series 2009-3 Notes. In the event of any
required disclosure of the Confidential Information by such Series 2009-3
Noteholder, such Series 2009-3 Noteholder agrees to use reasonable efforts to
protect the confidentiality of the Confidential Information. Each Series 2009-3
Noteholder, by its acceptance of a Series 2009-3 Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 11.20.

(b) For the purposes of this Section 11.20, “Confidential Information” means
information delivered to the Trustee or any Series 2009-3 Noteholder by or on
behalf of ABRCF in connection with and relating to the transactions contemplated
by or otherwise pursuant to the Indenture and the Related Documents; provided,
that such term does not include information

 

93



--------------------------------------------------------------------------------

that: (i) was publicly known or otherwise known to the Trustee or such Series
2009-3 Noteholder prior to the time of such disclosure; (ii) subsequently
becomes publicly known through no act or omission by the Trustee, any Series
2009-3 Noteholder or any person acting on behalf of the Trustee or any Series
2009-3 Noteholder; (iii) otherwise is known or becomes known to the Trustee or
any Series 2009-3 Noteholder other than (x) through disclosure by ABRCF or
(y) as a result of the breach of a fiduciary duty to ABRCF or a contractual duty
to ABRCF; or (iv) is allowed to be treated as non-confidential by consent of
ABRCF.

Section 11.21. Information.

(a) The Trustee shall promptly provide to the Administrative Agent a copy of
each notice, opinion of counsel, certificate or other item delivered to, or
required to be provided by, the Trustee pursuant to this Supplement or any other
Related Document.

(b) ABCRF shall promptly provide to the Administrative Agent a copy of the
financial information and any other materials required to be delivered to ABCRF
pursuant to Section 31.5(i) and (ii) under the Leases. The Administrative Agent
shall provide copies of all such information and other materials furnished to it
by ABCRF pursuant to this Section 11.21 to each Funding Agent.

Section 11.22. Waiver of Jury Trial, etc. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
SUPPLEMENT, THE SERIES 2009-3 NOTES OR ANY OTHER SERIES 2009-3 DOCUMENTS, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR
ACTIONS OF THE PARTIES HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES HERETO TO ENTER INTO THIS SUPPLEMENT.

Section 11.23. Submission To Jurisdiction. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK CITY, STATE OF NEW YORK, OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE SERIES 2009-3
NOTES OR ANY OTHER SERIES 2009-3 DOCUMENT AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT. EACH OF THE
PARTIES HERETO EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION EACH MAY NOW OR HEREAFTER HAVE, TO THE LAYING OF VENUE IN
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AS WELL AS ANY RIGHT EACH MAY
NOW OR HEREAFTER HAVE, TO REMOVE ANY SUCH ACTION OR PROCEEDING, ONCE COMMENCED,
TO ANOTHER COURT ON THE GROUNDS OF FORUM NON CONVENIENS OR OTHERWISE. NOTHING
CONTAINED HEREIN

 

94



--------------------------------------------------------------------------------

SHALL PRECLUDE ANY PARTY HERETO FROM BRINGING AN ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SUPPLEMENT, THE SERIES 2009-3 NOTES OR ANY OTHER
SERIES 2009-3 DOCUMENT IN ANY OTHER COUNTRY, STATE OR PLACE HAVING JURISDICTION
OVER SUCH ACTION OR PROCEEDING.

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have caused this Supplement to be
duly executed by their respective duly authorized officers as of the date above
first written.

 

AVIS BUDGET RENTAL CAR FUNDING
(AESOP) LLC, as Issuer

By:   /s/ Rochelle Tarlowe   Name: Rochelle Tarlowe   Title:   Vice President
and Treasurer

 

1



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee and Series 2009-3 Agent

By:   /s/ Sally R. Tokich   Name: Sally R. Tokich   Title:   Senior Associate

 

1



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent

By:   /s/ Robert Sheldon   Name: Robert Sheldon   Title:   Director By:   /s/
Daniel Gerber   Name: Daniel Gerber   Title:   Director

 

2



--------------------------------------------------------------------------------

AGREED, ACKNOWLEDGED AND CONSENTED:

GEMINI SECURITIZATION CORP., LLC,
as a CP Conduit Purchaser under the Series 2009-3 Supplement

By:   /s/ Frank B. Bilotta   Name: Frank B. Bilotta   Title:   President

DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Funding Agent and an APA Bank under the Series 2009-3 Supplement

By:   /s/ Robert Sheldon   Name: Robert Sheldon   Title:   Director By:   /s/
Daniel Gerber   Name: Daniel Gerber   Title:   Director

 

3



--------------------------------------------------------------------------------

AVIS BUDGET CAR RENTAL, LLC,
as Administrator

By:   /s/ Rochelle Tarlowe   Name: Rochelle Tarlowe   Title:   Vice President
and Treasurer

 

4



--------------------------------------------------------------------------------

SCHEDULE I TO SERIES 2009-3 SUPPLEMENT

 

    

CP Conduit

  

APA Bank

  

Funding Agent

   APA Bank
Percentage     Maximum
Purchaser
Group
Invested
Amount    Match
Funding    Purchased
Percentage   1.    Gemini Securitization Corp., LLC    Deutsche Bank AG, New
York Branch    Deutsche Bank AG, New York Branch    100 %    $ 200,000,000    No
   100 % 

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS    2

ARTICLE II PURCHASE AND SALE OF SERIES 2009-3 NOTES; INCREASES AND DECREASES OF
SERIES 2009-3 INVESTED AMOUNT

   30

Section 2.1.

   Purchases of the Series 2009-3 Notes    30

Section 2.2.

   Delivery    31

Section 2.3.

   Procedure for Initial Issuance and for Increasing the Series 2009-3 Invested
Amount    32

Section 2.4.

   Sales by CP Conduit Purchasers of Series 2009-3 Notes to APA Banks    34

Section 2.5.

   Procedure for Decreasing the Series 2009-3 Invested Amount; Optional
Termination    34

Section 2.6.

   Increases and Reductions of the Commitments; Extensions of the Commitments   
35

Section 2.7.

   Interest; Fees    39

Section 2.8.

   Indemnification by ABRCF    41

Section 2.9.

   Funding Agents    41 ARTICLE III SERIES 2009-3 ALLOCATIONS    42

Section 3.1.

  

Establishment of Series 2009-3 Collection Account, Series 2009-3 Excess
Collection Account and Series 2009-3 Accrued Interest Account

   42

Section 3.2.

   Allocations with Respect to the Series 2009-3 Notes    42

Section 3.3.

   Payments to Noteholders    46

Section 3.4.

   Payment of Note Interest and Commitment Fees    49

Section 3.5.

   Payment of Note Principal    49

Section 3.6.

   Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment
   54

Section 3.7.

   Series 2009-3 Reserve Account    54

Section 3.8.

   Series 2009-3 Letters of Credit and Series 2009-3 Cash Collateral Account   
56

Section 3.9.

   Series 2009-3 Distribution Account    60

Section 3.10.

   Series 2009-3 Demand Notes Constitute Additional Collateral for Series 2009-3
Notes    62

Section 3.11.

   Series 2009-3 Interest Rate Caps    62

Section 3.12.

   Payments to Funding Agents or Purchaser Groups    63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE IV AMORTIZATION EVENTS    63 ARTICLE V RIGHT TO WAIVE
PURCHASE RESTRICTIONS    66 ARTICLE VI CONDITIONS PRECEDENT    68

Section 6.1.

   Conditions Precedent to Effectiveness of Supplement    68 ARTICLE VII CHANGE
IN CIRCUMSTANCES    71

Section 7.1.

   Increased Costs    71

Section 7.2.

   Taxes    72

Section 7.3.

   Break Funding Payments    75

Section 7.4.

   Alternate Rate of Interest    75

Section 7.5.

   Mitigation Obligations    76 ARTICLE VIII REPRESENTATIONS AND WARRANTIES,
COVENANTS    76

Section 8.1.

   Representations and Warranties of ABRCF and the Administrator    76

Section 8.2.

   Covenants of ABRCF and the Administrator    77 ARTICLE IX THE ADMINISTRATIVE
AGENT    78

Section 9.1.

   Appointment    78

Section 9.2.

   Delegation of Duties    79

Section 9.3.

   Exculpatory Provisions    79

Section 9.4.

   Reliance by Administrative Agent    79

Section 9.5.

   Notice of Administrator Default or Amortization Event or Potential
Amortization Event    80

Section 9.6.

   Non-Reliance on the Administrative Agent and Other Purchaser Groups    80

Section 9.7.

   Indemnification    81

Section 9.8.

   The Administrative Agent in Its Individual Capacity    81

Section 9.9.

   Resignation of Administrative Agent; Successor Administrative Agent    81
ARTICLE X THE FUNDING AGENTS    82

Section 10.1.

   Appointment    82

Section 10.2.

   Delegation of Duties    82

Section 10.3.

   Exculpatory Provisions    82

Section 10.4.

   Reliance by Each Funding Agent    83

Section 10.5.

   Notice of Administrator Default or Amortization Event or Potential
Amortization Event    83

Section 10.6.

   Non-Reliance on Each Funding Agent and Other Purchaser Groups    83

Section 10.7.

   Indemnification    84

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE XI GENERAL    84

Section 11.1.

   Successors and Assigns    84

Section 11.2.

   Securities Law    87

Section 11.3.

   Adjustments; Set-off    87

Section 11.4.

   No Bankruptcy Petition    88

Section 11.5.

   Limited Recourse    88

Section 11.6.

   Costs and Expenses    89

Section 11.7.

   Exhibits    89

Section 11.8.

   Ratification of Base Indenture    89

Section 11.9.

   Counterparts    90

Section 11.10.

   Governing Law    90

Section 11.11.

   Amendments    90

Section 11.12.

   Discharge of Indenture    90

Section 11.13.

   Capitalization of ABRCF    90

Section 11.14.

   Series 2009-3 Demand Notes    90

Section 11.15.

   Termination of Supplement    90

Section 11.16.

   Collateral Representations and Warranties of ABRCF    91

Section 11.17.

   No Waiver; Cumulative Remedies    92

Section 11.18.

   Waiver of Setoff    92

Section 11.19.

   Notices    92

Section 11.20.

   Confidential Information    92

Section 11.21.

   Information    94

Section 11.22.

   Waiver of Jury Trial, etc.    94

Section 11.23.

   Submission To Jurisdiction    94

 

iii